



MEMBERSHIP INTEREST PURCHASE AGREEMENT
by and among
Vocera Communications, Inc.
as Buyer,
The Persons Listed on Schedule A to this Agreement
as Sellers
and
Jon Jensen
as Sellers Representative
October 27, 2016




        

--------------------------------------------------------------------------------


TABLE OF CONTENTS
Page




ARTICLE I PURCHASE AND SALE OF MEMBERSHIP INTERESTS
1


1.1
Purchase and Sale of Membership Interests of the Company
1


1.2
Purchase Price
2


1.3
Escrow Deposit
2


1.4
Purchase Price Adjustments
2


1.5
Time and Place of Closing
4


1.6
Execution and Delivery of Assignment Documents; Further Assurances
5


1.7
Purchase Price Allocation
5


1.8
Cash Retention Bonus Plan
6


1.9
Withholding Rights
6


ARTICLE II REPRESENTATIONS OF THE SELLERS
6


2.1
Capacity and Authorization of each Seller; Execution and Delivery
6


2.2
Membership Interests; United States Person
7


2.3
No Conflicts
7


2.4
Litigation
8


2.5
Governmental Approvals and Filings
8


2.6
Tax Withholding Information
8


ARTICLE III REPRESENTATIONS OF THE PRINCIPAL SELLERS
9


3.1
Organization and Authority of the Company; Equity Interests in the Company;
Subsidiaries
9


3.2
No Conflicts
10


3.3
Government Approvals and Filings
10


3.4
Books and Records
10


3.5
Financial Statements
11


3.6
Absence of Changes
11


3.7
Taxes
13


3.8
Legal Proceedings
14


3.9
Compliance With Laws and Orders
15


3.1
Benefit Plans/ERISA
15


3.11
Real Property
16


3.12
Tangible Assets and Properties; Investment Assets
16


3.13
Intellectual Property Rights
17


3.14
Contracts
29


3.15
Licenses
31


3.16
Insurance
31


3.17
Affiliate Transactions
32


3.18
Employees; Labor Relations
32


3.19
Environmental Matters
34


3.2
Healthcare Compliance
34


3.21
Health Information Compliance
34


3.22
FDA and Related Matters
35


3.23
Substantial Customers
35


3.24
Substantial Suppliers
35


3.25
No Powers of Attorney
36


3.26
Accounts Receivable
36


3.27
Disclosure
36


3.28
No Other Representations and Warranties
36


ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE BUYER
36


4.1
Organization
36


4.2
Execution and Delivery
36


4.3
Authority
37


4.4
No Conflicts
37


4.5
Governmental Approvals and Filings
37


4.6
Litigation
37


4.7
Knowledge and Access to Information
38


4.8
Securities Law Matters
38


ARTICLE V CONDITIONS TO CLOSING
38


5.1
Conditions to Obligation of the Buyer to Close
38


5.2
Conditions to Obligations of the Sellers to Close
41


ARTICLE VI COVENANTS
42


6.1
Conduct of the Company, the Business, and the Assets and Properties Pending the
Acquisition
42


6.2
Books and Records; Access and Information
43


6.3
Notification of Certain Matters
43


6.4
Updated Disclosure Schedules
44


6.5
Confidentiality
44


6.6
Cooperation by the Parties
44


6.7
Termination of Plans
45


6.8
Operating Agreement
45


6.9
Spreadsheet, Purchase Price Adjustment Certificate and Closing Balance Sheet
45


6.1
Cash Retention Bonus Plan
46


6.11
Licensing Matter
46


6.12
Registered IP
46


ARTICLE VII INDEMNIFICATION
46


7.1
Escrow Fund
46


7.2
Indemnification by the Sellers
46


7.3
Indemnification by the Principal Sellers
46


7.4
Indemnification by the Buyer
47


7.5
Procedures for Indemnification
48


7.6
Survival
50


7.7
Limitations on Indemnification
51


7.8
Order of Recovery
52


7.9
Escrow Release
52


7.1
Materiality and Knowledge Determinations
52


7.11
Treatment of Indemnification Payments
53


7.12
Inconsistent Provisions
53


ARTICLE VIII TAX MATTERS
53


8.1
Retention of Records
53


8.2
Cooperation
53


8.3
Transfer Taxes
53


8.4
Tax Returns
54


8.5
Allocation of Taxes
55


8.6
Contests
56


8.7
Miscellaneous
57


ARTICLE IX TERMINATION
57


9.1
Termination
57


9.2
Effect of Termination
58


ARTICLE X MISCELLANEOUS
58


10.1
Expenses
58


10.2
Notices
58


10.3
Amendments
59


10.4
Waiver
59


10.5
Public Announcements
60


10.6
Headings
60


10.7
Nonassignability
60


10.8
Parties in Interest
60


10.9
Counterparts
60


10.1
Governing Law; Consent to Jurisdiction
60


10.11
Severability
61


10.12
Entire Agreement
61


10.13
English Language
61


10.14
Sellers Representative
61


10.15
Arbitration
65


10.16
WAIVER OF JURY TRIAL
67


10.17
Conflicts; Privileges
67


10.18
Remedies Cumulative
68


ARTICLE XI DEFINITIONS
68


11.1
Definitions
68


11.2
Other Terms
79


11.3
Other Definitional and Interpretational Provisions
79











i
        

--------------------------------------------------------------------------------






SCHEDULES
Schedule A – Sellers
Schedule B – Liens
Schedule C – Third Party Consents
Schedule 6.1 – Conduct of Business Exceptions
EXHIBITS
Exhibit A – Form of Offer Letter
Exhibit B – Form of Assignment of Membership Interests
Exhibit C – Form of Noncompetition Agreement
Exhibit D – Form of Escrow Agreement
Exhibit E – Extension Holdings Indebtedness
Exhibit F – Form of Cash Retention Bonus Plan
Exhibit G – Form of Cash Retention Bonus Agreement




ii
        

--------------------------------------------------------------------------------






MEMBERSHIP INTEREST PURCHASE AGREEMENT
This Membership Interest Purchase Agreement (this “Agreement”), dated as of
October 27, 2016, is entered into by and among Vocera Communications, Inc., a
Delaware corporation (the “Buyer”), the Persons listed on Schedule A hereto as
sellers (collectively the “Sellers” and each a “Seller”), and Jon Jensen as
Sellers Representative.
RECITALS
WHEREAS, the Sellers are, and will be immediately prior to the Closing,
collectively the legal and beneficial owners of all the issued and outstanding
Membership Interests;
WHEREAS, Extension, LLC, an Indiana limited liability company (the “Company”) is
in the business of licensing secondary alarming, collaboration and messaging
software and selling related hardware to the healthcare industry (the
“Business”);
WHEREAS, the Buyer desires to purchase from the Sellers, and the Sellers desire
to sell to the Buyer, all of the issued and outstanding Membership Interests on
the terms and conditions contained in this Agreement (the “Acquisition”);
WHEREAS, the parties hereto desire to make certain representations, warranties,
covenants and agreements in connection with the Acquisition; and
WHEREAS, concurrently with the execution of this Agreement and as a material
inducement to the willingness of the Buyer to enter into this Agreement, (i)
each of the Key Employees is executing and delivering (A) an employment offer
letter, including the Buyer’s standard, proprietary information, invention
assignment agreement, and related matters, substantially in the form attached
hereto as Exhibit A (each an “Offer Letter”) and (B) a Noncompetition Agreement
in the form attached hereto as Exhibit C (each a “Noncompetition Agreement”) and
(ii) each of the employees set forth on Section 5.1(m) of the Disclosure
Schedule (each, a “Critical Employee”) is executing an Offer Letter.
NOW, THEREFORE, in consideration of the mutual representations, warranties,
covenants and agreements set forth herein, the parties hereto agree as follows:




--------------------------------------------------------------------------------






ARTICLE I
PURCHASE AND SALE OF MEMBERSHIP INTERESTS

1.1    Purchase and Sale of Membership Interests of the Company. Upon the terms
and subject to the conditions contained in this Agreement, at the Closing (as
hereinafter defined) each Seller shall sell, assign and transfer to the Buyer,
and the Buyer shall purchase from each Seller, all of the Membership Interests,
free and clear of all Liens.
The equity interests referenced in the preceding sentence shall include all
capital accounts and all other financial and governance rights of the Sellers as
members and/or interest holders of the Company and are collectively referred to
as the “Membership Interests”. The Membership Interests shall constitute all of
the issued and outstanding equity interests of the Company at Closing.

1.2    Purchase Price.
(a)    Subject to the terms and conditions of this Agreement and as full
consideration for the Membership Interests (and the representations, warranties,
covenants and agreements set forth in this Agreement and the Related
Agreements), at Closing the Buyer shall pay an aggregate amount equal to
$55,000,000, plus (i) the amount of Closing Date Cash, less (ii) any unpaid
Transaction Expenses, less (iii) any Pre-Closing Taxes and less (iv) any
accounts payable that are due or past due as of the Closing Date (items (i)-(iv)
collectively, the “Purchase Price Adjustments”). The aggregate amount payable by
the Buyer pursuant to the preceding sentence is referred to as the “Purchase
Price”.
(b)    The Purchase Price shall be paid in the following order of priority to
the extent funds are available: (A) an amount equal to the Company Debt
(excluding the Extension Holdings Indebtedness) shall be paid to the Persons
entitled thereto; (B) the Extension Holdings Indebtedness as of the Closing Date
(as hereinafter defined) shall be paid to Extension Holdings, LLC, a Nevada
limited liability company (“Extension Holdings”); (C) the Extension Holdings
Initial Contribution Amount shall be paid to Extension Holdings; (D) an amount
equal to the First Preferential Distribution as of the Closing Date shall be
paid to Extension Holdings; (E) an amount equal to the Second Preferential
Distribution, if any, shall be paid to the Sellers other than Extension Holdings
(the “Other Sellers”) pro rata based on each Other Seller’s relative Pro Rata
Ownership (excluding Extension Holdings), as set forth in the Spreadsheet; and
(F) the balance of the Purchase Price, if any, shall be paid to and allocated
among the Sellers in accordance with each Seller’s Pro Rata Ownership as set
forth in the Spreadsheet, provided that in no event shall the aggregate payments
by the Buyer under this Section 1.2 exceed the Purchase Price (provided,
however, that this limitation shall not apply with respect to earnings on the
Escrow Amount). All payments due under this Section 1.2 at the Closing shall be
made by the Buyer in cash by wire transfer of immediately available funds to the
accounts specified in the Spreadsheet.

1.3    Escrow Deposit. At the Closing, the Buyer shall withhold the Escrow
Amount (i.e. $6,875,000) from the cash amount that would otherwise be payable to
the Sellers pursuant to Section 1.2(b), with such amounts to be contributed
based on each Seller’s Escrow Contribution Amount,


2
        

--------------------------------------------------------------------------------





as provided in the Spreadsheet. At or promptly after the Closing, the Buyer will
deposit the Escrow Amount with U.S. Bank (the “Escrow Agent”), as escrow agent
pursuant to an escrow agreement substantially in the form attached hereto as
Exhibit D (the “Escrow Agreement”). The Escrow Amount, together with any
interest earned therefor, if any, will be further referred to as the “Escrow
Fund”. The Escrow Fund will constitute partial security for the indemnification
obligations of the Sellers pursuant to Article VII, and shall be held and
distributed in accordance with this Section 1.3, Article VII and the provisions
of the Escrow Agreement.

1.4    Purchase Price Adjustments.
(a)    Purchase Price Adjustments. At least three Business Days prior to
Closing, the Sellers Representative shall submit in writing to the Buyer a
preliminary estimate of the Purchase Price (including each Purchase Price
Adjustment, calculated in good faith, and in accordance with GAAP, to the extent
applicable), which shall be subject to Buyer’s reasonable review and approval.
On the date prior to the Closing Date, the Sellers Representative shall submit
in writing to the Buyer its final calculation of the Purchase Price (including
each Purchase Price Adjustment, calculated in good faith, and in accordance with
GAAP, to the extent applicable), and a certificate executed by the Sellers
Representative certifying the Purchase Price and each Purchase Price Adjustment
(the “Purchase Price Adjustment Certificate”).
(b)    Final Purchase Price. Within 60 calendar days after the Closing Date, the
Buyer may object to the calculation of the Purchase Price set forth in the
Purchase Price Adjustment Certificate (the “Closing Purchase Price”) by
submitting to the Sellers Representative a statement containing Buyer’s written
calculation of the Purchase Price (including each Purchase Price Adjustment,
calculated in good faith, and in accordance with GAAP, to the extent applicable)
(the “Final Purchase Price” and such statement, the “Statement”). The Buyer
shall provide the Sellers Representative reasonable access to all supporting
books and records reasonably necessary for the Sellers Representative to verify
the Final Purchase Price including each Purchase Price Adjustment. The
calculation of the Final Purchase Price submitted by the Buyer to the Sellers
Representative in the Statement shall become final and binding upon the Sellers
30 calendar days after the Statement is delivered to the Sellers Representative
(the “Review Period”); provided, however, that if the Sellers Representative,
during the Review Period, provides written notice to the Buyer disputing the
amount of the Final Purchase Price set forth in the Statement (the “Protest
Letter”), then the Final Purchase Price shall not be binding upon the Sellers
and such dispute shall be resolved pursuant to Section 1.4(c). The Protest
Letter shall specify in reasonable detail the nature and amount of any dispute
so asserted; provided that any items that are not so disputed shall become final
and binding on the parties 30 calendar days following the Sellers
Representative’s receipt of the Statement.
(c)    Disputes. After the receipt of the Protest Letter by the Buyer, the Buyer
and the Sellers Representative shall attempt in good faith to reconcile the
specific disputes set forth in the Protest Letter with respect to the amount of
the Final Purchase Price and the disputed Purchase Price Adjustments, as
applicable (the “Challenged Amount”). If the


3
        

--------------------------------------------------------------------------------





parties are unable to mutually resolve the dispute within 15 days after receipt
of the Protest Letter by the Buyer, then KPMG LLP will be engaged to resolve the
Challenged Amount (the “Arbiter”). The Arbiter shall: (i) be jointly engaged by
the Buyer and the Sellers Representative; (ii) have its fees paid equally by the
Buyer and the Sellers; (iii) be provided, within 15 business days of accepting
the engagement, with a definitive written statement from the parties of their
respective positions; (iv) be advised in the engagement letter that the parties
accept the Arbiter as the appropriate person to interpret this Agreement for all
purposes relevant to the resolution of the Challenged Amount; (v) be granted
access to all supporting books and records; and (vi) have 30 days to carry out a
review and prepare a written statement of its decision regarding the Challenged
Amount, which shall be binding and final upon the Buyer and the Sellers absent
manifest error. Each party shall be afforded the opportunity to present to the
Arbiter any material such party deems relevant to the determination and shall
have a continuing opportunity to discuss the matter and its position with the
Arbiter. In making its determination regarding the Challenged Amount, the
Arbiter shall select, with respect to each item in dispute, an amount between or
equal to the Buyer’s position as set forth in the Statement and the Sellers
Representative’s position as set forth in the Protest Letter. The decision of
the Arbiter shall be final and binding upon the parties and shall be in
substitution for and preclude the bringing of any actions or proceedings in any
court or arbitration tribunal in connection with any dispute under this Section
1.4.
(d)    Final Adjustment. The amount determined in respect of the Challenged
Amount pursuant to Section 1.4(c) shall be included in the calculation of the
Final Purchase Price, along with other elements of the calculation of such
amount as deemed final pursuant to Section 1.4(b). Within five Business Days
after the final resolution of all disputes under Section 1.4(c), (i) if the
Final Purchase Price is less than the Closing Purchase Price, then the absolute
value of such difference (the “Sellers Adjustment Payment”) shall be paid as
follows: (A) if the Sellers Adjustment Payment is equal to or less than
$100,000, the entire amount of the Sellers Adjustment Payment shall be paid from
the Escrow Fund, and the Buyer and the Sellers Representative shall instruct the
Escrow Agent to release such amount to the Buyer from the Escrow Fund, as an
adjustment to the Purchase Price and by wire transfer of immediately available
funds to an account specified by the Buyer and (B) if the Sellers Adjustment
Payment is more than $100,000, the first $100,000 shall be paid from the Escrow
Fund as provided in clause (A) above and the balance shall be paid by Extension
Holdings, as agent for the Sellers, to the Buyer (or in Buyer’s sole discretion
from the Escrow Fund), as an adjustment to the Purchase Price and by wire
transfer of immediately available funds to an account specified by the Buyer;
and (ii) if the amount of the Final Purchase Price is greater than the Closing
Purchase Price, then the Buyer shall pay to Extension Holdings, as agent for the
Sellers, the amount of the difference in immediately available funds, in each
case together with interest thereon at the rate of 5% per annum (based on a 365
day year) but prorated for the actual number of days from the Closing Date to
the date of payment.
(e)    Adjustments Not Subject to Limitation. Any amounts paid as a result of
adjustments under this Section 1.4 shall not be subject to, limited by or
applied against any deductible, basket or cap, contained in this Agreement. The
Purchase Price shall be deemed


4
        

--------------------------------------------------------------------------------





increased or decreased, as the case may be, by the amounts, if any, remitted by
the Buyer or the Sellers under this Section 1.4.

1.5    Time and Place of Closing. Subject to Article IX, the closing of the
transactions described in this Article I (the “Closing”) shall take place
remotely via the exchange of documents and signatures, at 10:00 a.m. (Los
Angeles time) on the date hereof and following the satisfaction or waiver of all
conditions to the obligations of the parties to consummate the transactions
contemplated by this Agreement, or at such other time and place as the Buyer and
the Sellers Representative shall mutually agree. The date upon which the Closing
actually occurs is hereinafter referred to as the “Closing Date.”

1.6    Execution and Delivery of Assignment Documents; Further Assurances. At
the Closing, each Seller shall execute and deliver to the Buyer an Assignment of
Membership Interests substantially in the form attached hereto as Exhibit B (the
“Assignment of Membership Interests”), which shall include releases and waivers
of all claims against the Company in forms reasonably acceptable to the Buyer.
In addition, the Sellers shall execute and deliver to the Buyer such
assignments, assurances and other instruments and documents as the Buyer may
reasonably request in order to effect the sale, conveyance and transfer of the
Membership Interests from the Sellers to the Buyer. Such instruments and
documents shall be sufficient to convey to the Buyer good and marketable title
in all of the Membership Interests, free and clear of any Liens. From time to
time after the Closing Date, the Sellers shall take such additional actions and
execute and deliver such further documents as the Buyer may reasonably request
in order to more effectively to sell, transfer and convey the Membership
Interests to the Buyer and consummate the transactions as contemplated by this
Agreement and the Related Agreements.

1.7    Purchase Price Allocation.
(a)    The parties hereby agree and acknowledge that pursuant to Revenue Ruling
99-6, 1999-1 C.B. 432, the purchase of the Membership Interests hereunder will
be treated for federal income Tax purposes by the Buyer as a purchase of the
assets of the Company, and by the Sellers as a sale of their respective
Membership Interests in the Company.
(b)    For purposes of Section 751 of the Code and the statement required to be
filed under Treasury Regulations Section 1.751-1(a)(3) and for purposes of the
purchase of undivided interests in the assets of the Company pursuant to Revenue
Ruling 99-6, 1999-1 C.B. 432, and Section 1060 of the Code and the Treasury
Regulations thereunder, each as the case may be, the parties agree that the
Purchase Price, as adjusted, and the Liabilities of the Company (plus other
relevant items), will be allocated to the underlying assets of the Company in
accordance with this Section 1.7(b). As soon as practicable after the Closing,
and in any event, within 60 days of the Closing Date, Buyer shall provide to the
Sellers Representative a draft of such allocation (the “Allocation Schedule”)
which Allocation Schedule shall reflect any adjustments to the Purchase Price.
Within 15 days of the receipt of the draft Allocation Schedule, the Sellers
Representative shall provide any comments to the draft Allocation Schedule to
the Buyer and the parties shall cooperate in good faith to reach agreement on a
final Allocation Schedule. In the event that, within 90 days of the Closing
Date, the Buyer and the Sellers Representative are unable to agree on a final


5
        

--------------------------------------------------------------------------------





Allocation Schedule, the matter shall be submitted to an independent, nationally
recognized accounting firm (the “Accounting Firm”), mutually agreeable to the
parties, which will determine within 30 days the extent to which Sellers
Representative’s comments to the draft Allocation Schedule PPA should be
accepted. Any fees or expenses of such Accounting Firm shall be borne by equally
by the Buyer and Sellers. The parties shall file all Tax Returns, including IRS
Form 8594 (with respect to Buyer), in a manner consistent with such values and
the tax treatment in Section 1.7(b), and no party shall take any position in any
Tax Return that is inconsistent with the Allocation Schedule, as adjusted,
unless required to do so by a final determination as defined in Section 1313 of
the Code. The parties agree to promptly advise each other regarding the
existence of any Tax Audit, controversy or litigation related to the tax
treatment of this transaction or the Allocation Schedule.

1.8    Cash Retention Bonus Plan. Provided the applicable Cash Retention Bonus
Plan Participant has timely executed and delivered a Cash Retention Bonus
Agreement to the Company and remained employed with the Company through the
applicable vesting date, the Buyer shall cause the applicable portion of the
Cash Retention Bonuses due to the Cash Retention Bonus Plan Participants to be
paid to such Cash Retention Bonus Plan Participants (through the Buyer’s or the
Company’s payroll system and subject to any applicable withholdings taxes),
within the time period set forth in the Cash Retention Bonus Plan and applicable
Cash Retention Bonus Agreement, subject to and in accordance with the terms and
conditions of the Cash Retention Bonus Plan and applicable Cash Retention Bonus
Agreement.

1.9    Withholding Rights. Each of the Buyer and the Company shall be entitled
to deduct and withhold from any payments of cash pursuant to this Agreement such
amounts as the Buyer or the Company is required to deduct and withhold with
respect to any such payments under the Code or any other provision of applicable
Tax law. To the extent that amounts are so withheld and paid over to the
appropriate Tax Authority, such withheld amounts shall be treated for all
purposes of this Agreement as having been paid to such Persons in respect of
which such deduction and withholding was made.

ARTICLE II    
REPRESENTATIONS OF THE SELLERS
In order to induce the Buyer to enter into this Agreement, each Seller,
severally and not jointly, makes the representations and warranties set forth
below with respect to such Seller, which are true, correct and complete on the
date hereof and shall be true, correct and complete as of the Closing (unless
specified in such representation or warranty to be true, correct and complete
only as of a specified date). The Sellers have delivered the Article II
Disclosure Schedule to the Buyer on the date hereof. The disclosures in the
Article II Disclosure Schedule relate only to the representations and warranties
in the Section of this Article II to which they expressly relate and to those
other representations and warranties in this Article to the extent that the
relevance of such disclosures to such other representations and warranties is
readily apparent from the information disclosed.


6
        

--------------------------------------------------------------------------------






2.1    Capacity and Authorization of each Seller; Execution and Delivery.
(a)    Each such Seller that is not a natural person is a business entity duly
formed, organized or incorporated, validly existing and in good standing under
the laws of its state of formation, organization or incorporation. Each such
Seller has full power, authority and capacity to execute and deliver this
Agreement and the Related Agreements to which it is a party and to perform its
obligations hereunder and thereunder and to consummate the transactions
contemplated hereby and thereby. Each such Seller that is a natural person has
the legal capacity to execute and deliver this Agreement and the Related
Agreements to which he or she is a party and to perform his or her obligations
hereunder and thereunder and to consummate the transactions contemplated hereby
and thereby.
(b)    The execution, delivery and performance of this Agreement and the Related
Agreements by each Seller that is not a natural person, and the consummation of
the transactions contemplated hereby and thereby, have been duly authorized and
approved by the managers, Board of Directors or other governing body of each
such Seller, and no other action on the part of the members, stockholders or
other equity holders of such Seller, or of such Seller, is necessary to
authorize the execution, delivery and performance of this Agreement and the
Related Agreements by such Seller and the consummation of the transactions
contemplated hereby and thereby.
(c)    This Agreement has been duly and validly executed and delivered by such
Seller, and constitutes, and upon the execution and delivery by such Seller of
the Related Agreements, as applicable, the Related Agreements will constitute,
the legal, valid and binding obligations of such Seller, enforceable against
such Seller in accordance with their terms, assuming valid execution and
delivery of this Agreement and the Related Agreements by the Buyer and each
other Seller, and except as enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or other Laws affecting creditors’ rights
generally.
(d)    Such Seller acknowledges that such Seller has received a copy of the
Agreement and familiarized himself, herself or itself with the terms and
conditions contained herein, including provisions relating to payment to such
Seller pursuant to Section 1.2 and the indemnification obligations of the
Indemnifying Parties pursuant to Article VII.

2.2    Membership Interests; United States Person.
(a)    Such Seller is and will be as of immediately prior to the Closing the
legal and beneficial owner of, and holds good and valid title to, the Membership
Interests listed on Section 2.2 of the Article II Disclosure Schedule opposite
such Seller’s name, free and clear, except as set forth in Section 2.2 of the
Article II Disclosure Schedule, of any Lien. Except as set forth in Section 2.2
of the Article II Disclosure Schedule, there are no restrictions on or
agreements with respect to the voting rights of the Membership Interests held by
such Seller, including, without limitation, any proxies or voting trusts. Upon
the delivery of and payment for the Membership Interests held by such Seller at
the Closing as


7
        

--------------------------------------------------------------------------------





provided for in this Agreement, the Buyer will receive good and valid title to
such Membership Interests, free and clear of all Liens.
(b)    Except as set forth in Section 2.2 of the Article II Disclosure Schedule,
such Seller does not presently own, of record or beneficially, or control,
directly or indirectly, any membership interest, securities convertible into or
exchangeable for membership interests, any Option or any other equity interest
in the Company.
(c)    Such Seller is a United States person within the meaning of the Code.

2.3    No Conflicts. The execution and delivery by such Seller of this Agreement
and the Related Agreements to which such Seller is a party, the performance of
such Seller’s obligations under this Agreement and such Related Agreements and
the consummation of the transactions contemplated hereby and thereby do not and
will not:
(a)    conflict with or result in a violation or breach of any of the terms,
conditions or provisions of the Organizational Documents of the Company or, with
respect to each Seller that is not a natural person, of any of Organizational
Documents of such Seller;
(b)    subject to obtaining the consents, approvals and actions, making the
filings and giving the notices disclosed in Section 2.3 of the Article II
Disclosure Schedule, conflict with or result in a violation or breach of any
term or provision of any Law or Order applicable to such Seller; or
(c)    except as disclosed in Section 2.3 of the Article II Disclosure Schedule,
(i) conflict with or result in a violation or breach of, or constitute a default
under, (in either case, with or without notice or lapse of time or both),
(ii) require such Seller to obtain any consent, approval or action of, make any
filing with or give any notice to any Person as a result or under the terms of,
(iii) result in or give to any Person any right of termination, cancellation,
acceleration or modification in or with respect to, (iv) other than under
Section 4.2 of the Company Operating Agreement of the Company, as amended,
result in or give to any Person any additional rights or entitlement to
increased, additional accelerated or guaranteed payments under, or (v) result in
the creation or imposition of any Lien upon the Membership Interests of such
Seller under any Contract to which such Seller is a party.

2.4    Litigation. There is no private or governmental action, suit, claim,
mediation, arbitration or investigation pending before any Governmental or
Regulatory Authority, or, to such Seller’s Knowledge, threatened against such
Seller or any of its assets or properties (in such Seller’s capacity as a Seller
or relating to such Seller’s Membership Interests). There is no judgment,
decree, injunction or order against such Seller or any of its assets or
properties (in such Seller’s capacity as a Seller or relating to such Seller’s
Membership Interests).

2.5    Governmental Approvals and Filings. Except as set forth in Section 2.5 of
the Article II Disclosure Schedule, no consent, approval or action of, filing
with or notice to any Governmental or Regulatory Authority on the part of such
Seller is required in connection with the execution,


8
        

--------------------------------------------------------------------------------





delivery and performance of this Agreement or any of the Related Agreements to
which such Seller is a party or the consummation of the transactions
contemplated hereby or thereby.

2.6    Tax Withholding Information. Any and all information provided to Buyer by
or on behalf of such Seller for purposes of enabling Buyer to determine the
amount to be deducted and withheld from the consideration payable to such Seller
pursuant to this Agreement under applicable Law is true, correct and complete.

ARTICLE III    
REPRESENTATIONS OF THE PRINCIPAL SELLERS
In order to induce the Buyer to enter into this Agreement, the Principal
Sellers, jointly and severally, make the representations and warranties set
forth below, which are true, correct and complete on the date hereof and shall
be true, correct and complete as of the Closing (unless specified in such
representation or warranty to be true, correct and complete only as of a
specified date). The Principal Sellers have delivered the Disclosure Schedule to
the Buyer on the date hereof. The disclosures in the Disclosure Schedule relate
only to the representations and warranties in the Section of this Article III to
which they expressly relate and to those other representations and warranties in
this Article III to the extent that the relevance of such disclosures to such
other representations and warranties is readily apparent from the information
disclosed.

3.1    Organization and Authority of the Company; Equity Interests in the
Company; Subsidiaries.
(a)    The Company is a limited liability company duly formed, validly existing
and in good standing under the laws of the State of Indiana. The Company has
full power and authority to conduct the operations of its Business as and to the
extent now conducted and to own, use and lease its Assets and Properties. The
Company is duly qualified to do business and is in good standing in those
jurisdictions specified in Section 3.1 of the Disclosure Schedule, which are the
only jurisdictions in which the ownership, use or leasing of its Assets and
Properties or the conduct or nature of its Business makes such qualification
necessary, except to the extent the failure to be so qualified would not have a
Material Adverse Effect. The name of each manager and officer of the Company on
the date hereof, and the position held by each, are listed in Section 3.1 of the
Disclosure Schedule. The Principal Sellers have, prior to the execution of this
Agreement, delivered or made available to the Buyer true and complete copies of
the Organizational Documents of the Company, and such Organizational Documents
have not been amended and remain in full force and effect. The Company is not
party to any Contract other than its Organizational Documents and the Phantom
Unit Plan that sets forth or purports to set forth any terms for the ownership,
or rights and obligations of owners, of Membership Interests in their capacity
as owners of Membership Interests.
(b)    Other than the Membership Interests of the Sellers listed in Section 2.2
of the Article II Disclosure Schedule and the rights of Phantom Unit Plan
Participants under the Phantom Unit Plan, no Person owns, of record or
beneficially, or has the right to acquire, any membership interest, securities
convertible into or exchangeable for any membership


9
        

--------------------------------------------------------------------------------





interest, or any Option or other equity interests in the Company. Except as set
forth in Section 3.1(b)(i) of the Disclosure Schedule, the Company has no
obligation under any Contract or otherwise to purchase or redeem any Membership
Interest or interest under the Phantom Unit Plan, other than payment of the
Purchase Price in the manner provided for in this Agreement. All Membership
Interests and all interests under the Phantom Unit Plan were issued in
compliance with all applicable Laws. No payments are due to any Phantom Unit
Plan Participant per the terms of the Acquisition. At the Closing, each of the
Phantom Units will be cancelled in its entirety for no consideration pursuant to
the terms of the Phantom Unit Plan and the award agreements thereunder and the
Phantom Unit Plan Participants shall have no rights or claims to rights with
respect to any Phantom Units or any payments in respect of Phantom Units after
the Closing Date. Schedule 3.1(b)(ii) of the Disclosure Schedule sets forth the
names of all of the Phantom Unit Plan Participants and the number of Phantom
Units held by such Phantom Unit Plan Participant.
(c)    Except as set forth in Section 3.1 of the Disclosure Schedule, the
Company does not have any interest in any other corporation, partnership,
limited liability company, trust or other business organization.
(d)    The Company has no Subsidiaries.

3.2    No Conflicts. The execution and delivery by the Sellers of this Agreement
and the Related Agreements, the performance of their respective obligations
under this Agreement and such Related Agreements and the consummation of the
transactions contemplated hereby and thereby do not and will not:
(a)    subject to obtaining the consents, approvals and actions, making the
filings and giving the notices disclosed in Section 3.2 of the Disclosure
Schedule, conflict with or result in a violation or breach of any term or
provision of any Law or Order applicable to the Company or any of the Assets and
Properties of the Company; or
(b)    except as disclosed in Section 3.2 of the Disclosure Schedule,
(i) conflict with or result in a violation or breach of, or constitute a default
under (in either case, with or without notice or lapse of time or both),
(ii) require any Seller or the Company to obtain any consent, approval or action
of, make any filing with or give any notice to any Person as a result or under
the terms of, (iii) result in or give to any Person any right of termination,
cancellation, acceleration or modification in or with respect to, (iv) other
than under the Phantom Unit Plan and Section 4.2 of the Company Operating
Agreement, result in or give to any Person any additional rights or entitlement
to increased, additional accelerated or guaranteed payments under, or (v) result
in the creation or imposition of any Lien upon the Membership Interests, the
Organizational Documents of the Company or any of the Company’s Assets and
Properties under any Contract to which the Company is a party or by which any of
the Company’s Assets and Properties are bound.

3.3    Government Approvals and Filings. Except as set forth in Section 3.3 of
the Disclosure Schedule, no consent, approval or action of, filing with or
notice to any Governmental or Regulatory Authority on the part of the Company is
required in connection with the execution,


10
        

--------------------------------------------------------------------------------





delivery and performance of this Agreement or any of the Related Agreements or
the consummation of the transactions contemplated hereby or thereby.

3.4    Books and Records. The Books and Records of the Company as provided or
made available to the Buyer prior to the execution of this Agreement contain a
true and complete record, in all material respects, of all action taken at all
meetings, and by written consent, of the managers and Members of the Company.

3.5    Financial Statements.
(a)    Section 3.5(a) of the Disclosure Schedule contains true and complete
copies of the following financial statements of the Company: (i) unaudited
balance sheets as of, and unaudited statements of income, cash flow and members’
equity for the 12-month periods ending on, December 31, 2014 and 2015; and
(ii) an unaudited balance sheet as of, and unaudited statements of income, cash
flow and members’ equity for the nine months ending on, September 30, 2016
(collectively, the “Financial Statements”).
(b)    Except as set forth in Section 3.5(b) of the Disclosure Schedule, the
Financial Statements (i) are accurate and complete and in accordance with the
Books and Records of the Company in all material respects and (ii) have been
prepared in accordance with GAAP and fairly present in all material respects the
financial condition and results of operations of the Company as of the
respective dates thereof and for the respective periods covered thereby, subject
in the case of the unaudited Financial Statements to year-end adjustments made
in the ordinary course of business.
(c)    The Company does not have any Liabilities of the type required to be
reflected as liabilities on a balance sheet prepared in accordance with GAAP,
other than (i) those set forth or adequately provided for in the Financial
Statements as of September 30, 2016, (ii) those incurred in the conduct of the
Company’s business since September 30, 2016 in the ordinary course, consistent
with past practice, which are not, individually or in the aggregate, material in
nature or amount, (iii) Transaction Expenses, and (iv)  Liabilities that are
listed on Section 3.5(c) of the Disclosure Schedule. Except for Liabilities
reflected in the Financial Statements, the Company has no off balance sheet
liability of any nature to, or any financial interest in, any third party or
entity, the purpose or effect of which is to defer, postpone, reduce or
otherwise avoid or adjust the recording of debt expenses incurred by the
Company.

3.6    Absence of Changes. Since December 31, 2015 there has not been any
Material Adverse Effect or any change, event or development that, individually
or together with other such events, could reasonably be expected to have a
Material Adverse Effect. Without limiting the foregoing, except as set forth in
Section 3.6 of the Disclosure Schedule, there has not occurred between December
31, 2015 (the “Financial Statement Date”) and the date hereof:
(a)    any declaration, setting aside or payment of any dividend or other
distribution in respect of the Membership Interests of the Company, or any
direct or indirect redemption,


11
        

--------------------------------------------------------------------------------





purchase or other acquisition by the Company of any equity interests of, or any
Option with respect to the Company;
(b)    any authorization, issuance, sale or other disposition by the Company of
any Membership Interest of, or Option with respect to, the Company, or any
modification or amendment of any right of any holder of any outstanding
Membership Interest of, or Option with respect to, the Company;
(c)    any physical damage, destruction or other casualty loss (whether or not
covered by insurance) affecting any of the Assets and Properties of the Company
in an amount exceeding $25,000 individually or $50,000 in the aggregate;
(d)    any write-off or write-down, or any determination to write off or write
down, any of the Assets and Properties of the Company in an amount exceeding
$25,000 individually or $50,000 in the aggregate;
(e)    any indebtedness for money borrowed or incurred any other liabilities in
an amount exceeding $25,000 individually or $50,000 in the aggregate (other than
indebtedness owed to Extension Holdings, LLC);
(f)    any loans, guarantees or advances to any Person, other than ordinary
advances for expenses;
(g)    any sale, exchange or disposition of any material assets or rights other
than non-exclusive licenses in the ordinary course of business;
(h)    any transactions between the Company and any of its officers, managers or
employees or any entity controlled by any of such individuals;
(i)    any waiver by the Company of a valuable right or of a material debt owed
to it;
(j)    any material change in any compensation or benefits arrangement or
agreement with any employee, officer, manager or Member;
(k)    any resignation or termination of employment of any officer or key
employee;
(l)    any change in any Tax election or method of Tax accounting, or any
settlement or final determination of any tax audit, claim, investigation,
litigation or other proceeding or assessment;
(m)    any incurrence of a Lien on any of the Assets and Properties of the
Company;
(n)    any (i) amendment of the Organizational Documents of the Company,
(ii) recapitalization, reorganization, liquidation or dissolution of the Company
or (iii) merger or other business combination involving the Company;


12
        

--------------------------------------------------------------------------------





(o)    any entering into, or material amendment, modification, termination or
granting of a waiver under or giving any consent with respect to any Material
Contract;
(p)    any capital expenditures or commitments for additions to property, plant
or equipment of the Company constituting capital assets in an amount exceeding
$25,000 individually or $50,000 in the aggregate;
(q)    excluding sales activities undertaken by the Company’s sales force in the
ordinary course of business consistent with past practice, engaged in (A) any
practices, promotional sales or discount activity with any customers or
distributors with the effect of accelerating to pre-Closing periods any sales to
the trade or otherwise that would be expected (based on past practice) to occur
in post-Closing periods, (B) any practice which would have the effect of
accelerating to pre-Closing periods collections of receivables that would
otherwise be expected (based on past practice) to be made in post-Closing
periods, (C) any practice which would have the effect of postponing to
post-Closing periods payments by the Company that would otherwise be expected
(based on past practice) to be made in pre-Closing periods, or (D) any other
promotional sales, discount activity or deferred revenue activity, in each case
in this clause (D), in a manner outside the ordinary course of business
consistent with past practice; or
(r)    any other material transaction involving the Company outside the ordinary
course of business consistent with past practice.

3.7    Taxes.
(a)    Except as set forth in Section 3.7(a) of the Disclosure Schedule, the
Company has (giving effect to extensions) (x) duly and timely filed (or there
has been filed on its behalf) with the appropriate Governmental or Regulatory
Authority all Tax Returns required to be filed by it, and all such Tax Returns
are true, accurate and complete in all material respects and (y) timely paid all
Taxes due and payable (whether or not shown on any Tax Return).
(b)    The Principal Sellers have made available to Buyer true, correct and
complete copies of all income and other material Tax Returns for taxable periods
since January 1, 2013, and all examination reports and statements of
deficiencies, adjustments and proposed deficiencies and adjustments in respect
of the Company.
(c)    The Company has complied in all material respects with all applicable Tax
Laws relating to the payment and withholding of Taxes (including withholding of
Taxes pursuant to Sections 1441, 1442, 1445, and 1446 of the Code), withheld
from employee wages or compensation all Taxes required to be withheld and paid
over such amounts to the appropriate Governmental Entities, and timely filed all
withholding Tax Returns.
(d)    There are no Liens that arose in connection with Taxes upon the Assets
and Properties of the Company.


13
        

--------------------------------------------------------------------------------





(e)    The Company has not requested (nor has any request been made by any
Person on behalf of the Company) in writing any extension of time within which
to file any Tax Return in respect of any taxable year which has not since been
filed, and no outstanding written waivers or comparable written consents
regarding the application of the statute of limitations with respect to any
Taxes or Tax Returns has been given by or on behalf of the Company.
(f)    To the Knowledge of the Principal Sellers, no U.S. federal, state, local
or foreign audits, reviews or other administrative proceedings or court
proceedings (“Audits”) are ongoing or have been initiated with regard to any
Taxes or Tax Returns of the Company and the Company has not received any written
notice of any such Audits.
(g)    The Company has not agreed nor is required to make any adjustment by
reason of a change in accounting method that would affect any taxable year
ending after the Closing Date, and no Tax Authority has proposed any such
adjustment or change in accounting method that would affect any taxable year
ending after the Closing Date. The Company does not have an application pending
with any Tax Authority requesting permission for any change in accounting method
that relates to its business or operations and that would affect any taxable
year ending after the Closing Date.
(h)    The Company is currently classified (and has been classified since its
organization) as a partnership for U.S. federal and all applicable state and
local income tax purposes.
(i)    The Company is not a party to or bound by any Tax sharing, Tax indemnity,
or Tax allocation agreement (other than any customary Tax indemnification
provisions contained in any credit or other commercial agreement entered into in
the ordinary course of business and not primarily relating to Taxes) and the
Company does not have any Liability to another party under any such agreement.
(j)    Neither the Company nor any predecessor of the Company is or has ever
been a member of a consolidated, combined, unitary or aggregate group of which
the Company or any predecessor of the Company was not the ultimate parent
corporation.
(k)    Except as set forth in Section 3.7(k) of the Disclosure Schedule, the
Company is not subject to, and has not paid any, Tax in any jurisdiction outside
of its country of organization by virtue of having employees, a permanent
establishment or any other place of business in any such jurisdiction.
(l)    No written claim has been made, and to the Knowledge of the Principal
Sellers there has been no oral or threatened claim, by any Tax Authority in a
jurisdiction where the Company does not file a Tax Return that it is or may be
subject to Tax in that jurisdiction.
(m)    The unpaid Taxes of the Company (A) did not, as of the Financial
Statement Date, exceed the reserves established on the Financial Statements, and
(B) do not exceed


14
        

--------------------------------------------------------------------------------





the reserve as adjusted for the passage of time through the Closing Date in
accordance with past custom and practice of the Company in filing its Tax
Returns.

3.8    Legal Proceedings. Except as disclosed in Section 3.8 of the Disclosure
Schedule:
(a)    there are no Actions or Proceedings pending or, to the Knowledge of the
Principal Sellers, threatened, against or by the Company;
(b)    to the Knowledge of the Principal Sellers there are no claims or facts,
conditions or circumstances that could reasonably be expected to give rise to
any Action or Proceeding that would be required to be disclosed pursuant to
clause (a) above; and
(c)    there are no Orders outstanding against the Company that provide for
injunctive relief or, with respect to monetary damages, exceed $25,000.

3.9    Compliance With Laws and Orders. The Company is not, and the Company has
not at any time within the last five years been, in material violation of or in
default under any Law, License or Order. The Company has not received any notice
that it is, or has at any time within the last five years been, in violation of
or in default under any Law, License or Order.

3.10    Benefit Plans/ERISA.
(a)    Each pension, profit sharing, 401(k), disability, medical, dental,
severance pay, vacation pay, sick pay, stock purchase, stock option, deferred
compensation, incentive compensation, fringe benefit, stay-with-bonus, change of
control agreement or other employee benefit plan, program or agreement,
including, without limitation, any employee benefit plan as defined in Section
3(3) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), that is, or has at any time been, maintained or contributed to by the
Company or any organization that is a member of a controlled group of
organizations within the meaning of Code Sections 414(b), (c), (m) or (o) of
which the Company is a member (the “Controlled Group”) or under which the
Company or any member of the Controlled Group has any Liability shall
hereinafter be known as the “Plans”, and are listed on Section 3.10 of the
Disclosure Schedule.
(b)    Any Plan intended to be qualified under Section 401(a) of the Code has
either obtained from the IRS a favorable determination letter as to its
qualified status under the Code, or has applied (or has time remaining in which
to apply) to the IRS for such a determination letter prior to the expiration of
the requisite period under applicable Treasury Regulations or IRS pronouncements
in which to apply for such determination letter and to make any amendments
necessary to obtain a favorable determination or has been established under a
standardized prototype plan for which an IRS opinion letter has been obtained by
the plan sponsor and is valid as to the adopting employer. The Company does not
sponsor or maintain any self-funded employee benefit plan, including any plan to
which a stop-loss policy applies. There are no Liabilities, breaches, violations
or defaults under any Plans that would subject the Assets and Properties of the
Company, the Buyer or any of their employee benefit plans to any Taxes,
penalties or other Liabilities.


15
        

--------------------------------------------------------------------------------





(c)    None of the Plans provides retiree benefits to any person other than as
required under the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”) or similar state law. Except as disclosed in Section 3.10 of
the Disclosure Schedule, none of the Plans is or has been subject to Title IV of
ERISA. Except as disclosed in Section 3.10 of the Disclosure Schedule, the
Company has not, nor has any entity required to be aggregated with the Company
for purposes of Section 414 of the Code or Section 4001 of ERISA, ever
maintained, contributed to or had any Liability for any employee pension benefit
plan (as defined in Section 3(2) of ERISA) that is or has been subject to Title
IV of ERISA. Each Plan can be amended, terminated or otherwise discontinued
after the Closing in accordance with its terms, without liability to Buyer or
the Company (other than ordinary administrative expenses typically incurred in a
termination event). There are no other entities that are or should be part of a
controlled group that includes the Company pursuant to Code Sections 414(b),
(c), (m), or (o).

3.11    Real Property.
(a)    The Company does not own any real property.
(b)    Section 3.11(b) of the Disclosure Schedule sets forth the address of each
property or premises currently leased, subleased, licensed or otherwise used or
occupied by the Company and the lessor thereof (each, a “Leased Real Property”).
Section 3.11(b) of the Disclosure Schedule also lists all leases of the Leased
Real Property (the “Real Property Leases”). The Principal Sellers have delivered
or made available to the Buyer a complete and accurate copy of each of the Real
Property Leases. The Company has not assigned, transferred, conveyed, mortgaged,
deeded in trust or encumbered any interest in such Real Property Leases. To the
Knowledge of the Principal Sellers, the Company has adequate rights of ingress
and egress with respect to the Leased Real Property and all buildings,
structures, facilities, fixtures and other improvements thereon. To the
Knowledge of the Principal Sellers, none of such Leased Real Property,
buildings, structures, facilities, fixtures or other improvements, or the
current use thereof, contravenes or violates any building or zoning Law, or any
administrative, occupational safety and health or other applicable Law, in each
case, in any material respect (whether or not permitted on the basis of prior
nonconforming use, waiver or variance).
(c)    The Company has a valid leasehold interest in and the right to quiet
enjoyment of each portion of the Leased Real Property for the full term of the
lease thereof, as amended. Each Real Property Lease is a legal, valid and
binding agreement enforceable in accordance with its terms against the Company
and, to the Knowledge of the Principal Sellers, each other Person that is a
party thereto. Neither the Company nor, to the Knowledge of the Principal
Sellers, any other party to any Real Property Lease is in material breach or
default, and no event has occurred that, with notice or lapse of time, could
reasonably be expected to constitute such a material breach or default or permit
termination, modification or acceleration under such Real Property Lease.
(d)    Except as set forth in Section 3.11(d) of the Disclosure Schedule, the
improvements on the Leased Real Property are in good operating condition and in
a state


16
        

--------------------------------------------------------------------------------





of good maintenance and repair, ordinary wear and tear excepted, and are
adequate and suitable for the purposes for which they are presently being used.

3.12    Tangible Assets and Properties; Investment Assets.
(a)    The Tangible Assets and Properties of the Company are sufficient to
conduct the Business of the Company as conducted in the ordinary course
consistent with past practices. The Company is in possession of and has good
title to, or has valid leasehold interests in or valid rights under Contract to
use, all the Tangible Assets and Properties reflected as owned or leased on the
balance sheets included in the Financial Statements and all Tangible Assets and
Properties acquired by the Company since the Financial Statement Date, other
than property disposed of since such date in the ordinary course of business
consistent with past practice. All such Tangible Assets and Properties are owned
free and clear of all Liens, other than Liens disclosed in Section 3.12(a) of
the Disclosure Schedule, and except as disclosed in Section 3.12(a) of the
Disclosure Schedule all such Tangible Assets and Properties are in good working
condition, ordinary wear and tear excepted, and are suitable for the purposes
for which they are now being used.
(b)    Section 3.12(b) of the Disclosure Schedule lists and describes all
Investment Assets owned by the Company. Except as disclosed in Section 3.12(b)
of the Disclosure Schedule, all Investment Assets reflected on Section 3.12(b)
of the Disclosure Schedule are owned by the Company free and clear of all Liens
other than Liens disclosed in Section 3.12(b) of the Disclosure Schedule.
(c)    Section 3.12(c) of the Disclosure Schedule lists all of the Company’s
bank accounts.

3.13    Intellectual Property Rights.
(a)    As used in this Agreement, the following terms shall have the meanings
indicated below:
(i)    “Company Data” means all data collected, generated, or received in
connection with the marketing, delivery, or use of any Company Product,
including Company-Licensed Data, Company-Owned Data and Personal Data.
(ii)    “Company Data Agreement” means any Contract involving Company Data to
which the Company is a party or is bound by, except for the standard terms of
service entered into by users of the Company Products (copies of which have been
made available to the Buyer).
(iii)    “Company Intellectual Property” means any and all Company-Owned
Intellectual Property and any and all Third-Party Intellectual Property that is
licensed to the Company.


17
        

--------------------------------------------------------------------------------





(iv)    “Company Intellectual Property Agreements” means any Contract governing
any Company Intellectual Property to which the Company is a party or bound by,
except for Contracts for Third-Party Intellectual Property that is generally,
commercially available software and (A) is not material to the Company, (B) has
not been modified or customized for the Company and (C) is licensed for an
annual fee under $1,000.
(v)    “Company-Owned Intellectual Property” means any and all Intellectual
Property that is owned or purported to be owned by the Company (including but
not limited to any and all Intellectual Property Rights included in the
Software, the Technical Documentation and the Seller Registered Intellectual
Property Rights).
(vi)    “Company Privacy Policies” means, collectively, any and all (A) of the
Company’s data privacy and security policies, whether applicable internally, or
published on Company Websites or otherwise made available by the Company to any
Person, (B) public representations (including representations on Company
Websites), industry self-regulatory obligations and commitments and Contracts
with third parties relating to the Processing of Company.
(vii)    “Company Products” means all products or services produced, marketed,
licensed, sold, distributed or performed by or on behalf of the Company and all
products or services currently under development by the Company.
(viii)    “Company Registered Intellectual Property” means the United States,
international and foreign: (A) patents and patent applications (including
provisional applications), (B) registered trademarks, applications to register
trademarks, intent-to-use applications, or other registrations or applications
related to trademarks, (C) registered Internet domain names and (D) registered
copyrights and applications for copyright registration, in each case registered
or filed in the name of, or owned by, the Company.
(ix)    “Company Software” means, collectively, all past and current forms,
versions and releases of software, applications and widgets developed by Company
(or for or on behalf of Company by any employee, consultant, contractor or other
third party) for use or employment, in any way, whether actively or passively,
by Company, including, but not limited to, software programs, objects, modules,
routines, algorithms and code in both source code and object code form
(including completed commented source code), all products or services produced,
marketed, licensed, sold, distributed or performed by or on behalf of the
Company and all products or services currently under development by the Company.
(x)    “Company Source Code” means, collectively, any software source code or
database specifications or designs, or any material proprietary information or
algorithm contained in or relating to any software source code or database


18
        

--------------------------------------------------------------------------------





specifications or designs, of any Company-Owned Intellectual Property or Company
Software.
(xi)    “Company Websites” means all web sites owned, operated or hosted by the
Company or through which the Company conducts the Business (including those web
sites operated using the domain names listed in Section 3.13(c) of the
Disclosure Schedule), and the underlying platforms for such web sites.
(xii)    “Intellectual Property” means (A) Intellectual Property Rights and
(B) Proprietary Information and Technology.
(xiii)    “Intellectual Property Rights” means any and all of the following and
all rights in, arising out of, or associated therewith, throughout the world:
patents, utility models, and applications therefor and all reissues, divisions,
re-examinations, renewals, extensions, provisionals, continuations and
continuations-in-part thereof and equivalent or similar rights in inventions and
discoveries anywhere in the world, including invention disclosures, common law
and statutory rights associated with trade secrets, confidential and proprietary
information and know-how, industrial designs and any registrations and
applications therefor, trade names, logos, trade dress, trademarks and service
marks, trademark and service mark registrations, trademark and service mark
applications and any and all goodwill associated with and symbolized by the
foregoing items, Internet domain name applications and registrations, Internet
and World Wide Web URLs or addresses, copyrights, copyright registrations and
applications therefor and all other rights corresponding thereto, database
rights, mask works, mask work registrations and applications therefor and any
equivalent or similar rights in semiconductor masks, layouts, architectures or
topology, moral and economic rights of authors and inventors, however
denominated and any similar or equivalent rights to any of the foregoing, and
all tangible embodiments of the foregoing.
(xiv)    “Open Source Materials” means software or other material that is
distributed as “free software,” “open source software” or under similar
licensing or distribution terms (including the GNU General Public License (GPL),
GNU Lesser General Public License (LGPL), Mozilla Public License (MPL), BSD
licenses, the Artistic License, the Netscape Public License, the Sun Community
Source License (SCSL) the Sun Industry Standards License (SISL) and the Apache
License).
(xv)    “Personal Data” means a natural Person’s (including an end user’s or an
employee’s) name, street address, telephone number, e-mail address, photograph,
social security number, driver’s license number, passport number or user or
account number, or any other piece of information that allows the identification
of a natural Person or is otherwise considered personally identifiable
information or personal data under Applicable Law.
(xvi)    “Privacy Laws” means (A) each Applicable Law applicable to the
protection or Processing or both of Personal Data, and includes rules relating
to the


19
        

--------------------------------------------------------------------------------





U.S.-EU/Switzerland Safe Harbor, Payment Card Industry Data Security Standards,
and direct marketing, e-mails, text messages or telemarketing, (B) guidance
issued by a Governmental or Regulatory Authority that pertains to one of the
laws, rules or standards outlined in clause (A) and (C) industry self-regulatory
principles applicable to the protection or Processing of Personal Data, direct
marketing, e-mails, text messages or telemarketing.
(xvii)    “Process” or “Processing” means, with respect to data, the use,
collection, processing, storage, recording, organization, adaption, alteration,
transfer, retrieval, consultation, disclosure, dissemination or combination of
such data.
(xviii)    “Proprietary Information and Technology” means any and all of the
following: works of authorship, computer programs, source code and executable
code, whether embodied in software, firmware or otherwise, assemblers, applets,
compilers, user interfaces, application programming interfaces, protocols,
architectures, documentation, annotations, comments, designs, files, records,
schematics, test methodologies, test vectors, emulation and simulation tools and
reports, hardware development tools, models, tooling, prototypes, breadboards
and other devices, data, data structures, databases, data compilations and
collections, inventions (whether or not patentable), invention disclosures,
discoveries, improvements, technology, proprietary and confidential ideas and
information, know-how and information maintained as trade secrets, tools,
concepts, techniques, methods, processes, formulae, patterns, algorithms and
specifications, customer lists and supplier lists and any and all instantiations
or embodiments of the foregoing or any Intellectual Property Rights in any form
and embodied in any media.
(xix)    “Technical Documentation” means, collectively, all past and current
versions and releases of engineering information, specifications, technical or
programmers’ notes and logs, source code annotations, user guides or
documentation, installation and implementation documentation, manuals, files,
instructions, software architecture designs, designs, listings, flowcharts,
plans, drawings, diagrams, training, testing, sales, marketing, maintenance,
support and test case databases and literature, in each case, to the extent
owned (or purported to be owned) by the Company.
(b)    Status. The Company has full title and ownership of, or is duly licensed
under or otherwise authorized to use, all Intellectual Property necessary to
enable it to carry on the Business, free and clear of any Liens. The Company
Intellectual Property collectively constitute all of the intangible assets,
intangible properties, rights and Intellectual Property necessary for the
Company’s conduct, after the Closing, of, or that are used in or held for use
for, the Business without: (i) the need for the Company to acquire or license
any other intangible asset, intangible property or Intellectual Property Right
and (ii) the breach or violation of any Contract. The Company has not
transferred ownership of, or granted any exclusive rights in, any Company
Intellectual Property to any third party. No third party


20
        

--------------------------------------------------------------------------------





has any ownership right, title, interest, claim in or lien on any of the
Company-Owned Intellectual Property or Company-Owned Data.
(c)    Company Registered Intellectual Property. Section 3.13(c) of the
Disclosure Schedule lists all Company Registered Intellectual Property, the
jurisdictions in which it has been issued or registered or in which any
application for such issuance and registration has been filed or the
jurisdictions in which any other filing or recordation has been made and all
actions that are required to be taken by the Company within 120 days following
the date of this Agreement in order to avoid prejudice to, impairment or
abandonment of such Intellectual Property Rights (including all office actions,
provisional conversions, annuity or maintenance fees or re-issuances). Each item
of Company Registered Intellectual Property is valid (or in the case of
applications, applied for) and subsisting, all registration, maintenance and
renewal fees currently due in connection with such Company Registered
Intellectual Property have been paid and all documents, recordations and
certificates in connection with such Company Registered Intellectual Property
currently required to be filed have been filed with the relevant patent,
copyright, trademark or other authorities in the United States or foreign
jurisdictions, as the case may be, for the purposes of prosecuting, maintaining
and perfecting such Company Registered Intellectual Property and recording the
Company’s ownership interests therein. The Company has made available to the
Buyer copies of all of the Company’s pending patent applications.
(d)    Company Products. Section 3.13(d) of the Disclosure Schedule lists all
Company Products that have been made available for use or purchase by the
Company, including any product or service currently under development and
scheduled for commercial release within 90 days following the date of this
Agreement, for each such Company Product (and each version thereof) identifying
its release date.
(e)    No Assistance. At no time during the conception of or reduction to
practice of any of the Company-Owned Intellectual Property was the Company or
any developer, inventor or other contributor to such Company-Owned Intellectual
Property operating under any grants from any Governmental or Regulatory
Authority or agency or private source, performing research sponsored by any
Governmental or Regulatory Authority or agency or private source or subject to
any employment agreement or invention assignment or nondisclosure agreement or
other obligation with any third party that could adversely affect the Company’s
rights in such Company-Owned Intellectual Property.
(f)    Founders. All rights in, to and under all Intellectual Property created
by the Company Founders for or on behalf or in contemplation of the Company
(i) prior to the inception of the Company or (ii) prior to their commencement of
employment with the Company have been duly and validly assigned to the Company,
and the Company has no reason to believe that any such Person is unwilling to
provide the Buyer or the Company with such cooperation as may reasonably be
required to complete and prosecute all appropriate United States and foreign
patent and copyright filings related thereto.
(g)    Invention Assignment and Confidentiality Agreement. The Company has
secured from all (i) consultants, advisors, employees and independent
contractors who


21
        

--------------------------------------------------------------------------------





independently or jointly contributed to or participated in the conception,
reduction to practice, creation or development of any Intellectual Property for
the Company and (ii) named inventors of patents and patent applications owned or
purported to be owned by the Company (any Person described in clause (i) or
(ii), an “Author”), unencumbered and unrestricted exclusive ownership of, all of
the Authors’ right, title and interest in and to such Intellectual Property, and
the Company has obtained the waiver of all non-assignable rights. No Author has
retained any rights, licenses, claims or interest whatsoever with respect to any
Intellectual Property developed by the Author for the Company (other than
statutory rights granted to Authors under applicable Law that cannot be waived
and cannot be assigned). Without limiting the foregoing, the Company has
obtained written proprietary information and invention disclosure and
Intellectual Property assignments from all current and former Authors and, in
the case of patents and patent applications, such assignments have been recorded
with the relevant authorities in the applicable jurisdiction or jurisdictions.
The Company has made available to the Buyer copies of all forms of such
disclosure and assignment documents currently and historically used by the
Company and, in the case of patents and patent applications, the Company has
provided to the Buyer copies of all such assignments.
(h)    No Violation. Except as set forth in Section 3.13(h) of the Disclosure
Schedule, to the Knowledge of the Principal Sellers, no current or former
employee, consultant, advisor or independent contractor of the Company: (i) is
in violation of any term or covenant of any Contract relating to employment,
invention disclosure, invention assignment, non-disclosure or non-competition or
any other Contract with any other party by virtue of such employee’s,
consultant’s, advisor’s or independent contractor’s being employed by, or
performing services for, the Company or using trade secrets or proprietary
information of others without permission or (ii) has developed any technology,
software or other copyrightable, patentable or otherwise proprietary work for
the Company that is subject to any agreement under which such employee,
consultant, advisor or independent contractor has assigned or otherwise granted
to any third party any rights (including Intellectual Property Rights) in or to
such technology, software or other copyrightable, patentable or otherwise
proprietary work. Neither the execution nor delivery of this Agreement will
conflict with or result in a breach of the terms, conditions or provisions of,
or constitute a default under, any Contract of the type described in clause (i).
(i)    Confidential Information. The Company has taken commercially reasonable
steps to protect and preserve the confidentiality of all confidential or
non-public information of the Company (including trade secrets) or provided by
any third party to the Company (“Confidential Information”). Except as set forth
in Section 3.13(i) of the Disclosure Schedule, all current and former employees
and contractors of the Company and any third party having access to Confidential
Information have executed and delivered to the Company a written agreement
regarding the protection of such Confidential Information. The Company has
implemented and maintains reasonable security and disaster recovery plans
consistent with industry practices of companies offering similar services, and
acts in compliance therewith and has tested such plans on a periodic basis, and
such plans have proven effective upon testing. To the Knowledge of the Principal
Sellers, the Company has


22
        

--------------------------------------------------------------------------------





not experienced any breach of security or otherwise unauthorized access by third
parties to the Confidential Information, including Personal Data in the
Company’s possession, custody or control. To the Knowledge of the Principal
Sellers, there has not been any failure with respect to any of the computer
systems, including software, used by the Company in the conduct of the Business
that was not cured in the ordinary course of business. To the Knowledge of the
Principal Sellers, there has been no Company or third-party breach of
confidentiality.
(j)    Non-Infringement. To the Knowledge of the Principal Sellers, there is no
unauthorized use, unauthorized disclosure, infringement or misappropriation of
any Company-Owned Intellectual Property by any third party. The Company has not
brought any Legal Proceeding for infringement or misappropriation of any
Company-Owned Intellectual Property. To the Knowledge of the Principal Sellers,
the Company has no Liability for infringement or misappropriation of any
Third-Party Intellectual Property. To the Knowledge of the Principal Sellers,
the operation of the Business, including (i) the design, development,
manufacturing, reproduction, marketing, licensing, sale, offer for sale,
importation, distribution, provision and/or use of any Company Product and/or
Company-Owned Intellectual Property and (ii) the Company’s use of any product,
device, process or service used in the Business as previously conducted and as
currently conducted by the Company, has not and does not infringe (directly or
indirectly, including via contribution or inducement), misappropriate or violate
any Third-Party Intellectual Property, breach any terms of service,
click-through agreement or any other agreement or rules, policies or guidelines
applicable to use of such Third-Party Intellectual Property, and does not
constitute unfair competition or unfair trade practices under the Applicable Law
of any jurisdiction in which the Company conducts its business or in which
Company Products are manufactured, marketed, distributed, licensed or sold and
there is no basis for any such claims. The Company has not been sued in any
Legal Proceeding or received any written communications (including any
third-party reports by users) alleging that the Company has infringed,
misappropriated, or violated or, by conducting the Business, would infringe,
misappropriate, or violate any Intellectual Property of any other Person or
entity. No Company Intellectual Property or Company Product is subject to any
Legal Proceeding, Order, settlement agreement or, to the Knowledge of the
Principal Sellers, right, that restricts in any manner the use, transfer or
licensing thereof by the Company, or that may affect the validity, use or
enforceability of any Company Intellectual Property. The Company has not
received any opinion of counsel that any Company Product or Company-Owned
Intellectual Property or the operation of the business of the Company, as
previously or currently conducted, or as currently proposed to be conducted,
infringes or misappropriates any Third-Party Intellectual Property Rights.
(k)    Licenses; Agreements.
(i)    Except as set forth in Section 3.13(k) of the Disclosure Schedule, the
Company has not granted any options, licenses or agreements of any kind relating
to any Company-Owned Intellectual Property outside of normal nonexclusive end
use terms of service or license agreements entered into by end users of the
Company


23
        

--------------------------------------------------------------------------------





Software in the ordinary course (copies of which have been made available to the
Buyer), and the Company is not bound by or a party to any option, license or
agreement of any kind with respect to any of the Company-Owned Intellectual
Property.
(ii)    The Company is not obligated to pay any royalties or other payments to
third parties with respect to the marketing, sale, distribution, manufacture,
license or use of any Company Products or Company-Owned Intellectual Property or
any other property or rights.
(l)    Other Intellectual Property Agreements. With respect to the Company
Intellectual Property Agreements:
(i)    each such agreement is valid and subsisting and has, where required, been
duly recorded or registered;
(ii)    to the Knowledge of the Principal Sellers, no counterparty to any
Company Intellectual Property Agreement is in breach thereof;
(iii)    at and after the Closing, the Company will be permitted to exercise all
of the Company’s rights under the Company Intellectual Property Agreements to
the same extent the Company would have been able to had the transactions
contemplated by this Agreement not occurred and without the payment of any
additional amounts or consideration other than ongoing fees, royalties or
payments that the Company would otherwise be required to pay;
(iv)    to the Knowledge of the Principal Sellers, there are no Actions or
Proceedings (pending or threatened) regarding the scope of any Company
Intellectual Property Agreements, or performance under any Company Intellectual
Property Agreements including with respect to any payments to be made or
received by the Company thereunder;
(v)    no Company Intellectual Property Agreement requires the Company to
include any Third-Party Intellectual Property in any Company Product or obtain
any Person’s approval of any Company Product at any stage of development,
licensing, distribution or sale of that Company Product;
(vi)    none of the Company Intellectual Property Agreements grants any third
party exclusive rights to or under any Company Intellectual Property;
(vii)    none of the Company Intellectual Property Agreements grants any third
party the right to sublicense any Company Intellectual Property;
(viii)    except as set forth in Section 3.13(l)(viii) of the Disclosure
Schedule, the Company has obtained valid, written, perpetual, non-terminable
(other than for cause) licenses (sufficient for the conduct of the Business) to
all Third-Party


24
        

--------------------------------------------------------------------------------





Intellectual Property that is incorporated into, integrated or bundled by the
Company with any of the Company Products; and
(ix)    no third party that has licensed Intellectual Property Rights to the
Company has ownership or license rights to improvements or derivative works made
by the Company in the Third-Party Intellectual Property that has been licensed
to the Company.
(m)    Non-Contravention. Excluding the effect of any Laws enacted to prevent or
regulate anti-competitive conduct or business practices, none of the execution
and performance of this Agreement, the consummation of the transactions
contemplated by this Agreement and the assignment to the Buyer and/or the
Company by operation of law or otherwise of any Contracts to which the Company
is a party or by which any of its assets is bound, will result in: (i) the Buyer
or any of its Affiliates granting to any third party any right to or with
respect to any Intellectual Property Rights owned by, or licensed to, the Buyer
or any of its Affiliates, (ii) the Buyer or any of its Affiliates, being bound
by or subject to, any exclusivity obligations, non-compete or other restriction
on the operation or scope of their respective businesses, (iii) the Buyer or the
Company being obligated to pay any royalties or other material amounts to any
third party in excess of those payable by any of them, respectively, in the
absence of this Agreement or the transactions contemplated by this Agreement or
(iv) any termination of, or other material impact to, any Company Intellectual
Property.
(n)    Company Source Code. The Company has not disclosed, delivered or licensed
to any Person or agreed or obligated itself to disclose, deliver or license to
any Person, or permitted the disclosure or delivery to any escrow agent or other
Person of, any Company Source Code, other than disclosures to employees,
contractors and consultants (i) involved in the development of Company Software
and (ii) subject to a written confidentiality agreement. No event has occurred,
and no circumstance or condition exists, that (with or without notice or lapse
of time, or both) will, or would reasonably be expected to, result in the
disclosure, delivery or license by the Company of any Company Source Code, other
than disclosures to employees and consultants involved in the development of
Company Software. Without limiting the foregoing, neither the execution nor
performance of this Agreement nor the consummation of any of the transactions
contemplated by this Agreement will result in a release from escrow or other
delivery to a third party of any Company Source Code.
(o)    Open Source Software. Section 3.13(o) of the Disclosure Schedule
identifies all Open Source Materials used in any Company Software or in the
conduct of the Business, describes the manner in which such Open Source
Materials were used (such description shall include whether (and, if so, how)
the Open Source Materials were modified and/or distributed by the Company) and
identifies the licenses under which such Open Source Materials were used. Except
as set forth in Section 3.13(o) of the Disclosure Schedule, the Company is in
compliance with the terms and conditions of all licenses for the Open Source
Materials. Except as set forth in Section 3.13(o) of the Disclosure Schedule,
the Company


25
        

--------------------------------------------------------------------------------





has not (i) incorporated Open Source Materials into, or combined Open Source
Materials with, the Company-Owned Intellectual Property or Company Software,
(ii) distributed Open Source Materials in conjunction with any Company-Owned
Intellectual Property or Company Software or (iii) used Open Source Materials,
in such a way that, with respect to clauses (i) or (ii), creates, or purports to
create, obligations for the Company with respect to any Company-Owned
Intellectual Property or grant, or purport to grant, to any third party any
rights or immunities under any Company-Owned Intellectual Property (including
using any Open Source Materials that require, as a condition of use,
modification and/or distribution of such Open Source Materials that other
software incorporated into, derived from or distributed with such Open Source
Materials be (A) disclosed or distributed in source code form, (B) be licensed
for the purpose of making derivative works or (C) be redistributable at no
charge).
(p)    Information Technology.
(i)    Status. Section 3.13(p)(i) of the Disclosure Schedule sets forth material
details of the information and communications technology infrastructure and
systems (including software, hardware, firmware, networks and the Company
Websites) that is or has been used in the Business (collectively, the “ICT
Infrastructure”) and any security and disaster recovery arrangements relating
thereto. The arrangements relating to the ICT Infrastructure (including its
operation and maintenance and any amendments or modifications thereto) will not
be adversely affected by the transactions contemplated by this Agreement, and
the ICT Infrastructure will continue to be available for use by the Company
immediately following the consummation of the transactions contemplated by this
Agreement and thereafter on substantially the same terms and conditions as
prevailed immediately before the Closing, without further action or payment by
the Buyer. The Company is the sole legal and beneficial owner of the ICT
Infrastructure and the ICT Infrastructure is used exclusively by the Company.
The ICT Infrastructure that is currently used in the Business constitutes all
the information and communications technology and other systems infrastructure
reasonably necessary to carry on the Business, including having sufficient
capacity and maintenance and support requirements to satisfy the requirements of
the Business with regard to information and communications technology, data
processing and communications. The ICT Infrastructure is: (i) in good working
order and functions in accordance with all applicable documentation and
specifications, (ii) maintained and supported in accordance with best industry
practice and is covered by sufficient maintenance and warranty provisions to
remedy, or provide compensation for, any material defect and (iii) protected by
adequate security and disaster recovery arrangements, including taking and
storing back-up copies (both on- and off-site) of the software and any data in
the ICT Infrastructure and following procedures for preventing the introduction
of viruses to, and unauthorized access of, the ICT Infrastructure.
(ii)    No Faults. The Company has not experienced, and, to the Knowledge of the
Principal Sellers, no circumstances exist that are likely or expected to give


26
        

--------------------------------------------------------------------------------





rise to, any disruption in or to the operation of the Business as a result of:
(A) any substandard performance or defect in any part of the ICT Infrastructure
whether caused by any viruses, bugs, worms, software bombs or otherwise, lack of
capacity or otherwise or (B) a breach of security in relation to any part of the
ICT Infrastructure.
(iii)    ICT Agreements. No Contract (including any Contract for Third-Party
Intellectual Property) that relates to the ICT Infrastructure has been the
subject of any breach by the Company or, to the Knowledge of the Principal
Sellers, any other Person, and the Company (A) has not waived any breach thereof
by any other Person, (B) has not received any notice of termination of any such
Contract and (C) is not aware of any circumstances that would give rise to a
breach, suspension, variation, revocation or termination of any such Contract
without the consent of the Company (other than termination on notice in
accordance with the terms of such Contract).
(iv)    Source Code Access. Software (excluding Open Source Materials) that is
subject to a Contract for Third-Party Intellectual Property is protected by a
written source code escrow agreement that entitles the Company to access such
source code in the event of certain specified circumstances (including the
insolvency of the supplier) and relevant up-to-date source code has been placed
in escrow in accordance with such agreement.
(q)    Personal and Privacy Data.
(i)    The Company’s data, privacy and security practices conform, and at all
times have conformed, to all of the Company Privacy Commitments, Privacy Laws
and Company Data Agreements. The Company has at all times: (i) provided adequate
notice and obtained any necessary consents from end users required for the
Processing of Personal Data as conducted by or for the Company and (ii) abided
by any privacy choices (including opt-out preferences) of end users relating to
Personal Data (such obligations along with those contained in Company Privacy
Policies, collectively, “Company Privacy Commitments”). Neither the execution,
delivery and performance of this Agreement nor the taking over by the Buyer of
all of the Company Databases, Company Data and other information relating to the
Company’s end users will cause, constitute, or result in a breach or violation
of any Privacy Laws or Company Privacy Commitments, any Company Data Agreements
or standard terms of service entered into by users of the Company Products.
Copies of all current and prior Company Privacy Policies have been made
available to the Buyer and such copies are true, correct and complete.
(ii)    The Company has established and maintains appropriate technical,
physical and organizational measures and security systems and technologies in
compliance with all data security requirements under Privacy Laws and Company
Privacy Commitments that are designed to protect Company Data against accidental
or unlawful Processing in a manner appropriate to the risks represented by the


27
        

--------------------------------------------------------------------------------





Processing of such data by the Company and its data processors. The Company and
its data processors have taken commercially reasonable steps to ensure the
reliability of its employees that have access to Company Data, to train such
employees on all applicable aspects of Privacy Laws and Company Privacy
Commitments and to ensure that all employees with the right to access such data
are under written obligations of confidentiality with respect to such data.
(iii)    No breach, security incident or violation of any data security policy
in relation to Company Data has occurred or is threatened, and there has been no
unauthorized or illegal Processing of any Company Data. No circumstance has
arisen in which: (i) Privacy Laws would require the Company to notify a
Governmental or Regulatory Authority of a data security breach or security
incident or (ii) applicable guidance or codes of practice promulgated under
Privacy Laws would recommend the Company to notify a Governmental or Regulatory
Authority of a data security breach.
(iv)    The Company has not received or experienced and, to the Knowledge of the
Principal Sellers, there is no circumstance (including any circumstance arising
as the result of an audit or inspection carried out by any Governmental or
Regulatory Authority) that would reasonably be expected to give rise to, any
Legal Proceeding, Order, notice, communication, warrant, regulatory opinion,
audit result or allegation from a Governmental or Regulatory Authority or any
other Person (including an end user): (A) alleging or confirming non-compliance
with a relevant requirement of Privacy Laws or Company Privacy Commitments,
(B) requiring or requesting the Company to amend, rectify, cease Processing,
de-combine, permanently anonymize, block or delete any Company Data,
(C) permitting or mandating relevant Governmental or Regulatory Authorities to
investigate, requisition information from, or enter the premises of, the Company
or (D) claiming compensation from the Company. The Company has not been involved
in any Action or Proceeding involving a breach or alleged breach of Privacy Laws
or Company Privacy Commitments.
(v)    Section 3.13(q)(v) of the Disclosure Schedule contains the complete list
of notifications and registrations made by the Company under Privacy Laws with
relevant Governmental or Regulatory Authorities in connection with the Company’s
Processing of Personal Data. All such notifications and registrations are valid,
accurate, complete and fully paid up and, to the Knowledge of the Principal
Sellers, the consummation of the Transactions will not invalidate such
notification or registration or require such notification or registration to be
amended. Other than the notifications and registrations set forth on Section
3.13(q)(v) of the Disclosure Schedule, no other registrations or notifications
are required in connection with the Processing of Personal Data by Company.
(vi)    Where the Company uses a data processor to Process Personal Data, the
processor has provided guarantees, warranties or covenants in relation to


28
        

--------------------------------------------------------------------------------





Processing of Personal Data, confidentiality, security measures and compliance
with those obligations that are sufficient for the Company’s compliance with
Privacy Laws and Company Privacy Commitments, and there is in existence a
written Contract between the Company and each such data processor that complies
with the requirements of all Privacy Laws and Company Privacy Commitments. The
Company has made available to the Buyer true, correct and complete copies of all
such Contracts. To the Knowledge of the Principal Sellers, such data processors
have not breached any such Contracts pertaining to Personal Data Processed by
such Persons on behalf of Company.
(vii)    The Company has not transferred or permitted the transfer of Personal
Data originating in the EEA outside the EEA, except where such transfers have
complied with the requirements of Privacy Laws and Company Privacy Commitments.
(viii)    Section 3.13(q)(viii) of the Disclosure Schedule identifies and
describes each distinct electronic or other repository or database containing
(in whole or in part) Company Data maintained by or for the Company at any time
(the “Company Databases”), the types of Company Data in each such database
(including by Company-Licensed Data and Company Owned Data), the means by which
the Company Data was collected or received and the security policies that have
been adopted and maintained with respect to each such Company Database.
(ix)    The Company does not Process the Personal Data of any natural Person
under the age of 13.
(x)    The Company has never directly stated or indirectly implied that Company
Products enhance the security of data (including Personal Data) accessed,
provided or sent by end users.
(r)    Company Websites. To the Knowledge of the Principal Sellers, no domain
names have been registered by any Person that are similar to any trademarks,
service marks, domain names or business or trading names used, created or owned
by the Company. The contents of any Company Website and all transactions
conducted over the Internet via any Company Website comply with applicable Law
and codes of practice in any applicable jurisdiction.

3.14    Contracts.
(a)    Section 3.14(a) of the Disclosure Schedule lists all of the following
Contracts to which the Company is a party (together with any and all other
Contracts of such type entered into after the date hereof, each a “Material
Contract” and collectively the “Material Contracts”):
(i)    all Contracts (excluding Plans) providing for a commitment of employment
or consultation services for a specified or unspecified term or otherwise


29
        

--------------------------------------------------------------------------------





relating to employment or the termination of employment and involving an
obligation of the Company to make payments in any year to any employee or
contractor exceeding $25,000;
(ii)    all Contracts that contain exclusivity, non-competition, “most-favored
nation,” non-solicitation or no-hire provisions (other than for the benefit of
the Company), or any other provisions limiting the freedom of the Company to
engage or participate, or compete with any other Person;
(iii)    all Contracts relating to Indebtedness of the Company in excess of
$25,000;
(iv)    all Contracts with distributors, dealers, manufacturer’s
representatives, sales agencies or franchisees under which (i) there have been
sales or communications with the other party during the past two years, (ii) the
Company has any liabilities or (iii) the Company has any ongoing restriction on
its business;
(v)    all Contracts of the Company relating to (A) the future disposition or
acquisition of any assets by the Company, other than dispositions or
acquisitions in the ordinary course of business consistent with past practice
that are not material in nature or amount or (B) any merger or other business
combination involving the Company;
(vi)    all Contracts between the Company, on the one hand, and any of the
Company’s officers, managers, employees, Members or any of their Affiliates,
that will survive the Closing;
(vii)    all collective bargaining or similar labor Contracts of the Company;
(viii)    all Contracts which provide for the sale of goods or services by the
Company with an aggregate sale price in excess of $100,000 per annum;
(ix)    other than “shrink wrap” and similar generally available commercial
end-user licenses to software that have an individual acquisition cost of
$10,000 or less, all licenses, sublicenses and other Contracts to which Company
is a party and pursuant to which Company acquired or is authorized to use any
Third Party Intellectual Property Rights used in the development, marketing or
licensing of the Company Intellectual Property;
(x)    any license, sublicense or other Contract to which Company is a party and
pursuant to which any Person is authorized to use any Company Intellectual
Property, other than non-exclusive licenses entered into in the ordinary course
of business;
(xi)    any license, sublicense or other Contract pursuant to which Company has
agreed to any restriction on the right of Company to use or enforce any Company-


30
        

--------------------------------------------------------------------------------





Owned Intellectual Property Rights or pursuant to which Company agrees to
encumber, transfer or sell rights in or with respect to any Seller-Owned
Intellectual Property Rights;
(xii)    any agreement containing any support, maintenance or service obligation
or cost on the part of Company, other than agreements entered into in the
ordinary course of business;
(xiii)    any settlement agreement;
(xiv)    any Contract pursuant to which rights of any third party are triggered
or become exercisable, or under which any other consequence, result or effect
arises, in connection with or as a result of the execution of this Agreement or
the consummation of the transactions contemplated hereunder, either alone or in
combination with any other event;
(xv)    (i) any joint venture Contract, (ii) any Contract that involves a
sharing of revenues, profits, cash flows, expenses or losses with other Persons
or (iii) any Contract that involves the payment of royalties to any other
Person;
(xvi)    any Contract with a Business Associate (as defined in the Health
Information Portability and Accountability Act) or similar related agreements;
and
(xvii)    all other Contracts (other than Plans and Real Property Leases) that
involve the payment or potential payment, pursuant to the terms of any such
Contract, by or to the Company of more than $50,000 annually or is otherwise
material to the Company or its businesses, operations, financial condition,
properties or assets.
True and complete copies of all of the Material Contracts, together with all
amendments and supplements thereto and all waivers of any terms thereof, have
been delivered or made available to the Buyer prior to the date hereof.
(b)    Each Material Contract is in written form and in full force and effect
and, assuming valid execution and delivery of such Material Contract by the
other parties thereto, constitutes a legal, valid and binding obligation of the
Company, enforceable against the Company in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or other Laws affecting creditors’ rights generally; and except as
disclosed in Section 3.14(b) of the Disclosure Schedule, neither the Company
nor, to the Knowledge of the Principal Sellers, any other party to such Material
Contract is, or has received notice that it is, in violation or breach of or
default under any such Material Contract (or with notice or lapse of time or
both, would be in violation or breach of or default under any such Material
Contract) in such a way as to give rise to a material liability of the Company
or as to give rise to a right of cancellation by any party to such Material
Contract.


31
        

--------------------------------------------------------------------------------






3.15    Licenses. Section 3.15 of the Disclosure Schedule contains a true and
complete list of all Licenses and pending applications for Licenses required or
used in the operation of the Business. Prior to the date hereof, the Company has
delivered or made available to the Buyer true and complete copies of all such
Licenses. Except as disclosed in Section 3.15 of the Disclosure Schedule:
(a)    the Company owns or validly holds all Licenses;
(b)    each License is valid, binding and in full force and effect; and
(c)    the Company has not received any written notice that it is in default (or
with the giving of notice or lapse of time or both, would be in default) under
any License.

3.16    Insurance. Section 3.16 of the Disclosure Schedule contains a true and
complete list of all liability, property and workers’ compensation insurance
policies currently in effect that insure the operations or employees working at
or for the Company or relate to the ownership, use or operation of any of the
Assets and Properties of the Company and that (a) have been issued to the
Company or (b) have been issued to any Person (other than the Company) for the
benefit of the Company. To the Knowledge of the Principal Sellers, each policy
listed in Section 3.16 of the Disclosure Schedule is valid and binding and in
full force and effect. All premiums due under such policies have been paid, and
the Company has not received any written notice of cancellation, non-renewal or
termination in respect of any such policy. Neither the Company nor any Principal
Seller has received notice that any insurer under any policy referred to in this
Section 3.16 is denying liability with respect to an unresolved claim thereunder
or defending such claim under a reservation of rights clause.

3.17    Affiliate Transactions. Except as set forth in Section 3.17 of the
Disclosure Schedule, (i) there are no intercompany liabilities between the
Company, on the one hand, and any Seller or any Affiliate of the Company or of
any Seller, on the other, (ii) no Seller or Affiliate of the Company or of any
Seller provides or causes to be provided any assets, services or facilities to
the Company, (iii) the Company does not provide or cause to be provided any
assets, services or facilities to any Seller or any Affiliate of the Company or
of any Seller and (iv) the Company does not own, directly or indirectly, any
Investment Assets issued by any Seller or any Affiliate of the Company or of any
Seller.

3.18    Employees; Labor Relations. Section 3.18 of the Disclosure Schedule sets
forth a true and complete list of all of the employees of the Company as of the
date of this Agreement, setting forth each employee’s name and title, and all
current independent contractors to the Company, including the respective
positions and rates of compensation and each such person’s status as
exempt/non-exempt, and bonuses and fringe benefits for the current fiscal year
and the most recently completed fiscal year. The Company has no collective
bargaining agreements with any of its employees. There is no labor union
organizing activity pending or, to the Knowledge of the Principal Sellers,
threatened with respect to the Company. The Company has no material liability
and, except as set forth on Section 3.18 of the Disclosure Schedule and except
for the Phantom Unit Plan and the Cash Retention Bonus Plan, the Company is not
a party to or bound by any currently effective deferred compensation
arrangement, bonus plan, incentive plan, profit sharing plan, retirement


32
        

--------------------------------------------------------------------------------





agreement or other employee compensation plan or agreement. To the Knowledge of
the Principal Sellers, no employee of the Company or any consultant or advisor
with whom the Company has contracted is in material violation of any term of any
employment contract, proprietary information agreement or any other agreement
relating to the right of any such individual to be employed by, or to contract
with, the Company; and, to the Knowledge of the Principal Sellers, the continued
employment by the Company of its present employees, and the performance of the
Company’s contracts with its independent contractors, will not result in any
such violation. The Company has not received any notice alleging that any such
violation has occurred.
(a)    Other than as expressly contemplated by this Agreement or the Cash
Retention Bonus Plan or as set forth in Section 3.18(a) of the Disclosure
Schedule, neither the execution and delivery of this Agreement, any other
transaction contemplated by this Agreement or any termination of employment or
service or any other event in connection therewith or subsequent thereto will,
individually or together or with the occurrence of some other event, (i) result
in any payment (including severance, unemployment compensation, golden
parachute, bonus or otherwise) becoming due to any Person, (ii) increase any
benefits otherwise payable by the Company, (iii) result in the acceleration of
the time of payment or vesting of any such benefits, except as required under
Section 411(d)(3) of the Code, (iv) increase the amount of compensation due to
any Person, or (v) result in the forgiveness in whole or in part of any
outstanding loans made by the Company to any Person.
(b)    The Company is in material compliance with all applicable Laws respecting
employment, discrimination in employment, terms and conditions of employment,
worker classification (including the proper classification of workers as
independent contractors, consultants and advisors), wages, hours and
occupational safety and health and employment practices, including the
Immigration Reform and Control Act, and is not engaged in any material unfair
labor practice.
(c)    There is no pending demand for recognition or any other request or demand
from a labor organization for representative status with respect to any Person
employed by the Company. To the Knowledge of the Principal Sellers, there are no
activities or proceedings of any labor union to organize the Company’s
employees. There is no labor dispute, strike or work stoppage against the
Company pending or, to the Knowledge of the Principal Sellers, threatened which
may interfere with the respective business activities of the Company.
(d)    The employment of the employees of the Company is “at will” and the
Company does not have any obligation to provide any particular form or period of
notice prior to terminating the employment of any of its employees, except as
set forth on Section 3.18(d) of the Disclosure Schedule. The Company does not
have a present intention to terminate the employment of any officer, key
employee or group of employees. The engagement of each independent contractor
currently engaged by the Company may be terminated upon written notice by either
party.
(e)    The Company has made available to the Buyer true, correct and complete
copies of each of the following: all Plans documents including any amendments
and related


33
        

--------------------------------------------------------------------------------





services or insurance contracts; all forms of offer letters; all forms of
employment agreements and severance agreements; all forms of services agreements
and agreements with current and former consultants and/or advisors; all
agreements relating to acceleration of vesting rights; all forms of
confidentiality, non-competition or inventions agreements between current and
former employees/consultants and the Company; the most current management
organization chart(s); all agreements and/or insurance binders providing for the
indemnification of any officers or managers of the Company; summary Liability
for termination payments to current and former managers, officers and employees
of the Company; and a schedule of bonus commitments made to employees of the
Company. The Company has made available to the Buyer true and complete copies of
all election statements under Section 83(b) of the Code that are in the
Company’s possession with respect to any unvested securities or other property
issued by the Company to any of its employees, non-employee managers,
consultants and other service providers.
(f)    Each Plan complies, in both form and operation, in all material respects,
with its terms, ERISA, if applicable, and the Code, if applicable, and no
condition exists or event has occurred with respect to any such plan which would
result in the incurrence by the Company or the Buyer of any liability, fine or
penalty.

3.19    Environmental Matters.
(a)    Except as disclosed in Section 3.19(a) of the Disclosure Schedule, the
ownership, use and operation by the Company of the Business and Assets and
Properties of the Company have been, are and will be on the Closing Date, in
material compliance with all Environmental Laws, and no Environmental Action has
been filed, commenced or, to the Knowledge of the Principal Sellers, threatened
against the Company for failure to so comply or for recovery of any Losses by
any Person relating to the Release of Hazardous Materials.
(b)    The Company has made timely applications for issuance or renewal of, and
has received and holds all Environmental Permits required to own, use, and
operate the Assets and Properties of the Company in the manner owned, used, or
operated by the Company prior to the Closing Date, and to the Knowledge of the
Principal Sellers such Environmental Permits are valid and in full force and
effect. To the Knowledge of the Principal Sellers, the Company is in compliance
with such Environmental Permits.
(c)    Except as disclosed in Section 3.19(c) of the Disclosure Schedule, to the
Knowledge of the Principal Sellers no Hazardous Material has been generated,
transported or disposed of by or on behalf of the Company at any site for which
Environmental Law requires (i) notice to any Person, (ii) further investigation
or (iii) any form of response action.
(d)    Except as set forth on Section 3.19(d) of the Disclosure Schedule, the
Company has not agreed to or assumed any responsibility or liability relating to
environmental or health and safety matters under any lease, purchase agreement,
sale agreement, joint venture or any similar Contract relating to the Business
and the Assets and Properties of the Company.


34
        

--------------------------------------------------------------------------------






3.20    Healthcare Compliance. The Company has complied in all material respects
with all applicable Healthcare Legal Requirements and, within the last five
years, there has been no action or proceeding pending, or to the Knowledge of
the Principal Sellers, threatened, by any Governmental or Regulatory Authority
that the Company is in violation of any Healthcare Legal Requirement.

3.21    Health Information Compliance.
(a)    The Company has complied in all material respects with all applicable
Health Information Laws. Where required by the Health Information Laws, the
Company has entered into HIPAA-compliance business associate agreements and is
not in material violation of the terms thereof.
(b)    Except as disclosed in Section 3.21(b) of the Disclosure Schedule, to the
Knowledge of the Principal Sellers (i) the Company is not under investigation by
any Governmental or Regulatory Authority for a material violation of any Health
Information Laws and (ii) during the past five years, the Company has not
suffered any breach in security that has permitted any unauthorized access to
the personal data under the Company’s control or possession that has resulted in
any obligation to report to any Governmental or Regulatory Authority.

3.22    FDA and Related Matters.
(a)    The Company is and has been in compliance in all material respects with
any applicable provisions of the Federal Food, Drug and Cosmetic Act of 1938, as
amended, including the rules and regulations promulgated thereunder (the
“FDCA”).
(b)    As to each product or product candidate subject to the FDCA that has been
developed by the Company (each such product or product candidate, a “Medical
Device”), each such Medical Device has been designed, developed, and promoted in
compliance in all material respects with the requirements of the FDCA and all
other applicable Healthcare Legal Requirements. Except as disclosed in Section
3.22(b) of the Disclosure Schedule, during the past five years, the Company has
not received any FDA Form 483, notice of adverse finding, or other
correspondence from the FDA or any other Governmental or Regulatory Authority,
and there is no action or proceeding pending, or to the Knowledge of the
Principal Sellers, threatened, contesting the premarket clearance or approval,
the uses, or the promotion of any Medical Device.
(c)    Except as disclosed in Section 3.22(c) of the Disclosure Schedule, during
the past five years, the Company has not either voluntarily or involuntarily
initiated, conducted or issued, or caused to be initiated, conducted or issued,
with respect to any Medical Device, any recall, field notifications, field
corrections, market withdrawal or replacement, safety alert, warning, “dear
doctor” letter, investigator notice, safety alert or other notice or action
relating to an alleged lack of safety, efficacy or regulatory compliance of any
Medical Device.


35
        

--------------------------------------------------------------------------------






3.23    Substantial Customers.
(a)    Section 3.23 of the Disclosure Schedule lists the 10 largest customers of
the Company, on the basis of revenues for (i) the year ended December 31, 2015,
and (ii) the six month period ended June 30, 2016 (each a “Substantial
Customer”).
(b)    No Substantial Customer has ceased or materially reduced its purchase of
goods or services from the Company since the Financial Statement Date or, to the
Knowledge of the Principal Sellers, has threatened to cease or materially reduce
such purchases after the date hereof.

3.24    Substantial Suppliers.
(a)    Section 3.24 of the Disclosure Schedule lists each supplier of the
Company that has been paid in excess of $25,000 by the Company in the aggregate
during the 12 months ended June 30, 2016 (each, a “Substantial Supplier”).
(b)    No Substantial Supplier has ceased or materially reduced its existing
Contracts with the Company since the Financial Statement Date or, to the
Knowledge of the Principal Sellers, has threatened to cease or materially modify
such Contracts after the date hereof.

3.25    No Powers of Attorney. The Company has no powers of attorney or
comparable delegations of authority outstanding.

3.26    Accounts Receivable. All of the accounts receivable of the Company are
valid and enforceable claims, subject to no material set off or counterclaim,
except as required by the terms of any Contract existing as of the date hereof
or by applicable Law. All accounts receivable of the Company arose out of bona
fide transactions in the ordinary course of business.

3.27    Disclosure. No representation or warranty by the Principal Sellers
contained in this Article III contains any untrue statement of a material fact,
or omits to state any material fact required to make the statements contained in
this Article III not misleading.

3.28    No Other Representations and Warranties. Neither the Company, the
Sellers, nor their respective representatives have made any representations or
warranties, express or implied, including implied warranties of merchantability
or fitness for a particular purpose, of any nature whatsoever relating to the
Company, the Company’s assets and properties, the Membership Interests or
otherwise in connection with the transactions contemplated hereby, other than
those representations and warranties set forth (i) in Article II or this Article
III, (ii) in the Disclosure Schedule, (iii) in any certificate furnished or to
be furnished to the Buyer or the Sellers pursuant to this Agreement or (iv) in
the Related Agreements.

ARTICLE IV    
REPRESENTATIONS AND WARRANTIES OF THE BUYER


36
        

--------------------------------------------------------------------------------





In order to induce the Sellers to enter into this Agreement, the Buyer makes the
representations and warranties set forth below, which are true, correct and
complete on the date hereof and shall be true, correct and complete as of the
Closing. The Buyer has delivered the Buyer Disclosure Schedule to the Sellers on
the date hereof. The disclosures in the Buyer Disclosure Schedule relate only to
the representations and warranties in the Section of this Article IV to which
they expressly relate and to those other representations and warranties in this
Article to the extent that the relevance of such disclosures to such other
representations and warranties is readily apparent from the information
disclosed.

4.1    Organization. The Buyer is a corporation duly organized, validly existing
and in good standing under the laws of its state of incorporation. The Buyer has
full power, authority and capacity to execute and deliver this Agreement and the
Related Agreements to which it is a party and to perform its obligations
hereunder and thereunder and to consummate the transactions contemplated hereby
and thereby.

4.2    Execution and Delivery. The execution, delivery and performance of this
Agreement, and the Related Agreements to which the Buyer is a party, by the
Buyer and the consummation of the transactions contemplated hereby and thereby,
have been duly authorized and approved by the Board of Directors of the Buyer,
and except as expressly contemplated in this Agreement no other action on the
part of the Buyer is necessary to authorize the execution, delivery and
performance of this Agreement, and the Related Agreements to which the Buyer is
a party, by the Buyer and the consummation of the transactions contemplated
hereby and thereby. This Agreement has been duly and validly executed and
delivered by the Buyer and constitutes, and upon the execution and delivery by
the Buyer of the Related Agreements to which the Buyer is a party, the Related
Agreements will constitute, legal, valid and binding obligations of the Buyer,
as the case may be, enforceable against the Buyer in accordance with their
terms, assuming valid execution and delivery of this Agreement and the Related
Agreements by the other parties thereto, and except as enforceability may be
limited by bankruptcy, insolvency, reorganizations, moratorium or other Laws
affecting creditors’ rights generally.

4.3    Authority. The Buyer has all requisite corporate power and authority to
conduct its business as and to the extent now conducted and to own, use and
lease its Assets and Properties.

4.4    No Conflicts. The execution and delivery by the Buyer of this Agreement
and the Related Agreements to which the Buyer is a party, the performance of its
obligations under this Agreement and such Related Agreements and the
consummation of the transactions contemplated hereby and thereby do not and will
not:
(a)    conflict with or result in a violation or breach of any of the terms,
conditions or provisions of the Organizational Documents of the Buyer;
(b)    subject to obtaining the consents, approvals and actions, making the
filings and giving the notices disclosed in Section 4.4 of the Buyer Disclosure
Schedule, conflict with or result in a violation or breach of any term or
provision of any Law or Order applicable to the Buyer or any of its Assets and
Properties; or


37
        

--------------------------------------------------------------------------------





(c)    except as disclosed in Section 4.4 of the Buyer Disclosure Schedule, (i)
conflict with or result in a violation or breach of, (ii) constitute (with or
without notice or lapse of time or both) a default under, or (iii) require the
Buyer to obtain any consent, approval or action of, make any filing with or give
any notice to any Person as a result or under the terms of, any Contract to
which the Buyer is a party or by which any of the Buyer’s Assets and Properties
is bound.

4.5    Governmental Approvals and Filings. Except as disclosed in Section 4.5 of
the Buyer Disclosure Schedule, no consent, approval or action of, filing with or
notice to, any Governmental or Regulatory Authority on the part of the Buyer is
required in connection with the execution, delivery and performance of this
Agreement or any of the Related Agreements or the consummation of the
transactions contemplated hereby or thereby.

4.6    Litigation. There are no Actions or Proceedings to which the Buyer or any
Affiliate of the Buyer is a party pending or, to the Knowledge of the Buyer
threatened, that involve or could involve the validity of this Agreement or any
Related Agreement or of any action taken or to be taken by the Buyer in
connection with this Agreement, any Related Agreement, or the Acquisition.

4.7    Knowledge and Access to Information. The Buyer (a) has conducted a due
diligence investigation of the Company, the Business, and the Assets and
Properties of the Company sufficient, in the judgment of the Buyer, to reach an
informed decision concerning the Acquisition and its decision to proceed with
the Acquisition, (b) has been solely responsible for its due diligence
investigation and its analysis concerning the merits and risks attributable to
its purchase of the Membership Interests, (c) and to the Knowledge of the Buyer,
has had sufficient access to the records and properties of the Company, the
Business, and the Assets and Properties of the Company in connection with its
due diligence investigation and otherwise, to reach an informed decision
concerning the Acquisition and its decision to proceed with the Acquisition.

4.8    Securities Law Matters.
(a)    The Buyer is well versed in financial matters and has such knowledge and
experience in financial and business matters that the Buyer is fully capable of
understanding the merits and risks of purchasing the Membership Interests
hereunder.
(b)    The Buyer is acting herein for the Buyer’s own account and is acquiring
the Membership Interests for investment without a view to the resale or other
distribution thereof except in compliance with the Securities Act. The Buyer is
financially able to hold the Membership Interests for long-term investment and
recognizes that there are substantial risks involved in its investment in the
Membership Interests.
(c)    The Buyer is an “accredited investor” as defined in Rule 501(a) of
Regulation D under the Securities Act.
(d)    The Buyer understands and acknowledges that (i) none of the Membership
Interests have been registered or qualified under the Securities Act or under
any securities Laws of any state of the United States or other jurisdiction, in
reliance upon specific


38
        

--------------------------------------------------------------------------------





exemptions thereunder for transactions not involving any public offering,
(ii) all of the Membership Interests constitute “restricted securities” as
defined in Rule 144 under the Securities Act, (iii) none of the Membership
Interests are traded or tradable on any securities exchange or over-the-counter;
and (iv) none of the Membership Interests may be sold, transferred or otherwise
disposed of unless a registration statement under the Securities Act with
respect to such Membership Interests and qualification in accordance with any
applicable state securities Laws becomes effective or unless such registration
and qualification is inapplicable, or an exemption therefrom is available.

ARTICLE V    
CONDITIONS TO CLOSING

5.1    Conditions to Obligation of the Buyer to Close. The obligation of the
Buyer to effect the closing of the transactions contemplated by this Agreement
is subject to the satisfaction prior to or at the Closing of the following
conditions:
(a)    Representations and Warranties. The representations and warranties of the
Sellers under this Agreement, including under Article II and Article III,
disregarding all qualifications and exceptions contained therein related to
materiality, shall be true and correct in all material respects as of the date
of this Agreement and as of the Closing Date as though made on and as of the
Closing Date.
(b)    Observance and Performance. The Sellers shall have performed and complied
with all covenants and agreements required by this Agreement to be performed and
complied with by them prior to or as of the Closing Date, including the
execution and delivery of the Related Agreements.
(c)    No Adverse Change. There shall have not occurred since the Financial
Statement Date any event or events that individually or in the aggregate has had
or would be reasonably likely to have a Material Adverse Effect.
(d)    Principal Sellers Certificates. Each Principal Seller shall have
delivered to the Buyer a certificate, dated the Closing Date, executed by an
officer, manager or managing member of each Principal Seller (if an entity) or
by such Principal Seller (if a natural person), and certifying (i) to the
satisfaction of the conditions specified in Sections 5.1(c) and (h) hereof,
(ii) that the Articles of Organization of the Company (the “Articles of
Organization”) are in full force and effect as of the Closing, and (iii) that
the Company Operating Agreement is in full force and effect as of the Closing.
(e)    Sellers Certificates. Each Seller shall have delivered to the Buyer a
certificate, dated the Closing Date, executed by an officer, manager or managing
member of each Seller (if an entity) or by such Seller (if a natural person),
and certifying to the satisfaction of the conditions specified in Sections
5.1(a) and (b) hereof.
(f)    Consents of Third Parties. The Sellers shall have delivered to the Buyer
duly executed copies of all consents and approvals (i) required for the
consummation of the


39
        

--------------------------------------------------------------------------------





transactions contemplated by this Agreement and the Related Agreements, and
(ii) as otherwise set forth in Schedule C, in each case in a form reasonably
approved by the Buyer.
(g)    Closing Documents. The Buyer shall have received such further instruments
and documents, normal and customary for transactions such as those contemplated
by this Agreement, as may be reasonably requested by the Buyer to consummate the
transactions contemplated hereby.
(h)    No Legal Actions. No Governmental or Regulatory Authority shall have
issued an order not subsequently vacated, restraining, enjoining or otherwise
prohibiting the consummation of the transactions contemplated by this Agreement.
No Person shall have instituted an Action or Proceeding that shall not have been
previously dismissed or settled seeking to restrain, enjoin or prohibit the
consummation of the transactions contemplated by this Agreement or the Related
Agreements or seeking damages with respect hereto or thereto.
(i)    Resignation of Managers and Officers. The managers and officers of the
Company shall have tendered, effective at Closing, their resignations as
managers and officers.
(j)    Tender of Membership Interests. The Sellers shall have tendered
certificate(s), if applicable, representing all of the Membership Interests,
free and clear of any Lien, which certificate(s) shall be duly endorsed (or
accompanied by duly executed transfer powers).
(k)    Assignment of Membership Interests. Each Seller shall have executed and
delivered to the Buyer an Assignment of Membership Interests.
(l)    Noncompetition Agreements. Each of the Principal Sellers and Key
Employees shall have executed and delivered to the Buyer a Noncompetition
Agreement in the form attached hereto as Exhibit C (the “Noncompetition
Agreement”), and no action to rescind any such Noncompetition Agreement shall
have been taken prior to the Closing.
(m)    Key Employees. Each of the Key Employees and Critical Employees shall
have executed and delivered to the Buyer an Offer Letter and each Key Employee
and Critical Employee shall remain employed by the Buyer at the Closing.
(n)    Written Acknowledgments. The Buyer shall have received written
acknowledgments pursuant to which the Company’s outside legal counsel and any
financial advisor, accountant or other Person who performed services for or on
behalf of the Company or the Sellers, or who is otherwise entitled to any
compensation from the Company, in connection with this Agreement, the
Acquisition or otherwise, acknowledges the total amount of Transaction Expenses
that is payable to such Person in connection with this Agreement and the
Acquisition or otherwise.


40
        

--------------------------------------------------------------------------------





(o)    Escrow Agreement. The Buyer shall have received the Escrow Agreement,
executed by the Sellers Representative.
(p)    Certificate of Status. The Buyer shall have received a Certificate of
Status from the Secretary of State of the State of Indiana and each other State
or other jurisdiction in which the Company is qualified to do business as a
foreign corporation, dated within three (3) Business Days prior to the Closing
Date, and certifying, to the extent applicable, that the Company is in good
standing and, to the extent provided by such certificate, that all applicable
state franchise or similar Taxes and fees of the Company through and including
the date of the certificate have been paid.
(q)    Spreadsheet. The Buyer shall have received the Spreadsheet and a
certificate executed by the Company, dated as of the Closing Date, certifying
that the Spreadsheet is true, correct and complete.
(r)    Payoff Letters. The Buyer shall have received executed payoff and release
letters (each, a “Payoff Letter”) for all Company Debt, in a form reasonably
satisfactory to the Buyer.
(s)    Purchase Price Adjustment Certificate. The Buyer shall have received the
Purchase Price Adjustment Certificate.
(t)    Closing Balance Sheet. The Buyer shall have received the Company’s
balance sheet as of the close of business on the day immediately preceding the
Closing Date prepared in good faith and on a consistent basis with the Financial
Statements (the “Closing Balance Sheet”).
(u)    Cash Retention Bonus Plan. The Company shall have adopted a cash
retention bonus plan (the “Cash Retention Bonus Plan”) in the form attached
hereto as Exhibit F providing for payment to certain employees of the Company of
Cash Retention Bonuses in an aggregate amount of $2,500,000 and shall have
provided each Cash Retention Bonus Plan Participant with a cash retention bonus
agreement (the “Cash Retention Bonus Agreement”) in the form attached hereto as
Exhibit G and each of the Cash Retention Bonus Plan Participants shall have
executed a Cash Retention Bonus Agreement.
(v)    401(k) Termination. Unless otherwise requested by the Buyer in writing no
less than three Business Days prior to the Closing Date, (A) a true, correct and
complete copy of resolutions adopted by the Company’s Board of Managers,
certified by the Secretary of the Company, authorizing the termination of the
Company’s 401(k) Plan (the “401(k) Plan”), and (B) an amendment to the 401(k)
Plan, executed by the Company, that is sufficient to assure compliance with all
applicable requirements of the Code and regulations thereunder so that the
Tax-qualified status of the 401(k) Plan shall be maintained at the time of its
termination, with such amendment and termination to be effective as of the date
immediately preceding the Closing Date and contingent upon the Closing.


41
        

--------------------------------------------------------------------------------






5.2    Conditions to Obligations of the Sellers to Close. The obligations of the
Sellers to effect the closing of the transactions contemplated by this Agreement
are subject to the satisfaction prior to or at the Closing of the following
conditions:
(a)    Representations and Warranties. The representations and warranties of the
Buyer under this Agreement shall be true and correct in all material respects as
of the date of this Agreement and as of the Closing Date as though made on and
as of the Closing Date.
(b)    Observance and Performance. The Buyer shall have performed and complied
with all covenants and agreements required by this Agreement to be performed and
complied with by it prior to or as of the Closing Date.
(c)    Officer’s Certificate. The Buyer shall have delivered to the Sellers a
certificate, dated the Closing Date, executed by an officer of the Buyer and
certifying to the satisfaction of the conditions specified in Sections 5.2(a),
(b) and (d) hereof.
(d)    No Legal Actions. No Governmental or Regulatory Authority shall have
issued an order, not subsequently vacated, restraining, enjoining or otherwise
prohibiting the consummation of the transactions contemplated by this Agreement.
No Person shall have instituted an Action or Proceeding that shall not have been
previously dismissed seeking to restrain, enjoin or prohibit the consummation of
the transactions contemplated by this Agreement.

ARTICLE VI    
COVENANTS

6.1    Conduct of the Company, the Business, and the Assets and Properties
Pending the Acquisition. Except as set forth on Schedule 6.1 to this Agreement,
the Sellers agree (and agree to cause the Company), from the date hereof until
Closing, except to the extent that the Buyer shall otherwise consent in writing:
(a)    the Sellers shall, and shall cause the Company to (i) operate the
Company’s Business in the ordinary course of business consistent with past
practice and use commercially reasonable efforts to preserve intact the
Company’s present business organizations and relationships with Persons having
business relationships with it; (ii) maintain all of the Company’s Assets and
Properties in substantially the same condition as such Assets and Properties
exist on the date hereof, ordinary wear and tear excepted; and (iii) maintain
the Books and Records of the Company in the usual, regular and ordinary manner,
on a basis consistent with past practice;
(b)    except as provided in Section 6.8, no amendment shall be made to the
Organizational Documents of the Company;
(c)    the Company shall not issue any equity interest, nor shall it grant or
obligate itself to grant any Option;


42
        

--------------------------------------------------------------------------------





(d)    there shall not be any declaration or payment of any dividend or other
distribution in respect to the Membership Interests;
(e)    the Company shall not (i) enter into any employment contract or
consulting agreement or make any offer of employment to any persons or offer to
engage any person as a consultant, or (ii) other than pursuant to any written
Contract in existence prior to the date of this Agreement, increase the wages,
salary, fees or other compensation of any person(s) presently employed by the
Company or rendering any services to the Company;
(f)    except in the ordinary course of business and except for the consents and
waivers described in Section 5.1(f) above, the Company shall not (i) materially
amend or renew, or waive or release any rights of material value under, any of
the Material Contracts, Real Property Leases or Licenses or (ii) enter into,
amend or modify any Contract that would (if entered into, amended or modified
prior to the date hereof) constitute a Material Contract;
(g)    the Sellers, the Company and their respective Representatives shall not
take any action (or authorize any Representative of the Company or any Seller to
take any action), directly or indirectly, to negotiate or discuss with any
Person, or solicit from any Person, any offer or indication of interest
regarding (i) any sale, transfer or disposition of any of the Assets and
Properties of the Company other than in the ordinary course of business, or (ii)
(A) any merger or consolidation of the Company with any Person other than the
Buyer, (B) any equity or debt investment in the Company by any Person other than
the Buyer, or (C) any sale or transfer of any membership interests of the
Company other than to the Buyer;
(h)    the Company shall not make operating, capital or other expenditures in
excess of $25,000 per calendar month, prorated based on the number of days in
any partial month between the date hereof and the Closing; provided, however,
that the Company may pay Transaction Expenses;
(i)    the Company shall not make or change any election in respect of Taxes,
adopt or change any accounting method in respect of Taxes, file any amendment to
an income or other material Tax Return, settle any claim or assessment in
respect of Taxes, consent to any extension or waiver of the limitation period
applicable to any claim or assessment in respect of Taxes, in each case, if such
action could have the effect of increasing the Tax Liability of the Company, the
Buyer or its Affiliates for any period ending after the Closing Date;
(j)    the Company shall not sell, transfer or dispose of any of the Assets and
Properties of the Company other than obsolete equipment or other assets sold,
transferred or disposed of in the ordinary course of business; and
(k)    the Company shall not grant any Lien on any of the Assets and Properties
of the Company or incur any debt other than liabilities to third parties arising
in the ordinary course of business consistent with past practices.

6.2    Books and Records; Access and Information. From the date of this
Agreement until the Closing, the Sellers shall, and shall cause the Company to,
give to the Buyer, its officers and


43
        

--------------------------------------------------------------------------------





representatives reasonable access to the premises and the Books and Records of
the Company, and provide the Buyer with such financial and operating data and
other information as the Buyer shall from time to time reasonably request;
provided, however, that any such investigation shall be conducted in such manner
as not to interfere unreasonably with the operation of the Business, and any
information so provided shall be subject to the Confidentiality Agreement (as
defined in Section 10.12) and Section 6.5 of this Agreement; and provided
further that nothing herein shall require the Company to furnish to the Buyer or
provide the Buyer with access to information or employees which legal counsel
for the Company reasonably concludes may give rise to issues under any federal,
state or foreign Law that is designated or intended to prohibit, restrict or
regulate actions having the purpose or effect of monopolizing or restraint of
trade or lessening of competition.

6.3    Notification of Certain Matters. Subsequent to the date of this Agreement
and on or prior to the Closing, the Sellers, on the one hand, and the Buyer, on
the other hand, shall each promptly notify the other of:
(a)    the receipt of any notice of, or other communication relating to, a
default or event that, with notice or lapse of time or both, would become a
default under any of the Material Contracts, Real Property Leases or Licenses;
(b)    the receipt of any notice or other communication from any third party
whose consent or approval is or may be required in connection with the
transactions contemplated by this Agreement or the Related Agreements, denying
such consent or approval;
(c)    the receipt of any notice or other communication from any Governmental or
Regulatory Authority in connection with the transactions contemplated hereby;
(d)    any event or events that individually or in the aggregate could have a
Material Adverse Effect; or
(e)    any condition or fact that would not permit any of them to satisfy a
condition to the other’s obligation to effect the transactions contemplated
hereby, or any event or condition known to or discovered by them, as applicable,
that if it existed on the date of this Agreement or on the Closing Date, would
result in any of the representations and warranties of the applicable party
contained herein being untrue.
The delivery of any notice pursuant to this Section 6.3 or otherwise shall not
be deemed to cure any breach of any representation, warranty, or covenant or
limit or affect the remedies of the party receiving the notice.

6.4    Updated Disclosure Schedules. After the date of this Agreement, the
Sellers Representative (on behalf of the Sellers) may update the Disclosure
Schedule and/or the Article II Disclosure Schedule (each an “Updated Schedule”)
no later than three Business Days prior to the Closing to reflect any matter
hereafter arising which, if existing on the date hereof, would have been
required to be set forth or described in the Disclosure Schedule or the Article
II Disclosure Schedule; provided, however, that such supplements or amendments
to the Disclosure Schedule shall not be deemed to amend or otherwise modify the
Disclosure Schedule delivered on the date


44
        

--------------------------------------------------------------------------------





of this Agreement or the representations and warranties of the Company contained
herein or otherwise have any effect on the satisfaction of the conditions to the
Buyer’s obligations to close hereunder or on the Company’s indemnification
obligations hereunder.

6.5    Confidentiality. Each of the parties hereto agrees that it shall, and
shall cause its Affiliates and Representatives to hold in strict confidence all
data and information obtained by them from the other parties hereto (unless such
information is required, in legal counsel’s written opinion, to be disclosed in
legal or administrative proceedings, or in the case of Buyer pursuant to
applicable securities Laws) and shall not, and shall ensure that such Affiliates
and Representatives do not, except as required by Law (in legal counsel’s
written opinion, or in the case of Buyer pursuant to applicable securities
Laws), disclose such information to others without the prior written consent of
the party from which such data or information was obtained.

6.6    Cooperation by the Parties.
(a)    Consents. The parties hereto shall use their commercially reasonable
efforts (which shall include such commercially reasonable efforts up to and
after the Closing) to cooperate with each other to secure all necessary
consents, approvals, authorizations, exemptions and waivers from third parties
(including consents listed in Section 2.3 of the Article II Disclosure Schedule
and in Section 3.2 of the Disclosure Schedule) as shall be required in order to
enable the parties to effect the transactions contemplated hereby, and the
parties hereto shall otherwise use their commercially reasonable efforts to
cause the consummation of such transactions in accordance with the terms and
conditions hereof and to cause all conditions contained in this Agreement over
which each of them respectively has control to be satisfied.
(b)    Access to Records. The parties acknowledge and agree that after the
Closing, the Sellers or their successors may need access to information or
documents in the control or possession of the Buyer for the purpose of preparing
or filing Tax Returns or dealing with other matters relating to the pre-Closing
ownership and operation of the Company. The Buyer shall reasonably cooperate
with the Sellers in this regard and, during normal business hours, make
available for inspection and copying by the Sellers and their successors and
their respective Representatives, upon prior written request and at their sole
cost and expense, such records and files as are reasonably necessary to
facilitate the purposes of the preceding sentence.

6.7    Termination of Plans. Effective as of the date immediately preceding the
Closing Date, the Company shall terminate all Plans that are “employee benefit
plans” within the meaning of ERISA, including any intended to include a Code
Section 401(k) arrangement (unless the Buyer provides written notice to the
Company no later than three Business Days prior to the Closing Date that such
Plans shall not be terminated). The Company shall provide the Buyer with
evidence that such Plan(s) have been terminated (effective no later than the day
immediately preceding the Closing Date) pursuant to resolutions of the Company’s
Board of Managers. The form and substance of such resolutions shall be subject
to review and approval by the Buyer. The Company also shall take such other
actions in furtherance of terminating such Plan(s) as the Buyer may reasonably
require. In the event that termination of the 401(k) Plan would reasonably be
anticipated to trigger


45
        

--------------------------------------------------------------------------------





liquidation charges, surrender charges or other fees then the Company shall take
such actions as are necessary to reasonably estimate the amount of such charges
and/or fees and provide such estimate in writing to the Buyer.

6.8    Operating Agreement. Prior to the Closing, the Sellers shall cause the
Company to adopt an amendment to the Limited Company Operating Agreement, in
accordance with the terms of the Company Operating Agreement, providing that
upon the consummation of the Buyer’s purchase of the Membership Interests and
payment of the Purchase Price pursuant to this Agreement, the Purchase Price
shall be paid out in the manner, and in the amounts, set forth in Section 1.2.

6.9    Spreadsheet, Purchase Price Adjustment Certificate and Closing Balance
Sheet. At least three (3) Business Days prior to the Closing Date, the Sellers
Representative shall prepare and deliver to the Buyer the draft Spreadsheet, the
draft Purchase Price Adjustment Certificate and a draft Closing Balance Sheet,
which shall be subject to the Buyer’s reasonable review and approval. On the
date prior to the Closing Date, the Sellers Representative shall prepare and
deliver to the Buyer the final Closing Balance Sheet, final Purchase Price
Adjustment Certificate and the final Spreadsheet, which shall be subject to the
Buyer’s reasonable review and approval.

6.10    Cash Retention Bonus Plan. Following the Closing Buyer shall make
directly (or indirectly through the Company), when due, the payments required to
be made under the Cash Retention Bonus Plan and the Cash Retention Bonus
Agreements. The recipients of awards under the Cash Bonus Plan and the Cash
Retention Bonus Agreements shall be deemed express third party beneficiaries of
this Section 6.10.

6.11    Licensing Matter. If, following the Closing, Buyer causes the Specified
License (as defined in the Disclosure Schedule) to be terminated, and recovers
prepaid licensing fees in respect thereof that were paid by the Company prior to
the Closing, Buyer shall promptly pay such recovered amounts to Extension
Holdings.

6.12    Registered IP. To the extent not registered in the name of the Company,
the Sellers shall cause (i) all domain names included in the Company Registered
Intellectual Property to be registered in the Company’s name and with current
contact information and (ii) all trademarks included in the Company Registered
Intellectual Property to be owned in the name of the Company.

ARTICLE VII    
INDEMNIFICATION

7.1    Escrow Fund. Subject to the terms and conditions of this Article VII, the
Escrow Amount shall be available to compensate the Buyer Indemnitees for Losses
pursuant to the indemnification obligations of the Sellers hereunder.

7.2    Indemnification by the Sellers. Each of the Sellers, severally and not
jointly, hereby agrees to indemnify and hold harmless the Buyer and its
officers, directors, agents, employees and Affiliates, including the Company
(the “Buyer Indemnitees”) from and after the Closing Date from and against, and
shall reimburse the Buyer Indemnitees for, any and all Losses resulting from or
arising out of or relating to the following:


46
        

--------------------------------------------------------------------------------





(a)    any breach of or inaccuracy in any representation or warranty made by
such Seller under Article II of this Agreement (including the Article II
Disclosure Schedule) or under any Related Agreement to which such Seller is a
party;
(b)    any breach or non-fulfillment of any covenant or agreement of such Seller
under this Agreement or under any Related Agreement to which such Seller is a
party; and
(c)    any claim by any Person for brokerage or finder’s fees or commissions or
similar payments based upon any agreement or understanding made, or alleged to
have been made, by any such Person with such Seller in connection with this
Agreement or the transactions contemplated by this Agreement.

7.3    Indemnification by the Principal Sellers. Each of the Sellers, severally
and not jointly (other than as provided in Section 7.8 below regarding claims
against the Escrow Fund), hereby agree to indemnify and hold harmless the Buyer
Indemnitees from and after the Closing Date from and against, and shall
reimburse the Buyer Indemnitees for, any and all Losses resulting from, arising
out of or relating to any of the following:
(a)    any breach of or inaccuracy in any representation or warranty made by the
Principal Sellers under Article III of this Agreement (including the Disclosure
Schedule);
(b)    any breach or non-fulfillment of any covenant or agreement of any
Principal Seller under this Agreement;
(c)    any claim by any Person for brokerage or finder’s fees or commissions or
similar payments based upon any agreement or understanding made, or alleged to
have been made, by any such Person with the Company in connection with the
transactions contemplated by this Agreement;
(d)    any inaccuracy in the Spreadsheet or the Purchase Price Adjustment
Certificate (including any inaccuracy in Transaction Expenses or Company Debt);
(e)    any claim asserted or held by any current, former or alleged Member or
holder of equity interests of the Company, alleging ownership of, interest in or
right to acquire any Membership Interests or other equity in the Company, or
relating to the transactions contemplated by this Agreement;
(f)    any Pre-Closing Taxes not expressly included in the calculation of the
Purchase Price;
(g)    any claim or Losses arising out of, resulting from, or related to the
matters set forth on Section 7.3 of the Disclosure Schedule; and
(h)    any fraud, intentional misrepresentation or willful misconduct by or on
behalf of the Company or any Seller relating to this Agreement or the
transactions contemplated by this Agreement.


47
        

--------------------------------------------------------------------------------






7.4    Indemnification by the Buyer. The Buyer hereby agrees to indemnify and
hold harmless the Sellers and their respective officers, managers, agents,
employees, heirs, administrators and Affiliates (excluding the Company) and the
Sellers Representative (the “Seller Indemnitees” and together with the Buyer
Indemnitees, the “Indemnitees”) from and after the Closing Date from and
against, and shall reimburse the Seller Indemnitees for, any and all Losses
resulting from or arising out of the following:
(a)    any breach of or inaccuracy in any representation or warranty made by the
Buyer under this Agreement (including the Buyer Disclosure Schedule);
(b)    any breach or non-fulfillment of any covenant or agreement of the Buyer
under this Agreement or under any Related Agreement to which Buyer is a party;
and
(c)    any claim by any Person for brokerage or finder’s fees or commissions or
similar payments based upon any agreement or understanding made, or alleged to
have been made, by any such Person with the Buyer or any Affiliate of the Buyer
in connection with the transactions contemplated by this Agreement.

7.5    Procedures for Indemnification.
(a)    If there occurs an event which any Buyer Indemnitee asserts is an
indemnifiable event pursuant to Section 7.2 or 7.3, the Buyer or Buyer
Indemnitee shall promptly provide notice (the “Notice of Claim”) to the Seller
that is obligated to provide indemnification hereunder (each, a “Seller
Indemnifying Party” and collectively, the “Seller Indemnifying Parties”) or to
the Sellers Representative on behalf of such Seller Indemnifying Party(ies).
Providing the Notice of Claim shall be a condition precedent to any liability of
the Seller Indemnifying Party hereunder, and the failure to provide prompt
notice as provided herein will relieve the Seller Indemnifying Party of its
obligations hereunder but only if and to the extent that such failure materially
prejudices the Seller Indemnifying Party hereunder.
(b)    If there occurs an event which any Seller Indemnitee asserts is an
indemnifiable event pursuant to Section 7.4, the Sellers Representative on
behalf of a Seller Indemnitee shall promptly provide a Notice of Claim to the
Buyer, as the party obligated to provide indemnification (the “Buyer
Indemnifying Party” and together with the Seller Indemnifying Parties, each
shall be referred to as an “Indemnifying Party” and collectively, the
“Indemnifying Parties”). Providing the Notice of Claim shall be a condition
precedent to any liability of the Buyer Indemnifying Party hereunder, and the
failure to provide prompt notice as provided herein will relieve the Buyer
Indemnifying Party of its obligations hereunder but only if and to the extent
that such failure materially prejudices the Buyer Indemnifying Party hereunder.
(c)    In case any third-party Action or Proceeding shall be brought against any
Buyer Indemnitee, Buyer, on behalf of the Buyer Indemnitees shall provide a
Notice of Claim to the Seller Indemnifying Party, or to the Sellers
Representative on behalf of such Seller Indemnifying Party(ies), of the
commencement thereof. The Buyer Indemnitee shall then have the right, in its
sole discretion, to defend and settle or resolve any such claim, and


48
        

--------------------------------------------------------------------------------





the reasonable cost and expense incurred by the Buyer Indemnitees in connection
with such defense, settlement or resolution shall be included in Losses for
which the Buyer Indemnitees shall be entitled to indemnification hereunder;
provided, however, that (i) the Buyer Indemnitees shall not agree to any
settlement in excess of $250,000 individually, or $500,000 in the aggregate for
all such settlements, without the prior written consent of the Sellers
Representative, such prior written consent not to be unreasonably withheld,
conditioned or delayed (and with the Sellers Representative agreeing to respond
in writing within 15 Business Days of written notice to the Sellers
Representative of a proposed settlement with an acceptance or rejection of such
settlement, and in the case of an objection, the details and basis therefor),
and (ii) any settlement without the prior written consent of the Sellers
Representative shall not in and of itself be determinative of the existence of
such Losses or whether such matter is indemnifiable hereunder. The Sellers
Representative, on behalf of the Seller Indemnifying Party(ies), shall have the
right to participate at its or the Seller Indemnifying Party(ies) own expense in
the defense of such claim (to the extent that such participation does not affect
any privilege relating to any Buyer Indemnitee) but shall not be entitled to
assume or control the defense of such claim.
(d)    Upon receipt of a Notice of Claim, the Indemnifying Party (or, if
applicable, the Sellers Representative on behalf of such Indemnifying Party)
shall have 20 calendar days to contest its indemnification obligation with
respect to such claim, or the amount thereof, by written notice to the
Indemnitee (the “Contest Notice”); provided, however, that if, at the time a
Notice of Claim is submitted to the Indemnifying Party the amount of the Loss in
respect thereof has not yet been determined, such 20-day period in respect of,
but only in respect of the amount of the Loss, shall not commence until a
further written notice (the “Notice of Liability”) has been sent or delivered by
the Indemnitee to the Indemnifying Party (or, if applicable, the Sellers
Representative on behalf of such Indemnifying Party) setting forth the amount of
the Loss that was the subject of the earlier Notice of Claim. Such Contest
Notice shall specify the reasons or bases for the objection of the Indemnifying
Party to the claim, and if the objection relates to the amount of the Loss
asserted, the amount, if any, that the Indemnifying Party believes is due the
Indemnitee, and any undisputed amount shall be promptly paid over to the
Indemnitee. If no such Contest Notice is given within such 20-day period, the
obligation of the Indemnifying Party to pay the Indemnitee the amount of the
Loss set forth in the Notice of Claim, or subsequent Notice of Liability, shall
be deemed established and accepted by the Indemnifying Party.
(e)    If a Contest Notice is provided to the Indemnitee within the 20-day
period referred to in Section 7.5(d), the Indemnitee and the Indemnifying Party
(or, if applicable, the Sellers Representative on behalf of such Indemnifying
Party) shall attempt in good faith for 45 days after the Indemnitee’s receipt of
the Contest Notice to resolve such objection. If the Indemnitee and the
Indemnifying Party (or, if applicable, the Sellers Representative on behalf of
such Indemnifying Party) shall so agree, a memorandum setting forth such
agreement shall be prepared and signed by both parties. If no such agreement can
be reached during the 45-day period for good faith negotiation, but in any event
upon the expiration of such 45-day period, either the Buyer or Sellers
Representative may submit the dispute to mandatory, final and binding
arbitration pursuant to Section 10.15 below and the decision


49
        

--------------------------------------------------------------------------------





of the arbitrator as to the validity and amount of any claim in the relevant
Notice of Claim shall be nonappealable, binding and conclusive upon the parties
to this Agreement.
(f)    Subject to the foregoing, the Indemnifying Party shall make any payment
required to be made under this Article in cash and on demand (to the extent, if
applicable, that such amount is not recovered by Buyer from the Escrow Fund).
Any payments required to be paid by an Indemnifying Party under this Article
that are not paid within 10 Business Days of the date on which such obligation
becomes final shall thereafter be deemed delinquent, and the Indemnifying Party
shall pay to the Indemnitee, immediately upon demand, interest at the rate of 5%
per annum, not to exceed the maximum nonusurious rate allowed by applicable Law,
from the date such payment becomes delinquent to the date of payment of such
delinquent sums, which interest shall be considered to be Losses of the
Indemnitee.

7.6    Survival.
(a)    The representations, warranties, covenants and agreements of the parties
contained in this Agreement and the Related Agreements shall survive the
execution and delivery of this Agreement, the Related Agreements and the
Closing.
(b)    The liability of the Sellers for their indemnification obligations
arising under Section 7.2 of this Agreement shall be limited to claims for which
a Buyer Indemnitee delivers a Notice of Claim on or before the third anniversary
date of the Closing Date.
(c)    The liability of the Sellers for their indemnification obligations
arising under Section 7.3(a) of this Agreement shall be limited to claims for
which a Buyer Indemnitee delivers a Notice of Claim on or before the 18-month
anniversary date of the Closing Date (the “Escrow Termination Date”); provided,
however, that any indemnification obligation relating to (i) Section 3.7 (Taxes)
shall be limited to claims for which a Buyer Indemnitee delivers a Notice of
Claim on or before the 45th day after the expiration of the applicable statute
of limitations and (ii) Sections 3.12 (Tangible Assets and Properties), 3.13
(Intellectual Property), 3.20 (Healthcare Compliance), 3.21 (Health Information
Compliance) and 3.22 (FDA and Related Matters) shall be limited to claims for
which a Buyer Indemnitee delivers a Notice of Claim on or before the third
anniversary date of the Closing Date. The liability of the Sellers for their
indemnification obligations arising under Section 3.1 (Organization; Equity
Interests) and Sections 7.3(b)-(f) of this Agreement shall be limited to claims
for which a Buyer Indemnitee delivers a Notice of Claim on or before the fifth
anniversary date of the Closing Date. The liability of the Sellers for their
indemnification obligations arising under Section 7.3(g) of this Agreement shall
be limited to claims for which a Buyer Indemnitee delivers a Notice of Claim on
or before the third anniversary date of the Closing Date. The liability of the
Sellers for their indemnification obligations arising under Section 7.3(h) of
this Agreement shall be limited to claims for which a Buyer Indemnitee delivers
a Notice to Claim on or before the fifth anniversary date of the Closing Date.


50
        

--------------------------------------------------------------------------------





(d)    The liability of the Buyer for the Buyer’s indemnification obligations
arising out of Section 7.4(a) or Section 7.4(c) of this Agreement shall be
limited to claims for which a Seller Indemnitee delivers a Notice of Claim on or
before the 18-month anniversary date of the Closing Date; provided, however,
that any indemnification obligation relating to Section 4.8 shall be limited to
claims for which the Sellers Representative on behalf of a Seller Indemnitee
delivers a Notice of Claim on or before the third anniversary date of the
Closing Date. The liability of the Buyer for the Buyer’s indemnification
obligations arising under Section 7.4(b) of this Agreement shall be limited to
claims for which the Sellers Representative on behalf of a Seller Indemnitee
delivers a Notice of Claim on or before the fifth anniversary date of the
Closing Date.
(e)    The survival periods set forth in this Section 7.6 with respect to claims
for indemnification are in lieu of, and the parties expressly waive, any
otherwise applicable statute of limitations.

7.7    Limitations on Indemnification.
(a)    The Sellers shall not have any liability with respect to, or obligation
to indemnify for, Losses under Section 7.3(a) hereof unless the aggregate amount
of Losses for which the Sellers would, but for the provisions of this Section
7.7(a), be liable to indemnify exceeds, on an aggregate basis, $412,500, in
which case the Sellers shall be liable for all such Losses (including amounts in
excess of such threshold); provided, however, that such threshold shall not
apply to Losses related to any of the matters described in Sections 3.1 or 3.7
hereof.
(b)    The Buyer shall not have any liability with respect to, or obligation to
indemnify for, Losses under Section 7.4(a) hereof unless the aggregate amount of
Losses for which the Buyer would, but for the provisions of this Section 7.7(b),
be liable to indemnify exceeds, on an aggregate basis, $412,500, in which case
the Buyer shall be liable for all such Losses (including amounts in excess of
such threshold).
(c)    Notwithstanding anything in this Agreement to the contrary, the maximum
indemnification liability of the Sellers (i) under Section 7.3(a) hereof (other
than with respect to Sections 3.1, 3.7, 3.12, 3.13, 3.20, 3.21 and 3.22) shall
not exceed the Escrow Amount and (ii) under Section 7.3(a) as it relates to
Sections 3.12, 3.13, 3.20, 3.21 and 3.22 shall not exceed 30% of the Purchase
Price.
(d)    Notwithstanding anything in this Agreement to the contrary, the maximum
indemnification liability of the Sellers under this Agreement shall not exceed
the Purchase Price, provided that such limitation shall not apply to Section
7.3(h).
(e)    Notwithstanding any other provision of this Agreement, the maximum
liability of each Seller for indemnification under this Agreement shall not
exceed that portion of the Purchase Price actually paid to such Seller under
Section 1.2; provided that such limitation shall not apply to the obligations of
a Seller under Section 7.3(h) with respect to any fraud, intentional
misrepresentation or willful misconduct by such Seller. For


51
        

--------------------------------------------------------------------------------





clarification it is understood and agreed that the foregoing limitation shall
not increase any lesser limitation set forth elsewhere in this Article VII.
(f)    The amount of any Losses shall be net of any amounts actually recovered
by the Indemnitee under insurance policies, indemnities, or third-party
reimbursement arrangements. Any Losses under this Agreement shall be determined
without duplication of recovery by reason of the state of facts giving rise to
such Losses constituting a breach of more than one representation, warranty,
covenant or agreement. Each Indemnitee shall be obligated to use its
commercially reasonable efforts as required in accordance with common law to
mitigate all Losses, including without limitation to use commercially reasonable
efforts to recover amounts from applicable insurance policies. In no event will
“Losses” include any loss, liability, damage or expense to the extent such
matters were expressly computed in the calculation of the Purchase Price.
(g)    Subject to a party’s right to seek injunctive relief pursuant to Section
10.18, this Article VII shall be the sole and exclusive recourse of the parties
to this Agreement for Losses arising out of or resulting from any breach of any
representation, warranty, covenant, or agreement of or by any party contained in
this Agreement, any Related Agreement, or otherwise arising out of, resulting
from, or related to, the Acquisition.
(h)    In no event shall the Indemnifying Party have liability to the Indemnitee
for any punitive damages (except, to the extent awarded to a third party).
(i)    Notwithstanding any other provision of this Agreement or the Escrow
Agreement any and all amounts that may be due to any of the Buyer Indemnitees
under this Agreement shall first be satisfied from the Escrow Fund if and to the
extent then available (based on any satisfied or then pending claims).

7.8    Order of Recovery.
(a)    Recovery Against Escrow Fund. Any and all Losses due to any of the Buyer
Indemnitees that are recoverable from the Escrow Fund shall be recovered (i)
first from the Escrow Contribution Amount of the Other Sellers (pro rata based
on the Other Sellers’ relative Pro Rata Ownership (excluding Extension
Holdings)), and then (ii) from Extension Holding’s Escrow Contribution Amount.
(b)    Recovery Beyond Escrow Fund. Subsequent to either (i) release and
distribution of the remainder of the Escrow Fund pursuant to Section 7.9 or (ii)
payment to the Buyer Indemnitees or claims of the full Escrow Amount for Losses
pursuant to indemnification obligations of the Sellers, any and all amounts due
to any of the Buyer Indemnities pursuant to this Article VII shall be paid by
the Sellers based on each Seller’s Pro Rata Share.

7.9    Escrow Release. Notwithstanding anything contained herein to the
contrary, such portion of the Escrow Fund at the Escrow Termination Date as in
the good faith reasonable judgment of the Buyer shall be necessary to satisfy
any unresolved or unsatisfied claim for Losses specified in any Notice of Claim
delivered to the Sellers Representative prior to the Escrow Termination Date


52
        

--------------------------------------------------------------------------------





shall be retained by the Escrow Agent until such claim for Losses has been
resolved or satisfied. At the Escrow Termination Date, the remainder of the
Escrow Fund, if any, less any amounts remaining in respect of unresolved or
unsatisfied claims pursuant to the previous sentence, shall be released and
distributed promptly (and in any event within five (5) Business Days) to the
Sellers or the Sellers Representative for distribution to the Sellers in
accordance with the portion of each such Seller’s Escrow Contribution Amount
then remaining in the Escrow Fund. With respect to any amounts retained
following the Escrow Termination Date, such amounts shall be released to the
Sellers or the Sellers Representative (for distribution to the Sellers in
accordance with the portion of each such Seller’s Escrow Contribution Amount
then remaining in the Escrow Fund) within five (5) Business Days following the
resolution or satisfaction of all such claims, net any amounts therefrom used to
satisfy a Seller’s indemnification obligations with respect to such claims, in
accordance with this Article VII.

7.10    Materiality and Knowledge Determinations. Materiality standards or
qualifications in any representation, warranty or covenant shall be taken into
account only in determining whether a breach of or default in connection with
such representation, warranty or covenant (or failure of any representation or
warranty to be true and correct) exists, and shall not be taken into account in
determining the amount of any Losses with respect to such breach, default or
failure to be true and correct. The Knowledge qualifiers in (i) the fourth
sentence of Section 3.13(i), (ii) the third sentence of Section 3.13(j), (iii)
the fourth sentence of Section 3.13(j), and (iv) the penultimate sentence of
Section 3.13(j), shall be disregarded in determining whether a breach of the
representations in such sentences exists and the amount of Losses if and to the
extent of the portion of such claim(s) that are recovered by the Buyer
Indemnitees from the Escrow Fund.

7.11    Treatment of Indemnification Payments. Any indemnity payments made under
this Agreement shall be treated as purchase price adjustments for federal and
state income tax purposes.

7.12    Inconsistent Provisions. The provisions of this Article VII shall govern
and control over any inconsistent provisions of this Agreement, other than the
provisions of Article VIII.

ARTICLE VIII    
TAX MATTERS

8.1    Retention of Records. The Buyer and the Sellers shall retain, and the
Buyer shall cause the Company to retain, all Tax Records in its possession for
all open Tax Periods ending on or before or including the Closing Date, until 6
months following the expiration of the statute of limitations (and any
extensions thereof) of the respective Tax Periods. “Tax Records” means any Tax
Return, Tax Return workpapers, documentation relating to any Audit, and any
other books of account or records required or advisable to be maintained under
applicable Tax Law.

8.2    Cooperation. The Buyer and the Sellers covenant and agree that subsequent
to the Closing, upon reasonable notice and during normal business hours, they
and their Affiliates will (i) give the other parties and their respective
Representatives information, books and records (or copies thereof) relevant to
the Company, to the extent necessary to enable each of the other parties to
prepare its Tax Returns (and any Tax Returns for which it has preparation or
filing responsibility hereunder) or determine any Tax-related amount which the
requesting party may be entitled to


53
        

--------------------------------------------------------------------------------





receive pursuant to this Agreement, and (ii) provide the other parties and their
respective Representatives with such information, books and records (or copies
thereof) as may reasonably be requested in connection with any Tax Return,
inquiry, election, Audit or other examination by any Tax Authority, or judicial
or administrative proceedings relating to liability for Taxes. The Buyer and the
Sellers also shall make available to each other, as reasonably requested, and at
the expense of the requesting party, knowledgeable employees or advisors of the
party or its Affiliates of which the request is made and personnel responsible
for preparing and maintaining information, books, records and documents in
connection with Tax filings, Audits, disputes or litigation.

8.3    Transfer Taxes. All transfer, documentary, recording, sales, use,
registration, stamp and other similar taxes, fees and expenses incurred in
connection with this Agreement and the transactions contemplated hereby shall be
borne 50% by the Buyer and 50% by the Sellers. Each party covenants to cooperate
in timely making and filing all Tax Returns as may be required to comply with
the provisions of Laws relating to such Transfer Taxes.

8.4    Tax Returns.
(a)    The Sellers Representative shall, at the Sellers’ expense prepare (or
cause to be prepared) and timely file all Tax Returns required to be filed with
any Tax Authority with respect to the Company for all Tax Periods ending on or
before the Closing Date and shall pay all Taxes due with respect to such Tax
Returns to the extent not included in the calculation of the Purchase Price. The
Buyer shall timely pay all Taxes due with respect to such Tax Returns to the
extent of any applicable accruals specifically included within the calculation
of the Purchase Price. The Sellers Representative shall provide the Buyer with
drafts of such Tax Returns at least 30 calendar days prior to the due date for
filing such Tax Returns (taking into account extensions) for the Buyer’s review
and comment and shall incorporate all reasonable comments from the Buyer to the
extent consistent with the requirements of applicable Tax Law (as determined by
the Sellers Representative in good faith). In the event of any income Tax
Returns of the Company prepared on a pass-through basis, Sellers shall report
all items of income, gain, deduction or loss consistently with the Company’s Tax
Returns as prepared and filed under this Section 8.4(a).
(b)    The Buyer shall, at the Buyer’s expense, prepare (or cause to be
prepared) and timely file all Tax Returns for all Tax Periods ending after the
Closing Date, which include all Tax Returns for periods which include but do not
end on the Closing Date (“Straddle Periods”) (the “Buyer Returns”). With respect
to any Buyer Return covering any Straddle Period, the Buyer shall provide the
Sellers Representative with a substantially final draft of each such Tax Return
at least 30 calendar days prior to the due date for filing such Tax Returns
(taking into account extensions) for the Sellers Representative’s review and
comment and shall incorporate all reasonable comments from the Sellers
Representative to the extent consistent with the requirements of applicable Tax
Law (as determined by the Buyer in good faith). The Buyer shall timely pay all
Taxes due with respect to such Tax Returns and the Sellers shall promptly
reimburse the Buyer for any such Taxes which are their responsibility pursuant
to this Agreement, to the extent not included in the calculation of the Purchase
Price.


54
        

--------------------------------------------------------------------------------





(c)    Except as otherwise agreed by the parties, any Tax Return that includes
any of the Company’s assets or activities for any Pre-Closing Period shall be
prepared in accordance with the Sellers’ past Tax accounting practices used with
respect to the Tax Returns in question except to the extent that the Party
preparing the Tax Return reasonably determines, in good faith, that such past
Tax accounting practices are not consistent with applicable Tax Law. In the case
of any Tax Return for the Company for any Straddle Period, any income, gain,
loss and deduction shall be allocated based on the principles of Section 8.5(a)
of this Agreement. Notwithstanding any other provision of this Agreement
(including without limitation Article VII), if the Buyer reasonably determines,
in good faith, that under applicable Tax Law the Company was required to have
filed Tax Returns for Pre-Closing Tax Periods or Straddle Periods in
jurisdictions in which the Company has not previously filed Tax Returns, the
Buyer will so notify the Sellers Representative and, unless the Sellers
Representative reasonably and in good faith disagrees that such Tax Returns were
required to be filed by applicable Tax Law, the Sellers Representative shall, at
the Sellers’ expense, prepare (or cause to be prepared) and timely file all such
Tax Returns and shall pay all Taxes due with respect to such Tax Returns;
provided, however, that if the Sellers Representative reasonably and in good
faith disagrees with Buyer’s determination that any such Tax Returns are
required to be filed, the Arbiter designated in Section 1.4(c) shall be engaged
to resolve the disagreement on substantially the same terms set forth in Section
1.4(c) for resolution of the Challenged Amount.
(d)    To the extent an election under Section 754 of the Code is not already in
effect for the Company, as a protective measure, the Sellers and the Company
shall, if not already in effect, cause the election provided by Code Section 754
in accordance with Treasury Regulation Section 1.754-1(b) to be made effective
for the taxable period of the Company that includes the Closing Date.
(e)    Notwithstanding anything contained in this Agreement to the contrary, for
the avoidance of doubt, any Tax deductions attributable to or arising from any
and all payments on or with respect to any equity, bonus, severance payments, or
other payments or any vesting that become payable or vested as a result of the
consummation of the transactions contemplated by this Agreement, shall, to the
extent permitted under applicable Law, be reported and deducted by the Company
(and each Seller, as the case may be) on its applicable Tax Return for the
Pre-Closing Tax Period.

8.5    Allocation of Taxes.
(a)    Allocation of Straddle Period Taxes. The Buyer and the Sellers shall, to
the extent permitted by applicable Tax Law and except as otherwise provided
herein, elect with the relevant Tax Authority to close the Tax Period of the
Company as of and including the Closing Date. Subject to the preceding sentence,
in the case of Taxes attributable to the Company that are payable with respect
to any Straddle Period the portion of any such Taxes that are allocable to the
portion of the Straddle Period ending on the Closing Date shall: (1) in the case
of Taxes that are either (A) based upon or related to income or receipts or
(B) imposed in connection with any sale, transfer or assignment of property
(real or personal,


55
        

--------------------------------------------------------------------------------





tangible or intangible) be deemed equal to the amount that would be payable if
the Tax year ended on and included the Closing Date and (2) in the case of Taxes
(other than those described in clause (1)) imposed on a period basis with
respect to the business or assets of the Company or otherwise measured by the
level of any item, be deemed to be the amount of such Taxes for the entire
Straddle Period (or, in the case of such Taxes determined on an arrears basis,
the amount of such Taxes for the immediately preceding Tax Period) multiplied by
a fraction the numerator of which is the number of calendar days in the portion
of the Straddle Period ending on and including the Closing Date and the
denominator of which is the number of calendar days in the entire Straddle
Period (the “Part-Year Fraction”). For purposes of clause (1) of the preceding
sentence, any exemption, deduction, credit or other item that is calculated on
an annual basis shall be allocated to the portion of the Straddle Period ending
on the Closing Date on a pro rata basis determined by multiplying the total
amount of such item allocated to the Straddle Period times the Part-Year
Fraction. In the case of any Tax based upon or measured by capital (including
net worth or long-term debt) or intangibles, any amount thereof required to be
allocated under this Section 8.5(a) shall be computed by reference to the level
of such items on the Closing Date. The Sellers shall be responsible for and
shall pay any Taxes (in excess of any applicable accruals therefor included
within the calculation of the Purchase Price) allocable to the portion of the
Straddle Period ending on the Closing Date and the Buyer shall be responsible
for and shall pay any Taxes allocable to the portion of the Straddle Period
after the Closing Date.
(b)    Post-Closing Tax Periods. From and after the Closing Date, for the
portion of any Straddle Period that begins on the day after the Closing Date and
any other Tax Period beginning after the Closing Date, without duplication of
any amount otherwise payable by the Buyer pursuant to this Agreement, the Buyer
shall be responsible and pay, or cause the Company to pay, to the appropriate
Tax Authority any other Taxes due with respect to the Company for any such
period. For the sake of clarity, this Section 8.5(b) shall not be construed to
limit or qualify the Buyer’s rights to indemnification for Losses pursuant to
Article VII.
(c)    Tax Refunds. Buyer shall promptly remit to the Sellers Representative (on
behalf of the Sellers) any refund of Taxes of the Company received after the
Closing Date and relating to a Pre-Closing Taxable Period (not including any
refund included in calculation of the Purchase Price, and net of any reasonable
costs attributable to the receipt of such Tax Refunds) to the extent the Taxes
were paid by the Sellers or, prior to the Closing Date, the Company or reflected
in the Purchase Price. Any refund of Taxes with respect to a Straddle Period
shall be apportioned between the Pre-Closing Taxable Period and the period after
the Closing Date in accordance with Section 8.5(a).

8.6    Contests.
(a)    Notices. After the Closing Date, the Buyer and the Sellers each shall
notify the other in writing within 10 Business Days of receipt of any notice of
the commencement of any Tax Audit or administrative or judicial proceeding
relating to the Taxes of the Company in respect to Pre-Closing Taxable Periods
or the Straddle Periods, the outcome


56
        

--------------------------------------------------------------------------------





of which may affect the Tax Liabilities or indemnification obligations under
this Agreement of the other party (“Tax Indemnitor”). Such notice shall include
copies of any notice or other document received from any Tax Authority in
respect of such Audit or other proceeding. If either the Buyer or the Sellers
fail to give the other party prompt notice as required under this Agreement,
then such failure shall not limit the Tax Indemnitor’s obligation to indemnify
under this Agreement for any loss or damage arising out of such asserted Tax
Liability, except to the extent the Tax Indemnitor was actually and materially
prejudiced by the other Party’s failure to provide prompt notice.
(b)    Control of Contests. The Sellers Representative shall control the defense
and settlement of any Tax Controversy involving any asserted liability for Taxes
imposed with respect to the Company relating to Tax Periods that end on or
before the Closing Date. The Buyer shall control the defense and settlement of
any other Tax Controversy involving any asserted liability for Taxes imposed
with respect to the Company, including with respect to Taxes for Straddle
Periods and any Taxes for Tax Periods that end after the Closing Date.
(c)    Procedures. If the resolution of any Tax Controversy involving a
Pre-Closing Tax Period or Straddle Period of the Company would be grounds for
indemnification under this Agreement by the party not in control of the conduct
of such Tax Controversy (the “Non-Controlling Party”) or otherwise adversely
affect the Tax Liability of the Non-Controlling Party, (i) the party in control
of such Tax Controversy (the “Controlling Party”) shall keep the Non-Controlling
Party fully informed of any proceedings, events, and developments relating to or
in connection with such Tax Controversy; (ii) the Non-Controlling Party shall be
entitled to receive copies of all substantive correspondence and documents
relating to such Tax Controversy; (iii) the Controlling Party shall consult with
the Non-Controlling Party and shall not enter into any settlement with respect
to any such Tax Controversy without the Non-Controlling Party’s prior written
consent, such consent not to be unreasonably withheld or delayed; and (iv) at
its own cost and expense, the Non-Controlling Party shall have the right to
participate (but not control) the defense of such Tax Controversy; provided
however, that clauses (i) through (iv) shall apply only in respect of the
portion of such Tax Controversy, correspondence and documents that relate to
Pre-Closing Tax Periods and/or Straddle Periods of the Company.

8.7    Miscellaneous.
(a)    Character of Payments. Any payment made by the Sellers, the Buyer, or any
of their respective Affiliates (including the Company) under this Article VIII
shall constitute an adjustment to the Purchase Price for all purposes.
(b)    No Duplication. Notwithstanding anything to the contrary contained in
this Article VIII, the Sellers shall not have any Liability for, and shall not
be required to pay Buyer, any amounts pursuant to this Article VIII or otherwise
pursuant to this Agreement for any Taxes that were taken into account in
determining the Purchase Price.

ARTICLE IX    
TERMINATION


57
        

--------------------------------------------------------------------------------






9.1    Termination. This Agreement may be terminated at any time prior to the
Closing Date:
(a)    by mutual consent of the Buyer and the Sellers Representative;
(b)    by either the Sellers Representative or the Buyer after November 3, 2016
(the “Termination Date”) (or such later date as the Closing has been extended by
mutual agreement of the Buyer and the Sellers Representative) if the Closing has
not occurred by such date; provided, however, that the right to terminate this
Agreement under this Section 9.1(b) shall not be available to any party whose
breach of this Agreement has resulted in the failure of the Closing to occur on
or before the Termination Date; or
(c)    by either the Buyer, on the one hand, or the Sellers Representative on
the other, without prejudice to other rights and remedies that the terminating
party may have (provided the terminating party is not otherwise in material
default or breach of this Agreement, or has not failed or refused to close
without justification hereunder), if the other party (i.e., the Buyer on one
hand, or any of the Sellers, on the other) shall (i) fail to perform its
covenants or agreements contained herein required to be performed on or prior to
the Closing Date or (ii) breach or have breached any of its representations or
warranties contained herein; provided, however, that in the case of clause
(i) or (ii), the defaulting party shall have a period of 15 calendar days
following written notice from the nondefaulting party to cure any breach of this
Agreement, if such breach is curable.

9.2    Effect of Termination. In the event of the termination of this Agreement
by either the Buyer or the Sellers Representative, as provided above, this
Agreement shall thereafter become void except that the provisions of Sections
6.5, 10.1, 10.2, 10.5, 10.10, 10.14, 10.15, 10.16 and 10.17 hereof shall survive
any such termination and except that any such termination shall be without
prejudice to the rights of any party hereto arising out of the breach by any
other party of any covenant or agreement contained in this Agreement.

ARTICLE X    
MISCELLANEOUS

10.1    Expenses. Except as otherwise expressly set forth in this Agreement,
whether or not the transactions contemplated hereby are consummated, all costs
and expenses (including, without limitation, the fees and expenses of investment
bankers, attorneys and accountants) incurred in connection with this Agreement
and the Related Agreements and the transactions contemplated hereby and thereby
shall be paid by the party incurring such expense (provided, that upon the
Closing, any unpaid Transaction Expenses shall reduce the Purchase Price).

10.2    Notices. All notices, requests, claims, demands and other communications
hereunder shall be in writing and shall be given (and shall be deemed to have
been duly given, if given) by hand delivery, courier service, facsimile, e-mail
or mailed by registered or certified mail, postage prepaid, return receipt
requested, as follows:


58
        

--------------------------------------------------------------------------------





(a)    If to the Buyer to:
Vocera Communications, Inc.
525 Race Street
San Jose, CA 95126
Attention: General Counsel
Telephone: (408) 882-5600
Facsimile: (408) 882-5101
with a copy to:
Fenwick & West LLP
801 California Street
Mountain View, CA 94041
Attention: Daniel J. Winnike & Kris S. Withrow
Telephone: (650) 988-8500
Facsimile: (650) 335-7936
(b)    If to the Sellers or to the Sellers Representative to:
Jon Jensen
P.O. Box 547
Genoa, Nevada 89411
Telephone: (661) 373-5976
Email: TahoeJon@frontier.com
with a copy to:
Locke Lord LLP
300 S. Grand Avenue, 26th Floor
Los Angeles, California 90071
Attention: Christopher J. Husa
Telephone: (213) 687-6743
Facsimile: (213) 341-6743
Notice given by personal delivery, courier service or mail shall be effective
upon actual receipt. Notice given by telecopier shall be confirmed by
appropriate answer back and shall be effective upon actual receipt if received
during the recipient’s normal business hours, or at the beginning of the
recipient’s next business day after receipt if not received during the
recipient’s normal business hours. Any party may change any address to which
notice is to be given to it by giving Notice as provided above of such change of
address.

10.3    Amendments. No amendment, supplement, modification or waiver of this
Agreement shall be binding unless executed in writing by the party to be bound
(or in the case of the Sellers, by the Sellers Representative) thereby. Subject
to the provisions of applicable Laws, the parties hereto may amend this
Agreement by authorized action at any time pursuant to an


59
        

--------------------------------------------------------------------------------





instrument in writing signed on behalf of each of the parties hereto. To the
extent permitted by applicable Laws, the Buyer and the Sellers Representative
may cause this Agreement to be amended at any time after the Closing by
execution of an instrument in writing signed by the Buyer and the Sellers
Representative.

10.4    Waiver. At any time prior to the Closing, the Buyer or the Sellers
Representative may (a) extend the time for the performance of any of the
obligations or other acts of the other party or parties hereto, (b) waive any
inaccuracies in the representations and warranties of the other party or parties
contained herein or in any document delivered pursuant hereto and (c) waive
compliance with any of the obligations of the other party or parties or any of
the conditions to its own obligations contained herein to the extent permitted
by Law. Any agreement on the part of the Buyer, on the one hand, and the Sellers
Representative, on the other, to any such extension or waiver shall be valid
only if set forth in an instrument in writing signed on behalf of the Buyer and
the Sellers Representative. The failure of a party to exercise any right or
remedy shall not be deemed or constitute a waiver of such right or remedy in the
future. No waiver of any of the provisions of this Agreement or the Related
Agreements shall be deemed or shall constitute a waiver of any other provision
hereof or thereof (regardless of whether similar), nor shall any such waiver
constitute a continuing waiver unless otherwise expressly provided.

10.5    Public Announcements. Prior to the Closing, except as required by
applicable Law, no party hereto shall issue any press release or otherwise make
any public statement with respect to this Agreement and the transactions
contemplated hereby without the prior written consent of the other parties
hereto, such consent not to be unreasonably withheld or delayed. After the
Closing, except as required by applicable Law, the Sellers shall not and shall
cause the Company and their respective Representatives not to, issue any press
release or otherwise make any public statement with respect to this Agreement
and the transactions contemplated hereby without the prior written consent of
the Buyer, such consent not to be unreasonably withheld or delayed. With respect
to any public statement of the Buyer (other than as required by applicable
securities Laws), the Buyer shall, prior to public disclosure thereof, first
consult with and provide the Sellers Representative a reasonable opportunity to
review the contents of such statement.

10.6    Headings. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.

10.7    Nonassignability. This Agreement shall not be assigned by operation of
Law or otherwise without the prior written consent of all parties hereto.

10.8    Parties in Interest. This Agreement shall be binding upon and inure
solely to the benefit of the parties hereto and their successors and permitted
assigns, and, except as set forth in Section 6.10, nothing in this Agreement,
expressed or implied, is intended to confer upon any other Person (except the
Buyer Indemnitees and the Seller Indemnitees) any rights or remedies of any
nature under or by reason of this Agreement.

10.9    Counterparts. This Agreement and any amendments, waivers, consents or
supplements may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed an original,


60
        

--------------------------------------------------------------------------------





but all of which counterparts together shall constitute but one and the same
instrument. This Agreement shall become effective upon the execution of a
counterpart hereof by each of the parties hereto. A manual signature on this
Agreement or on any amendments, waivers, consents or supplements, an image of
which shall have been transmitted electronically, will constitute an original
signature for all purposes. The delivery of copies of this Agreement or any
amendments, waivers, consents or supplements, including executed signature pages
where required, by electronic transmission will constitute effective delivery of
this Agreement and any amendments, waivers, consents or supplements for all
purposes.

10.10    Governing Law; Consent to Jurisdiction. This Agreement shall be
governed by and construed in accordance with the domestic laws of the State of
Delaware, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of Delaware or any other jurisdiction)
that would cause the application of the laws of any jurisdiction other than the
State of Delaware. Subject to Section 10.15 hereof, each of the parties hereto
hereby irrevocably submits to the exclusive jurisdiction of any United States
federal court sitting in the Northern District of California, over any Action or
Proceeding brought by any party arising out of or relating to this Agreement.
Subject to Section 10.15 hereof, each of the parties hereto hereby irrevocably
(i) submits to the jurisdiction of such courts, (ii) agrees that all claims with
respect to any such Action or Proceeding shall be heard and determined only in
such courts, (iii) waives any objection it may now or hereafter have to venue or
to convenience of forum, and (iv) agrees not to bring any Action or Proceeding
arising out of or relating to this Agreement or any of the transactions
contemplated hereby in any other court. The parties acknowledge and agree that
this Section 10.10 shall not apply to any dispute to be resolved by the Arbiter
pursuant to Section 1.4(c).

10.11    Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated. It is hereby stipulated and
declared to be the intention of the parties that they would have executed the
remaining terms, provisions, covenants and restrictions without including any of
such which may be hereafter declared invalid, void or unenforceable. In such
case, the parties hereto shall promptly meet and negotiate substitute provisions
for those rendered or declared illegal or unenforceable so as to preserve as
nearly as possible the contemplated economic effects of the transactions
contemplated hereby.

10.12    Entire Agreement. Except as provided in the last sentence of this
Section 10.12, this Agreement and the exhibits and schedules hereto and the
Related Agreements constitute the entire agreement among the parties hereto and
supersede all prior agreements and understandings oral or written, among the
parties hereto with respect to the subject matter hereof and thereof. The
parties hereby acknowledge and agree that the confidentiality agreement between
the Buyer and Berkery Noyes & Co., LLC, on behalf of the Company entered into as
of June 22, 2016 (the “Confidentiality Agreement”) shall remain in full force
and effect from and after the date hereof until the Closing, and shall terminate
as of the Closing.

10.13    English Language. This Agreement, the Related Agreements and all
notices or other communications in connection herewith or therewith shall only
be in the English language.


61
        

--------------------------------------------------------------------------------






10.14    Sellers Representative.
(a)    Sellers Representative. Each Seller, by executing this Agreement, does
hereby, for itself or himself and its or his heirs, representatives and
successors, irrevocably constitute and appoint Jon Jensen as such Seller’s sole
and exclusive agent, attorney-in-fact and representative (in such capacity, the
“Sellers Representative”) to take any and all actions required or permitted to
be taken by the Sellers Representative or the Sellers under or in connection
with this Agreement, and for the following additional purposes:
(i)    To execute and deliver such waivers and consents in connection with this
Agreement or any of the transactions contemplated hereby as the Sellers
Representative, in his sole discretion, determines to be necessary or desirable;
(ii)    To collect and receive all moneys and other proceeds and property
payable to the Sellers pursuant to the terms of this Agreement and, subject to
the withholding of amounts necessary to pay expenses in accordance with
Section 10.1, to cause the same to be disbursed to the Sellers;
(iii)    To enforce and protect the rights and interests of the Sellers or any
of them arising out of or under or in any manner relating to this Agreement, any
Related Agreement or any other agreement, document, instrument or certificate
relating to the transactions contemplated hereby and, in connection therewith,
to assert, institute, investigate, defend, contest, litigate, prosecute and
appeal any claim with respect thereto; to compromise or settle any such claim on
such terms as the Sellers Representative shall determine to be appropriate; and
give receipts, releases and discharges on behalf of all of the Sellers with
respect to any such claim;
(iv)    To refrain from enforcing any rights and interests of the Sellers
arising out of or under or in any manner relating to this Agreement, any Related
Agreement and each other agreement, document, instrument or certificate relating
to the transactions contemplated hereby; and
(v)    To make, execute, acknowledge and deliver all such other agreements,
guarantees, orders, receipts, endorsements, notices, requests, instructions,
certificates, assignments, letters and other writings, and, in general, to do
any and all things on behalf of such Sellers and to take any and all action that
the Sellers Representative, in his sole discretion, may consider necessary,
proper or convenient in connection with or to carry out the activities described
in paragraphs (i) through (iv) above.
Notwithstanding the foregoing, the Sellers Representative shall not have any
authority, except in the case of a breach of a representation, warranty or
covenant by a particular Seller, to take any action which adversely affects a
Seller materially and disproportionately to any other Seller. No bond shall be
required of the Sellers Representative. Notices or communications to or from the
Sellers Representative shall constitute notice to or from the Sellers. The
appointment of the Sellers Representative as each Seller’s attorney-in-fact


62
        

--------------------------------------------------------------------------------





revokes as of the date of this Agreement any power of attorney heretofore
granted that authorized any other person or persons to represent such Seller
with regard to this Agreement. The grant of authority provided for in this
Section 10.14(a) (i) is coupled with an interest, shall be irrevocable and (to
the maximum extent permitted by Law) shall survive the death, incompetency, or
bankruptcy of any Seller and shall be binding on its or his heirs,
representatives and successors; and (ii) may be exercised by the Sellers
Representative by signing separately as Sellers Representative for each of the
Sellers or, after listing all of the Sellers executing an instrument, by signing
as Sellers Representative for all of them. Subject to the foregoing provisions
of this Section 10.14(a), a decision, act, consent or instruction of the Sellers
Representative pursuant to this Agreement shall constitute a decision of the
Sellers and shall be final, binding and conclusive upon the Sellers, and the
Buyer may rely upon any such decision, act, consent or instruction of the
Sellers Representative as being the decision, act, consent or instruction of the
Sellers. The rights, powers and benefits of the Sellers Representative under
this Agreement shall survive any termination of this Agreement.
(b)    Acceptance. The Sellers Representative hereby accepts the foregoing
appointment and agrees to serve as Sellers Representative, subject to the
provisions hereof, for the period of time from and after the date hereof without
compensation except for the reimbursement from the Sellers of fees and expenses
incurred by Sellers Representative in his capacity as such.
(c)    Engagement of Agents. In connection with the performance of his
responsibilities as Sellers Representative under this Agreement, the Sellers
Representative shall have the right at any time and from time to time to select
and engage, at the cost and expense of the Sellers, such attorneys, accountants,
investment bankers, advisors, consultants and clerical personnel and obtain such
other professional and expert assistance, as the Sellers Representative
determines is necessary or desirable.
(d)    Payment of Expenses. The Sellers Representative may withhold and retain
from any payments to be made to the Sellers such amount or amounts as he shall
determine are necessary to pay all known (or reasonably anticipated) expenses
that are required to be paid or borne by the Sellers pursuant to this Agreement,
or are otherwise incurred by the Sellers Representative in the performance of
his duties under this Agreement (including, but not limited to, his own
out‑of‑pocket expenses) and shall pay all such expenses out of the amount or
amounts so withheld. If the amounts so withheld are insufficient to pay all such
expenses, the Sellers Representative may request that each Seller deliver to the
Sellers Representative payment of his or its ratable share of the amount of such
deficiency in accordance with the portion of the Purchase Price payable to each
such Seller.
(e)    Compensation. Unless otherwise agreed in writing by each of the Sellers,
the Sellers Representative shall not be entitled to any fee, commission or other
compensation for the performance of his services hereunder, but shall be
entitled, in accordance with Section 10.14(d), to the payment of all his
expenses incurred as Sellers Representative.


63
        

--------------------------------------------------------------------------------





(f)    Escrow and Indemnification Matters. Each Seller (i) agrees that all
actions taken by the Sellers Representative under this Agreement or the Escrow
Agreement shall be binding upon such Seller and such Seller’s successors as if
expressly confirmed and ratified in writing by such Seller, and (ii) waives any
and all defenses which may be available to contest, negate or disaffirm the
action of the Sellers Representative taken in good faith under this Agreement or
the Escrow Agreement. For purposes of this Agreement, the term “Sellers
Representative” shall mean the exclusive agent and attorney-in-fact for and on
behalf of each Seller to: (i) give and receive notices and communications to or
from the Buyer (on behalf of itself or any other Buyer Indemnitee) relating to
this Agreement or any of the transactions and other matters contemplated hereby
or thereby (except to the extent that this Agreement expressly contemplates that
any such notice or communication shall be given or received by such Seller
individually); (ii) object to such claims pursuant to Section 7.5; (iii) consent
or agree to, negotiate, enter into settlements and compromises of, and comply
with orders of courts with respect to, such claims; (iv) consent or agree to any
amendment to this Agreement; and (v) take all actions necessary or appropriate
in the judgment of the Sellers Representative for the accomplishment of the
foregoing, in each case without having to seek or obtain the consent of any
Person under any circumstance.
(g)    Exculpation. The Sellers Representative shall act for the Sellers on all
of the matters set forth in this Agreement in the manner the Sellers
Representative believes to be in the best interest of the Sellers and is
authorized to act on behalf of the Sellers notwithstanding any dispute or
disagreement among the Sellers. In performing his responsibilities under this
Agreement or any instruments, agreements or documents relating hereto, and in
exercising or failing to exercise all or any of the powers conferred upon the
Sellers Representative hereunder, (i) the Sellers Representative assumes and
shall incur no responsibility whatsoever to any Seller by reason of any error in
judgment or other act or omission performed or omitted hereunder, excepting only
responsibility for any act or failure to act that represents gross negligence or
willful misconduct, and (ii) the Sellers Representative shall be entitled to
rely on the advice of counsel, public accountants or other independent experts
experienced in the matter at issue, and any error in judgment or other act or
omission of the Sellers Representative pursuant to such advice shall in no event
subject the Sellers Representative to liability to any Seller.
(h)    Successors; Removal.
(i)    The Sellers Representative shall have the power to appoint one or more
successor Sellers Representatives in accordance with this Section 10.14(h). A
successor Sellers Representative need not be a Seller. Any successor Sellers
Representative shall have all of the authority and responsibilities conferred
upon or delegated to the Sellers Representative pursuant to this Section 10.14.
(ii)    The Sellers Representative may be removed at any time pursuant to a
written instrument executed by Sellers who held a majority of the outstanding
Membership Interests immediately prior to the Closing.


64
        

--------------------------------------------------------------------------------





(iii)    If the Sellers Representative has been removed or is unable or
unavailable to perform his duties hereunder, or the Sellers Representative shall
have resigned without appointing a successor Sellers Representative, a successor
Sellers Representative shall be appointed by Sellers who held a majority of the
outstanding Membership Interests immediately prior to the Closing. In the event
that the Sellers fail to agree upon a successor Sellers Representative with 30
calendar days of the removal, resignation or other termination of the Sellers
Representative, the successor Sellers Representative shall be appointed by
Extension Holdings, LLC.
(i)    Survival. All of the immunities and powers granted to the Sellers
Representative under this Agreement shall survive the Closing and continue
thereafter in full force and effect.

10.15    Arbitration.
(a)    The parties hereby agree that the arbitration procedure set forth in this
Section 10.15 shall be the sole and exclusive method for resolving and remedying
Disputes. In the event of a Dispute, any party may commence arbitration
hereunder by delivering to each other party involved therein a written notice of
arbitration (a “Notice of Arbitration”). Such Notice of Arbitration shall
specify the matters as to which arbitration is sought, the nature of any
Dispute, the amount and nature of any Losses, if any, sought to be recovered as
a result of any alleged claim, and any other matters required by the
Comprehensive Arbitration Rules and Procedures and the Expedited Procedures in
those Rules of JAMS (the “JAMS Rules”), as in effect from time to time, to be
included therein, if any. The arbitration provisions of this Section 10.15 shall
govern over any conflicting rules that may now or hereafter be contained in the
JAMS Rules.
(b)    The Buyer and the Sellers Representative shall each select one
independent arbitrator with experience in the subject matter of the Dispute (the
arbitrators so selected shall be referred to herein as “Buyer’s Arbitrator” and
“Sellers Representative’s Arbitrator,” respectively). In the event that either
such party fails to select an independent arbitrator as set forth herein within
20 calendar days after delivery of a Notice of Arbitration, then the matter
shall be resolved by the arbitrator selected by the other party. Sellers
Representative’s Arbitrator and Buyer’s Arbitrator shall select a third
independent arbitrator with experience in the subject matter of the Dispute, and
the three arbitrators so selected shall resolve the matter according to the
procedures set forth in this Section 10.15. If Sellers Representative’s
Arbitrator and Buyer’s Arbitrator are unable to agree on a third arbitrator
within 30 calendar days after delivery of a Notice of Arbitration, Buyer’s
Arbitrator and Sellers Representative’s Arbitrator shall each prepare a list of
three independent arbitrators with experience in the subject matter of the
Dispute and send such list to the other within 40 calendar days after the
delivery of the Notice of Arbitration. Buyer’s Arbitrator and Sellers
Representative’s Arbitrator shall each have the opportunity to designate as
objectionable and eliminate one arbitrator from the other arbitrator’s list
within 50 calendar days after the delivery of the Notice of Arbitration, and the
third arbitrator shall then be selected by lot from the arbitrators remaining on
the lists submitted by Buyer’s Arbitrator and Sellers Representative’s


65
        

--------------------------------------------------------------------------------





Arbitrator, which selection shall take place within 60 calendar days after the
delivery of the Notice of Arbitration. In the event that either Buyer’s
Arbitrator or Sellers Representative’s Arbitrator fails to send its list of
arbitrators to the other within the timeframe described above, or to thereafter
notify the other of the elimination of one arbitrator from the other’s list
within the timeframe described above, then the third arbitrator shall be
selected by the arbitrator that did not so fail, which selection shall be made
from the list of arbitrators provided by such non-failing arbitrator as
described above.
(c)    The arbitrator(s) selected pursuant to this Section 10.15 will determine
the allocation of the costs and expenses of arbitration based upon the
percentage which the portion of the contested amount not awarded to each party
bears to the amount actually contested by such party. For example, if the Buyer
submits a claim for $100,000, and if the Sellers Representative contests only
$50,000 of the amount claimed by the Buyer, and if the arbitrators ultimately
resolve the Dispute by awarding the Buyer $30,000 of the $50,000 contested, then
the costs and expenses of arbitration will be allocated 60% (i.e., 30,000 ÷
50,000) to the Sellers Representative (subject to reimbursement under Section
10.14(d)) and 40% (i.e., 20,000 ÷ 50,000) to the Buyer.
(d)    The arbitration shall be conducted in the State of California, County of
Santa Clara, under the Comprehensive Arbitration Rules and Procedures and the
Expedited Procedures in those Rules of JAMS as in effect from time to time,
except as modified by the mutual agreement of the Buyer and the Sellers
Representative. The arbitrator(s) shall so conduct the arbitration that a final
result, determination, finding, judgment and/or award (the “Final
Determination”) is made or rendered as soon as practicable, but in no event
later than 90 calendar days after the delivery of the Notice of Arbitration. The
Final Determination must be agreed upon and signed by the sole arbitrator, if
only one arbitrator conducted the arbitration, or by at least two of the three
arbitrators that conducted the arbitration (as the case may be). The Final
Determination shall be final and binding on all parties and there shall be no
appeal from or reexamination of the Final Determination, except for fraud,
perjury or misconduct by the sole arbitrator or at least two of the
arbitrator(s) if more than one prejudicing the rights of any party and except to
correct manifest clerical errors. A Final Determination may be enforced in any
state or federal court having jurisdiction over the Dispute.
(e)    The parties shall keep confidential all awards in arbitration, together
with all materials in the proceedings created for the purpose of the arbitration
and all other documents produced by another party in the arbitration proceedings
not otherwise in the public domain, save and to the extent disclosure is
required by Law, legal process, regulation or judicial order by any Governmental
or Regulatory Authority, or to protect or pursue a legal right or to enforce or
challenge an award in Law before a court or other judicial authority permitted
by this Section 10.15.
(f)    A party may apply either to a court of competent jurisdiction, or to the
arbitrator(s) if appointed, for prejudgment remedies and emergency relief
pending final determination of a claim in accordance with this Section 10.15.
The appointment of the


66
        

--------------------------------------------------------------------------------





arbitrator(s) does not preclude a party form seeking prejudgment remedies and
emergency relief from a court of competent jurisdiction.
(g)    For the avoidance of doubt, the provisions of this Section 10.15 shall
not be applicable to the determination of claims or disputes that are not
Disputes, and a proceeding with respect to any such claim or dispute that is not
a Dispute is subject to Section 10.10 of this Agreement. Subject to Section
10.10, nothing in this Agreement shall prevent any party from seeking
provisional measures from any court of competent jurisdiction, and any such
request shall not be deemed incompatible with the agreement to arbitrate or a
waiver of the right to arbitrate.

10.16    WAIVER OF JURY TRIAL. TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW,
WHICH CANNOT BE WAIVED, FOR ANY PROCEEDING WHICH IS PERMITTED UNDER THIS
AGREEMENT TO BE FILED IN A COURT, EACH PARTY HEREBY EXPRESSLY AND IRREVOCABLY
WAIVES ANY RIGHT TO A TRIAL BY JURY IN SUCH PROCEEDING, INCLUDING THOSE
PROCEEDINGS TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT OR ANY OF THE
RELATED AGREEMENTS OR UNDER ANY AMENDMENT, CONSENT, WAIVER, INSTRUMENT, DOCUMENT
OR AGREEMENT DELIVERED OR WHICH MAY IN THE FUTURE BE DELIVERED IN CONNECTION
WITH ANY OF THEM OR ARISING FROM ANY RELATIONSHIP EXISTING IN CONNECTION WITH
THIS AGREEMENT OR ANY OF THE RELATED AGREEMENTS. EACH PARTY AGREES THAT IN ANY
SUCH PROCEEDING, THE MATTERS SHALL BE TRIED TO A COURT AND NOT TO A JURY. EACH
PARTY CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE, AGENT OR ATTORNEY
OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER
PARTY WOULD NOT, IN THE EVENT OF ANY SUCH PROCEEDING, SEEK TO ENFORCE THE
FOREGOING WAIVER, (B) EACH PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS
OF THIS WAIVER, (C) EACH PARTY MAKES THIS WAIVER VOLUNTARILY, AND (D) EACH PARTY
HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.16.

10.17    Conflicts; Privileges.
(a)    Acknowledgement of Representation. It is acknowledged by each of the
parties to this Agreement that the Company has retained the law firm of Locke
Lord LLP (the “Firm”) to act as its counsel in connection with this Agreement
and the transactions contemplated hereby (the “Current Representation”). It is
further acknowledged that although the Firm has in the past represented
Extension Holdings, LLC, which is one of the Sellers, and may continue to
represent Extension Holdings, LLC in the future, the Firm is not representing
Extension Holdings, LLC or any other Seller or the Sellers Representative in
connection with the Current Representation and accordingly the Company is the
Firm’s only client in connection with the Current Representation.
(b)    Affirmation of Representation. The Buyer hereby agrees that, and agrees
to cause the Company following the Closing to agree that, after the Closing, the
Firm may


67
        

--------------------------------------------------------------------------------





represent the Sellers Representative, any Seller, and any officer, director,
manager, employee, shareholder, partner or member of the Sellers Representative
and/or any Seller (any such Person, a “Designated Person”) in any matter
involving or arising from the Current Representation, including any
interpretation or application of this Agreement or any Related Agreement, and
including for the avoidance of doubt any litigation, arbitration, dispute or
mediation between or among the Buyer, the Company or any of their respective
Affiliates, and any Designated Person, even though the interests of such
Designated Person may be directly adverse to the Buyer, the Company or any of
their respective Affiliates.
(c)    Waiver of Conflict. The Buyer hereby waives and agrees not to assert, and
agrees to cause the Company following the Closing to waive and not assert,
(i) any claim that the Firm has a conflict of interest in any representation
described in Section 10.17(b), and (ii) any confidentiality obligation with
respect to any communication between the Firm and any Designated Person
occurring during the Current Representation.
(d)    Retention of Privilege. The Buyer hereby agrees that, and agrees to cause
the Company following the Closing to agree that, as to all communications
(whether before, at or after the Closing) between the Firm and any Designated
Person that relate in any way to the Current Representation, the attorney-client
privilege and all rights to any other evidentiary privilege, and the protections
afforded to information relating to representation of a client under applicable
rules of professional conduct, belong to such Designated Person and may be
controlled by such Designated Person and shall not pass to or be claimed by the
Buyer or, following the Closing, by the Company. Without limiting the foregoing,
notwithstanding any policy of the Buyer or the Company or any agreement between
the Company and any Designated Person or any Representative of any Designated
Person or the Company, whether established or entered into before, at or after
the Closing, neither the Buyer nor the Company may, following the Closing, seek
to compel disclosure to the Buyer or the Company (or any of their
Representatives) any communication or information (whether written, oral,
electronic or in any other medium) described in the previous sentence.
Notwithstanding the foregoing, in the event that a dispute arises between Buyer,
the Sellers, and a Person other than a party to this Agreement after the
Closing, the Company may assert the attorney-client privilege to prevent
disclosure to such third-party of confidential communications by Firm to the
Company or the Sellers; provided, however, that the Company may not waive such
privilege without the prior written consent of the Sellers Representative.

10.18    Remedies Cumulative. Except as otherwise provided herein (including
without limitation in Section 7.7(g)), any and all remedies herein expressly
conferred upon a party hereto shall be deemed cumulative with and not exclusive
of any other remedy conferred hereby, or by law or equity upon such party, and
the exercise by a party hereto of any one remedy shall not preclude the exercise
of any other remedy and nothing in this Agreement shall be deemed a waiver by
any party of any right to specific performance or injunctive relief. It is
accordingly agreed that the parties shall be entitled to seek an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions hereof, this being in addition to any other


68
        

--------------------------------------------------------------------------------





remedy to which they may be entitled at law or in equity, and the parties hereby
waive the requirement of any posting of a bond in connection with the remedies
described herein.

ARTICLE XI    
DEFINITIONS

11.1    Definitions. As used herein, the following terms have the meanings set
forth below:
“Accounting Firm” has the meaning set forth in Section 1.7(b).
“Acquisition” has the meaning set forth in the recitals.
“Actions or Proceedings” means any action, suit, proceeding, arbitration,
investigation or audit by or before any Governmental or Regulatory Authority or
arbitral body.
“Affiliate” means any Person that directly, or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with the
Person specified.
“Agreement” has the meaning set forth in the preamble.
“Arbiter” has the meaning set forth in Section 1.4(c).
“Article II Disclosure Schedule” means the disclosure schedules of the Sellers
delivered pursuant to Article II, attached hereto and incorporated herein by
reference.
“Articles of Organization” has the meaning set forth in Section 5.1(d).
“Assets and Properties” of any Person means all assets and properties of every
kind, nature, character and description (whether real, personal or mixed,
whether tangible or intangible, whether absolute, accrued, contingent, fixed or
otherwise and wherever situated), including the goodwill related thereto, owned
or leased by such Person, including, without limitation, cash, cash equivalents,
Investment Assets, accounts and notes receivable, chattel paper, documents,
instruments, general intangibles, real estate, equipment, inventory, goods and
Intellectual Property.
“Assignment of Membership Interests” has the meaning set forth in Section 1.6.
“Audits” has the meaning set forth in Section 3.7(f).
“Books and Records of the Company” means all documents instruments, papers,
books and records, books of account, files and data (including customer and
supplier lists), certificates and other documents used in or associated with the
conduct of the Business of the Company or the ownership of the Assets and
Properties of the Company, including, without limitation, financial statements,
Tax Records (including Tax Returns), ledgers, minute books, copies of Contracts,
Licenses and Permits, operating data and environmental studies and plans.
“Business” has the meaning set forth in the recitals.


69
        

--------------------------------------------------------------------------------





“Business Day” means any day other than a Saturday or Sunday or any other day on
which commercial banks in Los Angeles, California are authorized or required by
Law to close.
“Buyer” has the meaning set forth in the preamble.
“Buyer Disclosure Schedule” means the disclosure schedules of the Buyer,
attached hereto and incorporated herein by reference.
“Buyer Indemnifying Party” has the meaning set forth in Section 7.5(b).
“Buyer Indemnitees” has the meaning set forth in Section 7.2.
“Cash Retention Bonuses” means the bonuses payable to participants pursuant the
Cash Retention Bonus Plan, such individual allocations as determined prior to
the date of this Agreement with the input and written approval of the Buyer
(with such input to be timely provided and such consent not to be unreasonably
withheld).
“Cash Retention Bonus Participants” means the participants in the Cash Retention
Bonus Plan, which participants will be determined by prior to the Closing Date
with the input and written approval of Buyer (with such input to be timely
provided and such consent not to be unreasonably withheld).
“Cash Retention Bonus Payment” has the meaning set forth in Section 5.1(v).
“Cash Retention Bonus Plan” has the meaning set forth in Section 5.1(v).
“Challenged Amount” has the meaning set forth in Section 1.4(c).
“Closing” has the meaning set forth in Section 1.5.
“Closing Balance Sheet” has the meaning set forth in Section 5.1(t).
“Closing Date” has the meaning set forth in Section 1.5.
“Closing Date Cash” means unrestricted cash and cash equivalents of the Company
as determined in accordance with GAAP though excluding amounts subject to offset
for outstanding checks immediately prior to the Closing.
“Closing Purchase Price” has the meaning set forth in Section 1.4(b).
“COBRA” has the meaning set forth in Section 3.10(c).
“Code” means the Internal Revenue Code of 1986, as amended.
“Company” has the meaning set forth in the Recitals.


70
        

--------------------------------------------------------------------------------





“Company Debt” means any and all Indebtedness of the Company and other monetary
obligations, including outstanding amounts under credit cards, and including
principal and accrued but unpaid interest, for money borrowed.
“Company Founders” means Jon Jensen, Deron Pearson, Todd Plesko, Josh Mahler and
Steve Tyler.
“Company Operating Agreement” means that certain Limited Liability Operating
Agreement of the Company, as amended from time to time.
“Contest Notice” has the meaning set forth in Section 7.5(b).
“Contract” means any agreement, lease, evidence of Indebtedness, mortgage,
indenture, security agreement or other contract or agreement (whether written or
oral).
“Controlled Group” has the meaning set forth in Section 3.10(a).
“Controlling Party” has the meaning set forth in Section 8.6(c).
“Critical Employee” has the meaning set forth in the recitals.
“Disclosure Schedule” means the disclosure schedules of the Principal Sellers,
attached hereto and incorporated herein by reference.
“Dispute” means any claim, dispute, or controversy among the parties arising out
of or relating to this Agreement or any Related Agreement, or the
interpretation, performance or breach of this Agreement or any Related
Agreement, including any claim for damages and any claim related to an
unresolved Contest Notice delivered pursuant to Section 7.5(b) hereof but
excluding (i) a claim seeking provisional or urgent interlocutory relief, (ii)
disputes concerning the Purchase Price Adjustments to be resolved pursuant to
Section 1.4(c), and (iii) disagreements regarding the filing of certain Tax
Returns to be resolved pursuant to Section 8.4(c).
“Environmental Action” means any administrative, regulatory or judicial action,
suit, demand, claim, notice of non-compliance or violation, investigation,
request for information, proceeding, consent order or consent agreement by any
Person relating in any way to any Environmental Law or any Environmental Permit.
“Environmental Laws” means any applicable federal, state or local law, statute,
rule, regulation, ordinance or judicial or administrative decision or
interpretation in effect on the date of this Agreement relating to the
environment, human health or safety, pollution or other environmental
degradation or Hazardous Materials.
“Environmental Permit” means any permit, approval, identification number,
certificate, registration, license or other authorization required under any
Environmental Law.
“ERISA” has the meaning set forth in Section 3.10(a).


71
        

--------------------------------------------------------------------------------





“Escrow Agent” has the meaning set forth in Section 1.3.
“Escrow Agreement” has the meaning set forth in Section 1.3.
“Escrow Amount” means $6,875,000.
“Escrow Contribution Amount” means for each Seller the escrow contribution
amount set out against such Seller’s name on the Spreadsheet.
“Escrow Fund” has the meaning set forth in Section 1.3.
“Escrow Termination Date shall have the meaning set forth in Section 7.6(c).
“Extension Holdings” has the meaning set forth in Section 1.2.
“Extension Holdings Indebtedness” means any and all Indebtedness of the Company
owed to Extension Holdings, including under the Contracts listed on Exhibit E
hereto. The aggregate amount of the Extension Holdings Indebtedness, as of the
date hereof, is set forth in Exhibit E.
“Extension Holdings Initial Contribution Amount” means $300,000.
“FDCA” has the meaning set forth in Section 3.22(a).
“Financial Statement Date” has the meaning set forth in Section 3.6.
“Financial Statements” has the meaning set forth in Section 3.5(a).
“First Preferential Distribution” means an amount equal to the sum of the
following amounts: (i) $2,833,581; (ii) an amount calculated like interest equal
to 8.73% per annum, compounded monthly, on $2,833,581, for the period from
January 1, 2015 through the Closing Date; (iii) an amount calculated like
interest equal to 8.73% per annum, compounded monthly, calculated on the unpaid
principal and accrued but unpaid interest due under the Replacement Note (as
defined below) each day principal and/or accrued but unpaid interest is
outstanding during the period from January 1, 2015 through the Closing Date; and
(iv) an amount calculated like interest equal to 8.73% per annum, compounded
monthly, calculated on the unpaid principal and accrued but unpaid interest due
under the Revolving Note (as defined below) each day principal and/or accrued
but unpaid interest is outstanding during the period from January 1, 2015
through the Closing Date. As used herein, the term “Replacement Note” means that
certain Promissory Note of the Company in favor of Extension Holdings, dated
January 1, 2015, in the original principal amount of $26,389,313, and the term
“Revolving Note” means that certain Revolving Promissory Note of the Company in
favor of Extension Holdings, dated January 1, 2015, pursuant to which Extension
Holdings may advance up to $17,550,000.
“GAAP” means United States generally accepted accounting principles consistently
applied (as such term is used in the American Institute of Certified Public
Accountants Professional Standards) as consistently applied in the preparation
of the Financial Statements.


72
        

--------------------------------------------------------------------------------





“Governmental or Regulatory Authority” means any court, tribunal, arbitrator,
authority, agency, commission, official or other instrumentality of the United
States, any foreign country or any domestic or foreign state, county, city or
other political subdivision.
“Hazardous Materials” means (a) petroleum or petroleum products and any
fractions or derivatives thereof, natural or synthetic gas, asbestos, urea
formaldehyde foam insulation, polychlorinated biphenyls and radon gas, (b) any
substances defined as or included in the definition of “hazardous wastes,”
“hazardous materials,” “hazardous substances,” “extremely hazardous substances,”
“restricted hazardous wastes,” “special wastes,” “toxic substances,” “toxic
chemicals,” “toxic pollutants,” “contaminants” or “pollutants” or words of
similar import under any Environmental Law, (c) radioactive materials,
substances and waste, and radiation, and (d) any other substance exposure to
which is regulated under or could give rise to liability under any Environmental
Law.
“Health Information Laws” means all federal and state laws relating to patient,
medical or individual healthcare information, including HIPAA, as amended, and
any rules or regulations promulgated thereunder.
“Healthcare Legal Requirement” means and refers to Title XVIII of the Social
Security Act, 42 U.S.C. §§ 1395-1395hhh (the Medicare statute), including
specifically, “Stark Law,” 42 U.S.C. § 1395nn; Title XIX of the Social Security
Act, 42 U.S.C. §§ 1396-1396v (the Medicaid statute); the Federal Health Care
Program Anti-Kickback Statute, 42 U.S.C. § 1320a-7b(b); the False Claims Act, as
amended, 31 U.S.C. §§ 3729-3733; the Program Fraud Civil Remedies Act, 31 U.S.C.
§§ 3801-3812; the Anti-Kickback Act of 1986, 41 U.S.C. §§ 51-58; the Civil
Monetary Penalties Law, 42 U.S.C. §§ 1320a-7a and 1320a-7b; the Exclusion Laws,
42 U.S.C. § 1320a-7; the Patient Protection and Affordable Care Act (Pub. L.
111-148) as amended by the Health Care and Education Reconciliation Act of 2010
(Pub. L. 111-152), including the Federal Sunshine Act provisions; the Health
Insurance Portability and Accountability Act of 1996, as amended by the Health
Information Technology for Economic and Clinical Health Act (collectively,
“HIPAA”), and all applicable implementing regulations, rules, ordinances and
orders; and any similar state and local statutes, regulations, rules, ordinances
and orders, and any corresponding applicable state statutes and applicable
implementing regulations that address the subject matter of the foregoing,
including state licensing requirements, and fee-splitting prohibitions.
“HIPAA” has the meaning set forth in Article XI in the definition of Healthcare
Legal Requirement.
“Indebtedness” of any Person means any obligations of such Person (a) for
borrowed money, (b) evidenced by notes, bonds, indentures or similar
instruments, (c) for the deferred purchase price of goods and services (other
than trade payables incurred in the ordinary course of business), (d) under
capital leases, (e) all outstanding reimbursement obligations with respect to
letters of credit, bankers’ acceptances or similar facilities issued for the
account of the Company, (f) all obligations under any interest rate swap
agreement, forward rate agreement, interest rate cap or collar agreement or
other financial agreement or arrangement entered into for the purpose of
limiting or managing interest rate risks, (g) all premiums, penalties, fees,
expenses, breakage costs and change of control payments required to be paid or
offered in respect of any of the foregoing on prepayment (regardless


73
        

--------------------------------------------------------------------------------





if any of such are actually paid), as a result of the consummation of the
transactions contemplated by this Agreement or in connection with any lender
consent or (h) in the nature of guarantees of the obligations described in
clauses (a) through (h) above of any other Person.
“Indemnitee” has the meaning set forth in Section 7.4.
“Intellectual Property Rights” has the meaning set forth in Section 3.13(a).
“Investment Assets” means (i) debentures, notes and other evidence of
Indebtedness under which the Company is the lender, (ii) stock and other
securities issued by a Person other than the Company (including rights to
purchase and securities convertible into or exchangeable for other securities),
(iii) interests in joint ventures, and (iv) other investment or portfolio assets
(other than trade receivables generated in the ordinary course of business).
“JAMS Rules” has the meaning set forth in Section 10.15(a).
“IRS” means the United States Internal Revenue Service.
“Key Employees” means Todd Plesko, Steve Tyler and Josh Mahler.
“Knowledge” of a particular fact or matter means, as to any Person, that such
Person has actual knowledge of such fact or other matter after reasonable
inquiry. As to any Person other than an individual, such Person will be deemed
to have Knowledge of any fact or matter of which an individual who is currently
serving as a director, manager, officer, or trustee (or in any similar capacity)
has Knowledge. As to the Principal Sellers, such Principal Sellers will be
deemed to have Knowledge of any fact or matter after reasonable inquiry of the
Key Employees, Brock Bennett and Julie Applegate.
“Laws” means all laws, statutes, rules, regulations, ordinances and other
pronouncements in effect on the date of this Agreement having the effect of law
of the United States, any foreign country or any domestic or foreign state,
county, city or other political subdivision or of any Governmental or Regulatory
Authority, including, without limitation, all Environmental Laws.
“Leased Real Property” has the meaning set forth in Section 3.11(b).
“Liabilities” means all debts, liabilities and obligations, whether accrued or
fixed, absolute or contingent, matured or unmatured, determined or determinable,
asserted or unasserted, known or unknown, including those arising under any law,
action or governmental order and those arising under any Contract.
“Licenses” means all licenses, permits, certificates of authority,
authorizations, approvals, registrations, franchises, Environmental Permits and
similar consents granted or issued by any Person and are associated with or
necessary to operate the Assets and Properties of the Company or are used in
connection with the Business.
“Liens” means any mortgage, pledge, security interest, encumbrance, lien,
easement, or charge, excluding Permitted Liens.


74
        

--------------------------------------------------------------------------------





“Loss” or “Losses” means any claims, liabilities, obligations, damages, losses,
costs, expenses, costs of preparation and investigation, reasonable attorneys’
fees, penalties, fines or judgments (at equity or at Law, including statutory
and common) whenever arising or incurred.
“Material Adverse Effect” means any event or circumstance that has a materially
adverse effect on the value of the Company’s Assets and Properties and the
Business taken as a whole; provided, however, that none of the following shall
be deemed to constitute, and none of the following shall be taken into account
in determining whether there has occurred, a Material Adverse Effect:
(i) general changes in business or economic conditions, (ii) change in national
or international political or social conditions, including the engagement by the
U.S. in hostilities, whether or not pursuant to the declaration of a national
emergency or war, or the occurrence of any military or terrorist attack upon the
U.S., or any of its territories, possessions, or diplomatic or consular offices
or upon any military installation, equipment or personnel of the U.S.,
(iii) changes to the financial, banking, or securities markets (including any
disruption thereof and any decline in the price of any security or any market
index), (iv) changes in GAAP after the date hereof, or (v) changes in any Laws
after the date hereof; provided, in the case of clauses (i), (ii), and
(iii) only to the extent such changes do not affect the Company
disproportionately as compared to the Company’s competitors.
“Material Contracts” has the meaning set forth in Section 3.14(a).
“Medical Device” has the meaning set forth in Section 3.22(b).
“Member” has the meaning set forth in the Company Operating Agreement.
“Membership Interests” has the meaning set forth in Section 1.1.
“Non-Controlling Party” has the meaning set forth in Section 8.6(c).
“Notice of Claim” has the meaning set forth in Section 7.5(a).
“Notice of Liability” has the meaning set forth in Section 7.5(b).
“Option” with respect to any Person means any security, right, subscription,
warrant, option, “phantom” stock right or other Contract that gives the right to
(a) purchase or otherwise receive or be issued any shares of capital stock or
other equity interest of such Person or any security of any kind convertible
into or exchangeable or exercisable for any shares of capital stock or other
equity interest of such Person or (b) receive or exercise any benefits or rights
similar to any rights enjoyed by or accruing to the holder of shares of capital
stock or other equity interest of such Person, including any rights to
participate in the equity or income of such Person or to participate in or
direct the election of any directors or managers of such Person or the manner in
which any shares of capital stock or other equity interest of such Person are
voted.
“Order” means any writ, judgment, decree, injunction, or similar order of any
Governmental or Regulatory Authority (in each such case whether preliminary or
final).


75
        

--------------------------------------------------------------------------------





“Organizational Documents” means for each respective entity with respect to
which the term refers, as applicable, the Articles of Organization, certificate
of formation, certificate or articles of incorporation or other charter
document, operating agreement, bylaws and any other similar organizational or
governing document or instrument of such entity.
“Part-Year Fraction” has the meaning set forth in Section 8.5(a).
“Payoff Letter” has the meaning set forth in Section 5.1(t).
“Permitted Lien” means (i) cashiers’, landlords’, mechanics’, materialmens’,
carriers’, workmens’, repairmens’, contractors’ and warehousemens’ Liens arising
or incurred in the ordinary course of business and for amounts which are not
delinquent or are being contested in good faith, (ii) easements, covenants,
conditions, rights‑of‑way, restrictions and other similar charges and
encumbrances of record and other title defects that, individually or in the
aggregate, do not interfere materially with the ordinary conduct of the Business
or detract materially from the use, occupancy, value or marketability of title
of the assets subject thereto, (iii) Liens for Taxes not yet due and payable or
for Taxes that the Company is contesting in good faith, if, in either such case,
an adequate reserve in accordance with GAAP shall have been made therefor in the
Company’s financial statements, (iv) purchase money Liens securing rental
payments under capital lease arrangements, (v) non-exclusive licenses of
Intellectual Property granted in the ordinary course of business and consistent
with past practice, (vi) Liens listed on the “Liens Schedule” attached hereto as
Schedule B, which will be satisfied or discharged in full at or prior to the
Closing, or (vii) zoning, building codes or other land use Laws regulating the
use or occupancy of the Leased Real Property or the activities conducted thereon
which are imposed by any Governmental or Regulatory Authority having
jurisdiction over such Leased Real Property which, individually or in the
aggregate, (a) are not violated in any material respect by the current use or
occupancy of such Leased Real Property or the operation of the Business or (b)
do not materially impair, prohibit or restrict the occupancy or the current use
of any Leased Real Property.
“Person” means any natural person, corporation, limited liability company,
general partnership, limited partnership proprietorship, other business
organization, trust, union, association or Governmental or Regulatory Authority.
“Phantom Unit Plan” means that certain Amended and Restated Phantom Unit Plan of
Extension, LLC effective January 1, 2015 and any prior versions of such plan
under which Phantom Units were granted, including that Phantom Unit Plan of
Extension, LLC effective June 4, 2012 and that Phantom Unit Plan of Extension
LLC dated March 17, 2014.
“Phantom Unit Plan Participants” means participants in the Phantom Unit Plan.
“Phantom Units” means all outstanding phantom units granted to Phantom Unit Plan
Participants pursuant to the Phantom Unit Plan.
“Plans” has the meaning set forth in Section 3.10(a).


76
        

--------------------------------------------------------------------------------





“Principal Sellers” means Extension Holdings, LLC, Todd Plesko, Steve Tyler and
Josh Mahler.
“Pro Rata Ownership” shall equal, with respect to each Seller, the quotient
expressed as a percentage rounded to the fifth decimal place obtained by
dividing (i) the number of Membership Units held by such Seller, by (ii) the
total Membership Units outstanding as of the Closing Date.
“Pro Rata Share” shall equal, at a particular time, with respect to each Seller,
the quotient expressed as a percentage rounded to the fifth decimal place
obtained by dividing (i) the difference of (A) the allocation of the Purchase
Price set out against such Seller’s name on the Spreadsheet, less (B) the
portion of such Seller’s Escrow Contribution Amount recovered by Buyer
Indemnitees to satisfy such Seller’s indemnification obligations, by (ii) the
difference of (A) the Purchase Price less (B) the total Escrow Contribution
Amount recovered by Buyer Indemnitees to satisfy all Seller’s indemnification
obligations.
“Pre-Closing Tax Period” means (i) any taxable period ending on or before the
Closing Date and (ii) the portion of any Straddle Period beginning on the first
day of such Straddle Period and ending on (and including) the Closing Date.
“Pre-Closing Taxes” means all Taxes of the Company for the Pre-Closing Tax
Periods and including Taxes for a Straddle Period allocated under Section
8.5(a).
“Purchase Price” has the meaning set forth in Section 1.2.
“Real Property Leases” has the meaning set forth in Section 3.11(b).
“Related Agreements” means each Assignment of Membership Interests, each
Noncompetition Agreement, the Escrow Agreement, each certificate delivered by
the Principal Sellers, Sellers or Company pursuant to this Agreement, and each
letter of resignation pursuant to Section 5.1(i).
“Release” means the presence, release, issuance, disposal, discharge, dispersal,
leaching or migration into the indoor or outdoor environment or into or out of
any property, including the movement of Hazardous Materials through the air,
soil, surface water, ground water or property other than as specifically
authorized by (and then only to the extent in compliance with) all Environmental
Laws and Environmental Permits.
“Representative” means with respect to a Person, such Person’s officers,
directors, managers, partners, employees, agents, attorneys, accountants,
advisors and representatives.
“Review Period” has the meaning set forth in Section 1.4(b).
“Second Preferential Distribution” means $2,631,935.
“Securities Act” means the Securities Act of 1933, as amended, and the rules,
regulations and interpretations of the Securities and Exchange Commission
thereunder, all as shall be in effect at the time.


77
        

--------------------------------------------------------------------------------





“Seller” or “Sellers” has the meaning set forth in the preamble.
“Seller Indemnitees” has the meaning set forth in Section 7.4.
“Seller Indemnifying Party” has the meaning set forth in Section 7.5(a).
“Sellers Representative” has the meaning set forth in Section 10.14.
“Spreadsheet” means a certified spreadsheet executed and delivered by the
Company at or prior to the Closing (unless otherwise requested by the Buyer in
writing) including all of the following information as of the Closing: (a) the
amount of Company Debt, the Persons to whom such Company Debt are owed and the
wire details and address of such Persons, (b) each of the unpaid Transaction
Expenses, the Persons to whom such Transaction Expenses are owed and the wire
details and address of such Persons, (c) the names of all of the Sellers as of
the Closing, and their respective addresses and email addresses and where
available, taxpayer identification numbers, (d) the number of Membership Units
held by each Seller, (e) the Pro Rata Ownership for each Seller (f) the
allocation of the Purchase Price to each Seller, (g) the Pro Rata Share for each
Seller, (h) the Escrow Contribution Amount for each Seller, (i) the portion of
the Second Preferential Distribution allocated to each Seller, and (j) the an
itemized list of the participants under the Cash Retention Bonus Plan and the
allocations of the Cash Retention Bonuses to such participants.
“Straddle Periods” has the meaning set forth in Section 8.4(b).
“Tangible Assets and Properties” of any Person means all equipment, personal
property, vehicles, fixtures and other tangible assets owned or leased by such
Person (for clarification it is acknowledged and agreed that the term Tangible
Assets and Properties does not include Intellectual Property or Investment
Assets).
“Tax Authority” means, with respect to any Tax, the Governmental or Regulatory
Authority that imposes such Tax and the agency (if any) charged with the
collection or administration of such Tax for such entity.
“Tax Controversy” means any inquiry audit, examination, investigation, dispute
or litigation involving any Tax Return.
“Tax Indemnitor” has the meaning set forth in Section 8.6(a).
“Tax Law” means the law (including any applicable regulations or any
administrative pronouncement) of any Governmental or Regulatory Authority
relating to any Tax.
“Tax Period” means, with respect to any Tax, the period for which the Tax is
reported as provided under the applicable Tax Law.
“Tax Records” has the meaning set forth in Section 8.1.
“Taxes” means (i) any and all taxes, fees, levies, duties, tariffs, import and
other charges, imposed by any taxing authority, together with any related
interest, penalties or other additions to


78
        

--------------------------------------------------------------------------------





tax, or additional amounts imposed by any taxing authority, and without limiting
the generality of the foregoing, shall include net income taxes, alternative or
add-on minimum taxes, gross income taxes, gross receipts taxes, sales taxes, use
taxes, rollback taxes, ad valorem taxes, value added taxes, franchise taxes,
profits taxes, license taxes, transfer taxes, recording taxes, escheat taxes,
withholding taxes, payroll taxes, employment taxes, excise taxes, severance
taxes, stamp taxes, occupation taxes, premium taxes, property taxes, windfall
profit taxes, environmental taxes, custom duty taxes, or other governmental fees
or other like assessments or charges of any kind whatsoever, (ii) any Liability
for the payment of any amounts of the type described in clause (i) of this
sentence as a result of being a member of an affiliated, consolidated, combined,
unitary or aggregate group for any Taxable period and (iii) any Liability for
the payment of any amounts of the type described in clause (i) or (ii) of this
sentence as a result of being a transferee of or successor to any Person or as a
result of any express or implied obligation to assume such Taxes or to indemnify
any other Person.
“Tax Returns” means all reports, estimates, declarations of estimated tax,
information statements and returns relating to, or required to be filed in
connection with, any Taxes, including information returns or reports with
respect to backup withholding and other payments to third parties.
“Termination Date” has the meaning set forth in Section 9.1(c).
“Transaction Expenses” means all third-party fees, costs, expenses, payments and
expenditures incurred by the Company in connection with this Agreement and the
Acquisition, whether or not incurred, billed or accrued, including (i) the
maximum amount of fees, costs expenses, payments and expenditures of legal
counsel and accountants, (ii) any fees, costs, expenses, payments and
expenditures payable to brokers, finders, financial advisors, investment bankers
or similar Persons notwithstanding any earnouts, escrows or other contingencies,
(iii) any such fees, costs, expenses, payments and expenditures incurred by the
Sellers paid for or to be paid for by the Company, (iv) the $2,500,000 payable
under the Cash Retention Bonus Plan, and (v) 50% of the fees, costs and expenses
of the Escrow Agent.
“Updated Schedule” has the meaning set forth in Section 6.4.

11.2    Other Terms. Other terms may be defined elsewhere in the text of this
Agreement and shall have the meaning indicated throughout this Agreement.

11.3    Other Definitional and Interpretational Provisions.
(a)    The words “hereof,” “herein” and “hereunder,” and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole
and not any particular provision of this Agreement.
(b)    The terms defined in the singular shall have a comparable meaning when
used in the plural, and vice versa.
(c)    The terms defined in the neuter or masculine gender shall include the
feminine, neuter and masculine genders, unless the context clearly indicates
otherwise.


79
        

--------------------------------------------------------------------------------





(d)    Any reference to “days” means calendar days unless expressly provided
otherwise.
(e)    The term “Sellers” shall also include the Principal Sellers.
(f)    Unless expressly provided otherwise, “including” means “including without
limitation”; “or” is used in the inclusive sense of “and/or”; “any” means “any
and all”; and a reference to a “copy” or “copies” of any document, instrument,
or agreement means a copy or copies that are complete and correct.
(g)    With respect to the representations and warranties of the parties in this
Agreement, the specific shall control over the general. So, for example, if a
party represents in one section that such party has complied with all applicable
Laws and in another section that such party has complied with all Environmental
Laws in all material respects, the party’s representation with respect to
Environmental Laws shall be limited by the materiality qualifier notwithstanding
the broader representation covering all applicable Laws.
(h)    This Agreement was negotiated by the parties with the benefit of legal
representation, and any rule of construction or interpretation otherwise
requiring this Agreement to be construed or interpreted against any party will
not apply to any construction or interpretation of this Agreement.
[THE BALANCE OF THIS PAGE INTENTIONALLY LEFT BLANK –
SIGNATURE PAGES FOLLOW]


80
        

--------------------------------------------------------------------------------








This Agreement has been duly executed and delivered by the parties on the date
first above written.
BUYER:
VOCERA COMMUNICATIONS, INC.
By:    
Name:    
Title:    








81
        

--------------------------------------------------------------------------------






This Agreement has been duly executed and delivered by the parties on the date
first above written.
SELLERS:
Extension Holdings, LLC


By:    
Name:    


By:    
Name: Todd Plesko    


By:    
Name: Steve Tyler    


By:    
Name: Josh Mahler    


By:    
Name: Rich Drummond    


By:    
Name: Whitney St. Pierre    


By:    
Name: Robert Weeks    


By:    
Name: Luke Krouse    


By:    
Name: Merle Garrison    


By:    
Name: Rick Williams    








        

--------------------------------------------------------------------------------






This Agreement has been duly executed and delivered by the parties on the date
first above written.


SELLERS REPRESENTATIVE:






By:    
Name: Jon Jensen    




        

--------------------------------------------------------------------------------






SCHEDULE A
Sellers
Extension Holdings, LLC
Todd Plesko    
Steve Tyler    
Josh Mahler    
Rich Drummond
Whitney St. Pierre    
Robert Weeks    
Luke Krouse    
Merle Garrison    
Rick Williams    




--------------------------------------------------------------------------------





SCHEDULE B
Liens
Liens in favor of Extension Holdings, LLC on substantially all of the assets of
the Company under (i) that certain Intellectual Property Security Agreement
dated May 15, 2009, as amended; (ii) that certain Loan Agreement dated September
15, 2009, as amended, and (iii) that certain Security Agreement dated September
15, 2009, as amended.
2.    Liens on Membership Interests arising under that certain Limited Liability
Operating Agreement of Extension, LLC, as amended.
3.    Liens on Membership Interests arising under the following Transfer
Agreements:
(a)    Transfer Agreement between Todd Plesko and Josh Mahler dated November 2,
2009, as amended March 1, 2013.
(b)    Transfer Agreement between Todd Plesko and Steve Tyler dated November 2,
2009.
(c)    Transfer Agreement between Todd Plesko and Luke Krouse dated November 2,
2009.
(d)    Transfer Agreement between Todd Plesko and Rich Drummond dated November
2, 2009.
(e)    Transfer Agreement between Todd Plesko and Whitney St. Pierre dated
November 2, 2009.
(f)    Transfer Agreement between Todd Plesko and Robert Weeks dated January 1,
2011.
(g)    Transfer Agreement between Todd Plesko and Merle Garrison dated July 20,
2011.
(h) Transfer Agreement between Todd Plesko and Rick Williams dated November 3,
2011.
(i)    Transfer Agreement between Extension Holdings, LLC and Josh Mahler dated
April 22, 2014.
(j)    Transfer Agreement between Todd Plesko and Luke Krouse dated January 1,
2011.
(k)    Transfer Agreement between Todd Plesko and Josh Mahler dated January 1,
2011.
(l)    Transfer Agreement between Todd Plesko and Whitney St. Pierre dated
January 1, 2011.








--------------------------------------------------------------------------------






SCHEDULE C
Third Party Consents


CONTRACT                        ACTION
1.
Embedded Partner Agreement- North America    Company is required to

dated June 20, 2013                    promptly notify redhat of any
by and between redhat and Company            change to its ownership structure


2.
Imprivata Developer Program Agreement        Company is required to provide

dated January 15, 2014                written notice to Imprivata, Inc.
by and between Imprivata, Inc. and Company    upon a change in control


3.
WebEx Service – Enterprise Edition with        Company is required to report an

Messenger Full Deployment                acquisition that changes the number
dated May 18, 2015                    of “Subscribers” by more than 20%
by and between Cisco webex and Company










--------------------------------------------------------------------------------






SCHEDULE 5.1(m)
CRITICAL EMPLOYEE
Brock Bennett






--------------------------------------------------------------------------------






SCHEDULE 6.1
CONDUCT OF BUSINESS EXCEPTIONS
None.






--------------------------------------------------------------------------------


voceralogo.jpg [voceralogo.jpg]


EXHIBIT A
Form of Offer Letter





--------------------------------------------------------------------------------





    




{today}






[candidate-first-name] [candidate-last-name]
[candidate-address]
[candidate-city], [candidate-state] [candidate-postal-code]


Re:    Employment Terms with Vocera Communications Inc.


Dear [candidate-first-name]:


I am delighted to confirm our offer to you to become a full-time employee of
Vocera Communications, Inc. or a subsidiary of Vocera Communications, Inc.
(collectively referred to herein as “Vocera”), effective upon the closing (the
“Closing”) of Vocera’s acquisition of your current employer Extension
Healthcare, Inc. (“Seller” and such acquisition, the “Acquisition”).


This employment offer is contingent on the Closing, which is currently
anticipated to occur on October 27, 2016. If the Acquisition is not consummated
for any reason, this offer will immediately and automatically be withdrawn and
be of no further force or effect. Your date of hire will be [the day of Closing]
[the day immediately following Closing].


This letter is intended to supersede any and all prior agreements,
understandings and representations concerning your employment with [Seller] or
Vocera, and confirms the terms of our offer for you to become an employee of
Vocera.


Reporting: Duties and Responsibilities. We are pleased to offer you a full-time
position as [candidate-Vocera Business Title] reporting to [job-hiring-manager],
HMTitle. The position is based at [our company headquarters at 525 Race Street,
San Jose, CA/San Francisco office at One Embarcadero Center, Suite 1310, San
Francisco, CA/Knoxville office at 2030 Falling Waters Rd. Suite 280, Knoxville,
TN/your home office, but you’re expected to travel for business, as needed].
Your manager will discuss your specific duties and responsibilities as you begin
your employment with Vocera. Your appointment will be effective from your date
of hire as noted below.


Salary. Your initial base salary will be at the rate of [candidate-Initial Base
Salary] per year, or $____ payable twice monthly in accordance with Vocera’s
regularly established policies. All payments to you as set forth in this letter
will be subject to legally required withholding. Your base salary and any other
compensation and benefits may be changed by Vocera from time to time. It is
currently our policy to review an employee’s salary and compensation annually.


You will be eligible for reimbursement for reasonable out-of-pocket costs
incurred by you associated with your duties, subject to compliance with Vocera
guidelines and policies, necessary approvals for items of particular amounts or
character, and required documentation.




Vocera Communications, Inc.    T: 408 882 5100
525 Race Street    vocera.com
San Jose, CA 95126



--------------------------------------------------------------------------------

voceralogo.jpg [voceralogo.jpg]


Restricted Stock Units. Subject to approval by Vocera’s Equity Award Committee,
the terms of Vocera's Equity Incentive Plan, and Vocera’s standard form of
Notice of Restricted Stock Unit Award, you will be eligible to receive a
restricted stock unit (RSU) convertible into [candidate-RSUs Requested] shares
of Vocera common stock. Once approved, you will receive notification from
E*Trade Financial Services to accept your award electronically. These RSUs will
vest in equal annual increments over a three year period from the grant date and
will be 100% vested at the end of that period, subject to your continued
employment through each applicable vesting date. At the time of vesting, Vocera
withholds some of the shares in order to pay the withholding taxes associated
with the gain. Because only whole numbers of shares can be withheld, there may
be some cash adjustment to “true up” the exact amount. The residual shares go
directly to the employee.


[Drug Testing. It is anticipated that you will be required in your work for
Vocera to make regular visits to the facilities of our customers and prospective
customers, many of whom are hospitals and other healthcare facilities. In order
to comply with the requirements imposed by these facilities, we require that you
complete a drug test with negative results reported to Vocera and the provision
of such a report to Vocera will be required as a condition of your continued
employment with Vocera. Included in your offer acceptance package will be a
Forensic Drug Testing Custody and Control Form along with instructions and
locations near your home.]


Benefits & PTO. In addition to your base salary, you will be eligible to
participate in the employee benefit plans made available to our full-time
employees. At the present time, those benefits are the 401(k) plan and the
medical, dental and vision plans. The effective date of your coverage under
Vocera benefit plans will be your date of hire. In addition you will accrue paid
PTO at the rate of fifteen days per year in accordance with Vocera policies up
to a maximum of twenty five days. PTO time must be scheduled as mutually agreed.


Confidential Information. You will devote your best efforts to the performance
of your job for Vocera. With the exception of board of director or advisory
relationships that are approved in writing by the CEO, while employed at Vocera,
you will not undertake any other activity requiring your business time and
attention, nor support (by way of investment or otherwise) any activity that may
be competitive with Vocera's business or pose a conflict of interest with that
business. You will follow Vocera's policies and procedures currently in place or
developed over time (including policies protecting other employees against
discrimination and sexual harassment) as made available to you from time to
time. As a term of your employment and a condition of this offer, you must
execute an acknowledgement of having read and understood the Vocera Employee
Handbook and execute the Vocera Employee Confidential Information and Inventions
Agreement as attached hereto and, as a term of your employment , you must
execute subsequent revisions of the Employee Handbook as requested. 


You acknowledge that you have been instructed not to use, and you agree not to
use for the benefit of Vocera, any confidential information or trade secrets of
any prior employer or third party. In particular, you acknowledge and agree that
you have returned to any prior employers all tangible expressions of
confidential information and trade secrets of or related to such prior
employers. You represent and warrant that you can undertake your obligations to
Vocera and your duties as a Vocera employee without breaching any obligation you
may have to any prior employer or third party.


At-Will Employment. Your employment with Vocera will be "at will"; in other
words, either you or Vocera will have the right to terminate your employment
with Vocera at any time for any reason in your or our discretion. No severance
will apply to termination.


Arbitration. As a term of your employment and a condition to this offer, you
must execute Vocera’s Arbitration Agreement as attached hereto.


Authorization to Work. Because of Federal regulations adopted in the Immigration
Reform and Control Act of 1986, you will need to present documentation
demonstrating that you have authorization to work in the United States and this
offer of employment is contingent on verification of such legal authorization to
work in the United States. If you have any questions about this requirement,
which applies to U.S. citizens and non-U.S. citizens alike, please contact our
Human Resources department.




Vocera Communications, Inc.    T: 408 882 5100
525 Race Street    vocera.com
San Jose, CA 95126



--------------------------------------------------------------------------------

voceralogo.jpg [voceralogo.jpg]


Term of Offer. We are very excited about finalizing your employment arrangements
with us. In addition, this offer is contingent on receipt of acceptable
references, and a background check. This offer will remain open until [DATE]. If
you decide to accept our offer, and I hope that you will, please sign and return
a full copy of this letter, including the signed Employee Confidential
Information and Inventions Agreement and Arbitration Agreement, keeping a copy
of each for your records.


Prior Agreements. In the event of the Closing, this letter will supersede and
replace any and all prior oral or written agreements between you and Vocera and
you and [Seller] concerning employment and compensation, including any
amendments or addendums thereto. Notwithstanding the foregoing, you will remain
bound by the restrictive covenants contained in your offer letter with [Seller].


Execution of Offer. Any handwritten or other changes to this document subsequent
to its execution by Vocera’s Sr. Director, Human Resources are hereby rejected
by Vocera unless expressly agreed in writing by the Sr. Director, Human
Resources (e.g, by initialing of the change or a subsequent and superseding
document signed by the Sr. Director, Human Resources).


We are excited to have you join us and look forward to working with you.


Sincerely,






Lori Stahl
Sr. Director, Human Resources    










ACCEPTANCE


I agree to accept employment on the above-mentioned terms and conditions and my
date of hire will be the [day of Closing] [day immediately following Closing].


_________________________________    ___________    
[candidate-first-name] [candidate-last-name], signature                Date






Vocera Communications, Inc.    T: 408 882 5100
525 Race Street    vocera.com
San Jose, CA 95126



--------------------------------------------------------------------------------






EXHIBIT B
Form of Assignment of Membership Interests
ASSIGNMENT OF MEMBERSHIP INTERESTS,
WAIVER AND CONSENT


This ASSIGNMENT OF MEMBERSHIP INTERESTS, WAIVER AND CONSENT (this “Assignment”)
is being executed and delivered as of October 27, 2016 (the “Closing Date”) by
the undersigned holders (each a “Seller” and, collectively, the “Sellers”) of
all of the issued and outstanding Membership Interests in Extension, LLC, an
Indiana limited liability company (the “Company”), pursuant to Section 5.1(k) of
that certain Membership Interest Purchase Agreement dated as of October 27, 2016
(the “Purchase Agreement”) among Vocera Communications, Inc., a Delaware
corporation (the “Buyer”), the Sellers, and Jon Jensen as Sellers
Representative. Capitalized terms used in this Assignment without definition
shall have the meanings given in the Purchase Agreement.


Recitals


A.    The Company is governed by that certain Limited Liability Company
Operating Agreement of Extension, LLC, as amended by that certain Amendment No.
1 to the Limited Liability Company Operating Agreement of Extension, LLC
effective March 23, 2010, that certain Amendment No. 2 to the Limited Liability
Company Operating Agreement of Extension, LLC effective January 31, 2012, that
certain Amendment No. 3 to the Limited Liability Company Operating Agreement of
Extension, LLC effective November 30, 2012, that certain Amendment No. 4 to the
Limited Liability Company Operating Agreement of Extension, LLC effective
January 1, 2015, and that certain Amendment No. 5 to the Limited Liability
Company Operating Agreement of Extension, LLC effective October 27, 2016 (as
amended, the “Operating Agreement”).


B.    The Sellers own 100% of the Membership Interests and desire to sell,
assign and transfer to the Buyer the Membership Interests on the terms and
conditions set forth in the Purchase Agreement.


C.    In connection with the sale, assignment and transfer to the Buyer of all
of the issued and outstanding Membership Interests in the Company held by the
Sellers, the Sellers desire to (i) waive compliance with the Right of First
Refusal provisions set forth in Exhibit D to the Operating Agreement and the
Termination of Interest provisions set forth in Exhibit E to the Operating
Agreement, (ii) permit the Buyer to become a substitute Member of the Company
without compliance with the provisions of Section 7.3 of the Operating
Agreement, and (iii) amend the Operating Agreement to reflect the sale,
assignment and transfer to the Buyer of all of the issued and outstanding
Membership Interests in the Company held by the Sellers and the substitution of
Buyer as a Member of the Company.


Agreement






--------------------------------------------------------------------------------





ACCORDINGLY, the Sellers hereby agree as follows:


1.    Assignment. For valuable consideration, the receipt and sufficiency of
which hereby are acknowledged, each Seller hereby sells, assigns and transfers
unto the Buyer all of the issued and outstanding Membership Interests held by
such Seller on the terms and conditions set forth in the Purchase Agreement. The
Buyer hereby agrees to be bound by the terms and conditions of the Operating
Agreement as a “Member” thereunder (as defined in the Operating Agreement).
Simultaneous with and effective upon the transfer of the Membership Interest and
the Buyer’s admission as a Member, each of the Sellers hereby withdraws as a
Member.


2.    Waiver of Certain Provisions of the Operating Agreement. In connection
with the sale, assignment and transfer to the Buyer of all of the issued and
outstanding Membership Interests in the Company held by the Sellers, the Sellers
hereby (i) waive compliance with the Right of First Refusal provisions set forth
in Exhibit D to the Operating Agreement and the Termination of Interest
provisions set forth in Exhibit E to the Operating Agreement and (ii) agree that
the Buyer shall be a substitute Member of the Company without compliance with
the provisions of Section 7.3 of the Operating Agreement.


3.    Governing Law. This Assignment will be governed by and construed in
accordance with the laws of the State of California, without giving effect to
that body of laws pertaining to con-flict of laws.


4.    Counterparts. This Assignment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all of
which counterparts together shall constitute but one and the same instrument.
This Assignment shall become effective upon the execution of a counterpart
hereof by each of the parties hereto. A manual signature on this Assignment, an
image of which shall have been transmitted electronically, will constitute an
original signature for all purposes. The delivery of copies of this Assignment,
including executed signature pages where required, by electronic transmission
will constitute effective delivery of this Assignment for all purposes.


5.    Amendments and Waivers. This Assignment may be amended only by a written
agreement executed by each of the parties hereto. No amendment of or waiver of,
or modification of any obligation under this Assignment will be enforceable
unless set forth in a writing signed by the party against which enforcement is
sought. Any amendment effected in accordance with this section will be binding
upon all parties hereto and each of their respective successors and assigns.


[Signature Page Follows]




--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned have executed this Assignment as of the
Closing Date.


EXTENSION HOLDINGS, LLC


By    
Deron Pearson, President






--------------------------------------------------------------------------------






EXHIBIT C


Vocera Communications, Inc. Non-Competition Agreement
This Non-Competition Agreement (this “Agreement”), dated October 27, 2016 is
made by and between the undersigned employee (the “Employee”) of Extension, LLC,
an Indiana limited liability corporation (the “Company”) and Vocera
Communications, Inc., a Delaware corporation (“Buyer”). For purposes of this
Agreement, “Buyer” shall be deemed to include Buyer and its wholly and
majority-owned direct and indirect subsidiaries and other affiliates, successors
or assigns that operate the Business (as defined below) of the Company,
including, but not limited to the Company. Capitalized terms used herein and not
defined herein shall have the meanings assigned to such terms in the MIPA (as
defined below).
Background
Buyer, the Company and certain other parties have entered into a Membership
Interest Purchase Agreement (the “MIPA”), pursuant to which Buyer will acquire
all of the outstanding units of the Company and the Company will become a
subsidiary of Buyer (the “Transaction”).
Employee understands and agrees that Employee is a substantial unitholder of the
Company and a key and significant member of either management and/or the
technical workforce of the Company and that Employee will receive substantial
consideration and/or an offer of employment with Buyer as a result of the
Transaction. Employee is willing to enter into this Agreement as a condition of
the closing of the Transaction and to protect Buyer’s legitimate interests as a
Buyer of the units of the Company. Employee understands and acknowledges that
the execution and delivery of this Agreement by Employee is a material
inducement to the willingness of Buyer to enter into the MIPA, and a material
condition to Buyer consummating the transactions contemplated by the MIPA.
Buyer and Employee both agree that, prior to the Transaction, the Company
conducted the Business (as defined below) throughout each of the fifty states of
the United States and other parts of the world (the “Restrictive Territory”).
Buyer represents and Employee understands that, following the Transaction, Buyer
will conduct the Business (as defined below) in the Restrictive Territory.
Now, Therefore, in consideration of the foregoing premises and for good and
valuable consideration, receipt of which is hereby acknowledged, Employee,
intending to be legally bound, agrees as follows:
1.Agreement Not to Compete. During the Restrictive Period (as defined below),
Employee agrees that he will not, as an employee, agent, consultant, advisor,
independent contractor, general partner, officer, director, stockholder,
investor, lender or guarantor of any corporation, partnership or other entity,
or in any other capacity directly or indirectly:
(a)participate or engage in, or render any services to any business engaged in,
the design, development, manufacture, operation, production, marketing, sale or
servicing of any product, or the provision of any service, that  relates to
healthcare communications, including point-of-care clinical alarm management,
middleware, and patient monitoring (hereafter referred to as the “Business”) in
the Restrictive Territory; or
(b)permit Employee’s name to be used in connection with a business, which is
directly competitive or substantially similar to the Business.
Notwithstanding the foregoing, Employee may own, directly or indirectly, solely
as an investment, up to one percent (1%) of any class of “publicly traded
securities” of any business that is competitive or substantially




--------------------------------------------------------------------------------





similar to the Business. The term “publicly traded securities” shall mean
securities that are traded on a national securities exchange.
For purposes of this Agreement, the restrictive period (referred to herein as
the “Restrictive Period”) shall commence on the Closing Date (as defined in the
MIPA) of the Transaction and shall continue until the later of (i) the
twenty-four (24) month anniversary of the Closing Date and (ii) twelve (12)
months immediately following the termination of Employee’s relationship with
Buyer for any reason, whether Employee resigns voluntarily or is terminated by
Buyer for any reason; provided, however, that subject to clause (C) below, (A)
in no event shall the Restrictive Period continue beyond the forty-eight (48)
month anniversary of the Closing Date; (B) if Employee does not become an
employee of Buyer immediately following the Closing, the Restrictive Period
shall end on the twenty-four (24) month anniversary of the Closing Date; and (C)
in the event that it is determined by a court of competent jurisdiction or an
arbitrator, as the case may be, that Employee has breached any provision of this
Section 1, then, in addition to any remedies set forth in this Agreement and
available under applicable law, the Restrictive Period shall be automatically
extended by a number of days equal to the total number of days in the period
from the date on which such breach shall have first occurred through the date as
of which such breach shall have been fully cured.
2.Agreement Not to Solicit. Employee further agrees that during the
Non-Solicitation Period (as defined below), Employee will not as an employee,
agent, consultant, advisor, independent contractor, general partner, officer,
director, stockholder, investor, lender or guarantor of any corporation,
partnership or other entity, or in any other capacity, directly or indirectly
for Employee or on behalf of any other Person (other than Buyer or any of its
affiliates) without the prior written consent of Buyer:


(a) interfere with the relationship between Buyer and its employees or
consultants or contractors by encouraging, inducing, soliciting or attempting to
solicit any such employee or consultant or contractor to terminate his or her
employment or end his or her relationship with Buyer;
(b) solicit or attempt to solicit for employment on behalf of Employee or any
other Person, any Person (i) who is an employee, consultant or contractor of
Buyer or (ii) who was an employee, consultant or contractor of Buyer at any time
during the twelve (12)-month period prior to such solicitation or attempt to
solicit; or
(c) induce, encourage or assist any other Person to engage in any of the
activities described in subparagraphs (a) through (b).
Notwithstanding the foregoing, for purposes of this Agreement, (A) the placement
of general advertisements that may be targeted to a particular geographic or
technical area but that are not specifically targeted toward employees of Buyer
shall not be deemed to be a breach of this Section 2 and (B) Employee may
solicit and engage as a part-time independent contractor any Person who is
performing or has in the past performed part-time services for Buyer as an
independent contractor so long as such engagement by Employee is not related to
the Business.
For purposes of this Agreement, the non-solicitation period (referred to herein
as the “Non-Solicitation Period”) shall commence on the Closing Date of the
Transaction and shall continue until the later of (i) the twenty-four (24) month
anniversary of the Closing Date and (ii) twelve (12) months immediately
following the termination of Employee’s relationship with Buyer for any reason,
whether Employee resigns voluntarily or is terminated by Buyer for any reason;
provided, however, that subject to clause (C) below, (A) in no event shall the
Non-Solicitation Period continue beyond the forty-eight (48) month anniversary
of the Closing





--------------------------------------------------------------------------------





Date; (B) if Employee does not become an employee of Buyer immediately following
the Closing, the Non-Solicitation Period shall end on the twenty-four (24) month
anniversary of the Closing Date; and (C) in the event that it is determined by a
court of competent jurisdiction or an arbitrator, as the case may be, that
Employee has breached any provision of this Section 2, then, in addition to any
remedies set forth in this Agreement and available under applicable law, the
Non-Solicitation Period shall be automatically extended by a number of days
equal to the total number of days in the period from the date on which such
breach shall have first occurred through the date as of which such breach shall
have been fully cured.
3.Acknowledgment. Employee hereby acknowledges and agrees that:


(a)this Agreement is necessary for the protection of the legitimate business
interests of Buyer in acquiring all of the units of the Company;
(b)the execution and delivery and continuation in force of this Agreement is a
material inducement to Buyer to execute the MIPA and is a mandatory condition
precedent to the closing of the Transaction, without which Buyer would not close
the transactions contemplated by the MIPA;
(c)the scope of this Agreement in time, geography and types and limitations of
activities restricted is reasonable;
(d)Employee has no intention of competing with the Business acquired by Buyer
within the area and the time limits set forth in this Agreement;
(e)breach of this Agreement will be such that Buyer will not have an adequate
remedy at law because of the unique nature of the operations and the units being
acquired by Buyer;
(f)execution of this Agreement shall not limit Buyer’s employee policies,
including without limitation, the provisions set forth in Buyer’s proprietary
information and invention assignment agreement (the “PIIA”);
(g)Employee represents and warrants that Employee’s expertise and capabilities
are such that Employee’s obligations under this Agreement (and the enforcement
thereof by injunction or otherwise) will not prevent Employee from earning a
livelihood; and
(h)Employee acknowledges and agrees that Employee has had adequate opportunity
to consult with counsel prior to entering into this Agreement.
4.Remedy. Employee acknowledges and agrees that (a) the rights of Buyer under
this Agreement are of a specialized and unique character and that immediate and
irreparable damage will result to Buyer if Employee fails to or refuses to
perform Employee’s obligations under this Agreement and (b) Buyer may, in
addition to any other remedies and damages available, seek an injunction in a
court of competent jurisdiction to restrain any such failure or refusal. No
single exercise of the foregoing remedies shall be deemed to exhaust Buyer’s
right to such remedies, but the right to such remedies shall continue
undiminished and may be exercised from time to time as often as Buyer may elect.
5.Agreement Not to Disparage. Employee agrees that Employee will not directly or
indirectly for Employee or on behalf of any other Person (other than Buyer or
any of its affiliates) libel, slander or disparage Buyer in any manner that is
harmful to the business, business reputation or personal reputation of Buyer.
This section does preclude Employee from testifying truthfully to a lawful
subpoena.
6.Severability. If any provisions of this Agreement as applied to any part or to
any circumstances shall be adjudged by a court to be invalid or unenforceable,
the same shall in no way affect any other provision of this Agreement, the
application of such provision in any other circumstances, or the validity or
enforceability of this Agreement. Buyer and Employee intend this Agreement to be
enforced as written. If any provision, or part thereof, however, is held to be
unenforceable because of the duration thereof or the area covered thereby, all
parties agree that the court making such determination shall have the power to
reduce the duration and/or area of such provision, and/or to delete specific
words or phrases and in its reduced form such provision shall then be
enforceable.





--------------------------------------------------------------------------------





7.Miscellaneous. In the event that the MIPA is terminated in accordance with its
terms, this Agreement shall terminate and be of no further force or effect.
Provided that the Transaction is consummated, the terms of this Agreement shall
apply regardless of whether Employee becomes employed by or provides services to
Buyer on the Closing Date and shall continue to apply notwithstanding the
termination of Employee’s employment with or services to Buyer. This Agreement
may not be amended except by an instrument in writing signed by Buyer’s Chief
Executive Officer, Chief Financial Officer or General Counsel, or his or her
designee, and Employee. No waiver of any nature, in any one or more instances,
shall be deemed to be or construed as a further or continued waiver of any
breach of any other term or agreement contained in this Agreement. References
contained in this Agreement to the term including shall be interpreted to mean
including without limitation. The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.
8.Governing Law. This Agreement shall be construed and interpreted and its
performance shall be governed by the laws of the State of Indiana without regard
to conflicts of law principles of any jurisdiction.
9.Entire Agreement. This Agreement constitutes the entire agreement of the
parties with respect to the subject matter of this Agreement and supersedes all
prior agreements and undertakings, both written and oral, between the parties,
or any of them, with respect to the subject matter of this Agreement (but does
not in any way merge or supersede the MIPA or any other agreement executed in
connection with the MIPA, including the Employee’s offer letter with Buyer, if
any, and Employee’s PIIA, if any).




        








[Signature Page to Non-Competition Agreement Follows]







--------------------------------------------------------------------------------







In Witness Whereof, Buyer and Employee have executed this Agreement on the day
and year first above written.


Employee
                            
Signature
______
Name (Please Print)
                
































[Signature Page to Non-Competition Agreement]






--------------------------------------------------------------------------------





In Witness Whereof, Buyer and Employee have executed this Agreement on the day
and year first above written.




Vocera Communications, Inc.
a Delaware corporation




By:    
Name:     Brent D. Lang
Title: Chief Executive Officer






































































[Signature Page to Non-Competition Agreement]







--------------------------------------------------------------------------------





EXHIBIT D






ESCROW AGREEMENT


THIS ESCROW AGREEMENT, dated as of October 27, 2016 (“Agreement”), is by and
among Vocera Communications, Inc., a Delaware corporation (“Purchaser”), Jon
Jensen, an individual (“Sellers Representative”), and U.S. BANK NATIONAL
ASSOCIATION, a national banking association, as escrow agent hereunder (“Escrow
Agent”).


BACKGROUND


A. Purchaser and Sellers Representative have entered into a Membership Interest
Purchase Agreement (the “Underlying Agreement”), dated as of October 27, 2016,
pursuant to which Purchaser is purchasing all of the equity interests of
Extension, LLC, an Indiana limited liability company. The Underlying Agreement
provides that Purchaser shall deposit on behalf of Sellers Representative the
Escrow Funds (defined below) in a segregated escrow account to be held by Escrow
Agent for the purpose of indemnifications that may become due to Purchaser
pursuant to the Underlying Agreement. Capitalized terms not defined herein shall
have the meanings assigned to them in the Underlying Agreement.


B. Escrow Agent has agreed to accept, hold, and disburse the funds deposited
with it and any earnings thereon in accordance with the terms of this Agreement.


C. Purchaser has appointed the Purchaser Representative (as defined below) to
represent Purchaser for all purposes in connection with the funds to be
deposited with Escrow Agent and this Agreement.


D. Purchaser and Sellers Representative acknowledge that (i) Escrow Agent is not
a party to and has no duties or obligations under the Underlying Agreement, (ii)
all references in this Agreement to the Underlying Agreement are solely for the
convenience of Purchaser and Sellers Representative, and (iii) Escrow Agent
shall have no implied duties beyond the express duties set forth in this
Agreement.




NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto, for themselves, their
successors and assigns, hereby agree as follows:




1.    Definitions. The following terms shall have the following meanings when
used herein:


“Claim Notice” shall have the meaning set forth in Section 6(a).







--------------------------------------------------------------------------------





“Escrow Funds” shall mean the funds deposited with Escrow Agent pursuant to
Section 3 of this Agreement, together with any interest and other income
thereon.


“Escrow Period” shall mean the period commencing on the date hereof and ending
at the close of Escrow Agent’s business day on the 18-month anniversary date of
the Closing Date unless earlier terminated pursuant to this Agreement.


“Final Order” shall mean a final and nonappealable judgment, order, award or
determination of a court of competent jurisdiction, which order, judgment, award
or determination (an “Order”) is delivered to Escrow Agent accompanied by a
written instruction from Purchaser or Sellers Representative given to effectuate
such Order and confirming that such Order is final and nonappealable, and Escrow
Agent shall be entitled to conclusively rely upon any such confirmation and
instruction and shall have no responsibility to review the Order to which such
confirmation and instruction refers.


“Indemnified Party” shall have the meaning set forth in Section 10.


“Indemnity Claim” shall have the meaning set forth in Section 6(a).


“Joint Written Direction” shall mean a written direction executed by the
Purchaser Representative and the Sellers Representative directing Escrow Agent
to disburse all or a portion of the Escrow Funds or to take or refrain from
taking any other action pursuant to this Agreement.


“Purchaser Representative” shall mean the person(s) so designated on Schedule C
hereto or any other person designated in a writing signed by Purchaser and
delivered to Escrow Agent and the Sellers Representative in accordance with the
notice provisions of this Agreement, to act as its representative under this
Agreement.


“Sellers Representative” shall mean Jon Jensen, provided that the Sellers
Representative may be changed as provided in the Underlying Agreement.


2.    Appointment of and Acceptance by Escrow Agent. Purchaser and Sellers
Representative hereby appoint Escrow Agent to serve as escrow agent hereunder.
Escrow Agent hereby accepts such appointment and, upon receipt by wire transfer
of the Escrow Funds in accordance with Section 3, agrees to hold, invest and
disburse the Escrow Funds in accordance with this Agreement.


3.    Deposit of Escrow Funds. Simultaneously with the execution and delivery of
this Agreement, Purchaser will transfer the Escrow Funds in the amount of
$6,875,000, by wire transfer of immediately available funds, to an interest
bearing account designated by Escrow Agent. Upon Escrow Agent’s receipt of the
Escrow Funds, Escrow Agent shall promptly and in any event within two (2)
Business Days invest the Escrow Funds as provided in Section 7 hereof.


4.    Disbursements of Escrow Funds. Escrow Agent shall disburse Escrow Funds at
any time and from time to time, upon receipt of, and in accordance with, a Joint
Written





--------------------------------------------------------------------------------





Direction. Such Joint Written Direction shall contain complete payment
instructions, including wiring instructions or an address to which a check shall
be sent. Upon the expiration of the Escrow Period and receipt by Escrow Agent
from Purchaser of complete payment instructions in writing, Escrow Agent shall
distribute to the Sellers, as promptly as practicable, any remaining Escrow
Funds not subject to a Claim Notice as provided in Section 6. Prior to any
disbursement, Escrow Agent shall have received (i) reasonable identifying
information regarding the recipients such that Escrow Agent may comply with its
regulatory obligations and reasonable business practices, including without
limitation a completed United States Internal Revenue Service (“IRS”) Form W-9
or Form W-8, as applicable, and (ii) a Joint Written Direction with the amounts
payable to such recipients. All disbursements of funds from the Escrow Funds
shall be subject to the fees and claims of Escrow Agent and the Indemnified
Parties pursuant to Section 10 and Section 11.


5.    Suspension of Performance; Disbursement into Court. If, at any time, (a)
there shall exist any dispute with respect to the holding or disposition of all
or any portion of the Escrow Funds or any other obligations of Escrow Agent
hereunder, (b) Escrow Agent is unable to determine, to Escrow Agent’s sole
satisfaction, the proper disposition of all or any portion of the Escrow Funds
or Escrow Agent’s proper actions with respect to its obligations hereunder, or
(c) the Purchaser Representative and the Sellers Representative have not, within
10 days of the furnishing by Escrow Agent of a notice of resignation, appointed
a successor Escrow Agent to act hereunder, then Escrow Agent may, in its sole
discretion, take either or both of the following actions:


(i)    suspend the performance of any of its obligations (including without
limitation any disbursement obligations) under this Agreement until such dispute
or uncertainty shall be resolved to the sole satisfaction of Escrow Agent or
until a successor Escrow Agent shall have been appointed.


(ii)    petition (by means of an interpleader action or any other appropriate
method) any court of competent jurisdiction, in any venue convenient to Escrow
Agent, for instructions with respect to such dispute or uncertainty and, to the
extent required or permitted by law, pay into such court, for holding and
disposition in accordance with the instructions of such court, all Escrow Funds,
after deduction and payment to Escrow Agent of all fees and expenses (including
court costs and attorneys’ fees) payable to, incurred by, or expected to be
incurred by Escrow Agent in connection with the performance of its duties and
the exercise of its rights hereunder.


Escrow Agent shall have no liability to Purchaser, the Purchaser Representative
or the Sellers Representative, their respective owners, shareholders or members
or any other person with respect to any such suspension of performance or
disbursement into court, specifically including any liability or claimed
liability that may arise, or be alleged to have arisen, out of or as a result of
any delay in the disbursement of the Escrow Funds or any delay in or with
respect to any other action required or requested of Escrow Agent.


6.    Resolutions & Disbursement of Claims. If during the Escrow Period
Purchaser elects to make a claim for indemnity against the Sellers, then the
procedures for administering





--------------------------------------------------------------------------------





and resolving such claims shall be as follows:


(a)    If Purchaser elects to assert a claim for indemnity (an “Indemnity
Claim”), it must (i) give written notice of such claim (a “Claim Notice”) to
Escrow Agent and Sellers Representative prior to the expiration of the Escrow
Period. Such Claim Notice shall include a description of the claim and the basis
therefor and the amount, if known, asserted by Purchaser for such claim
(including, if appropriate, an estimate of all costs and expenses reasonably
expected to be incurred by Purchaser by reason of such claim). Within twenty
(20) calendar days after the date upon which such Claim Notice is delivered to
Escrow Agent (the “Claim Notice Delivery Date”), Sellers Representative may
advise Purchaser and Escrow Agent in writing whether Sellers Representative
objects to some or all of the Indemnity Claim described in the Claim Notice;
provided, however, that if, at the time a Claim Notice is submitted the amount
of the Indemnity Claim has not yet been determined, such 20-day period in
respect of, but only in respect of the amount of the Indemnity Claim, shall not
commence until a further written notice (a “Notice of Liability”) has been sent
or delivered by Purchaser to Sellers Representative and Escrow Agent setting
forth the amount of the Indemnity Claim.


(b)    Escrow Agent shall promptly, but in any event within two (2) Business
Days, pay an Indemnity Claim to Purchaser from the Escrow Funds in the amount of
the Claim Notice (i) if Escrow Agent has not received from Sellers
Representative a written objection (a “Claim Response”) to any or all (the
“Contested Amount”) of the Claim Notice amount within twenty (20) calendar days
after the Claim Notice Delivery Date (or, if applicable, after the date of
delivery of the Notice of Liability) and Purchaser has provided a written
statement to Escrow Agent stating that Purchaser has delivered the Claim Notice
to Sellers Representative in accordance with the notice provisions hereof, and
that Sellers Representative has failed to object to the Indemnity Claim; or (ii)
pursuant to a Joint Written Direction. The Claim Response shall specify the
reasons or bases for the objection of the Sellers Representative to the
Indemnity Claim, and if the objection relates to the amount of the Indemnity
Claim, the amount, if any, that the Sellers Representative believes is due
Purchaser.


(c)     If, within twenty (20) calendar days after the Claim Notice Delivery
Date (or, if applicable, after the date of delivery of the Notice of Liability),
Escrow Agent receives from Sellers Representative a Claim Response to the Claim
Notice, Escrow Agent shall promptly, but in any event within two (2) Business
Days, pay from the Escrow Funds to Purchaser all of the Claim Notice amount
except for the Contested Amount.


(d)    If, within twenty (20) calendar days after the Claim Notice Delivery Date
(or, if applicable, after the date of delivery of the Notice of Liability),
Escrow Agent receives from Sellers Representative a Claim Response to the Claim
Notice, Purchaser and Sellers Representative shall attempt in good faith for 45
days after Purchaser’s receipt of the Claim Response to resolve such objection.
If Purchaser and Sellers Representative shall so agree, a Joint Written
Direction setting forth such agreement shall be prepared, signed by both parties
and delivered to Escrow Agent. Upon receipt of such instruction, Escrow Agent
shall promptly, but in any event within two (2) Business Days, pay from the
Escrow Funds to Purchaser an amount of cash from the Escrow Funds in accordance
with the terms of such Joint Written Direction, if any.







--------------------------------------------------------------------------------





(e)    If no such agreement can be reached during the 45-day period for good
faith negotiation, but in any event upon the expiration of such 45-day period,
either Purchaser or Sellers Representative may submit the dispute to mandatory,
final and binding arbitration pursuant to Section 10.15 of the Underlying
Agreement. If at any time either of Purchaser or Sellers Representative receives
a Final Order with respect to any portion of the Escrow Funds pursuant to
Section 10.15 of the Underlying Agreement, then upon receipt by Escrow Agent of
a copy of the Final Order with respect to such portion of the Escrow Funds from
either party, the Escrow Agent shall (A) promptly deliver a copy of such Final
Order to the other party and (B) promptly, but in any event within two (2)
Business Days, following receipt by the applicable party from the Escrow Agent
of the Final Order, pay from the Escrow Funds as directed, part or all, as the
case may be, of the Escrow Funds (but only to the extent funds are available in
the Escrow Funds) in accordance with such Final Order.


(d)    Escrow Agent shall have no responsibility to determine the validity or
sufficiency of any Claim Notice, Claim Response or Notice of Liability or
whether any Claim Notice, Claim Response or Notice of Liability has been
received by, or to provide a copy of any Claim Notice, Claim Response or Notice
of Liability to, any of Purchaser, the Purchaser Representative or the Sellers
Representative. Escrow Agent may conclusively presume that any Claim Notice,
Claim Response or Notice of Liability delivered to it has been simultaneously
delivered to Sellers Representative or Purchaser, as the case may be.


7.    Investment of Funds. Based upon Sellers Representative’s prior review of
investment alternatives, in the absence of further specific written direction to
the contrary, Escrow Agent is directed to initially invest and reinvest the
Escrow Funds in the investment indicated on Schedule B hereto. Sellers
Representative acknowledges receipt from Escrow Agent of a current copy of the
prospectus for the investment authorized in Schedule B. Sellers Representative
may provide written direction changing the investment of the Escrow Funds to
Escrow Agent, upon which direction Escrow Agent shall conclusively rely without
inquiry or investigation; provided, however, that Sellers Representative
warrants that no investment or reinvestment direction shall be given except in
the following: (a) direct obligations of the United States of America or
obligations the principal of and the interest on which are unconditionally
guaranteed by the United States of America; (b) U.S. dollar denominated deposit
accounts and certificates of deposit issued by any bank, bank and trust company,
or national banking association (including Escrow Agent and its affiliates),
which are either (i) insured by the Federal Deposit Insurance Corporation
(“FDIC”) up to FDIC limits, or (ii) with domestic commercial banks which have a
rating on their short-term certificates of deposit on the date of purchase of
“A-1” or “A-l+” by S&P or “P-1” by Moody’s and maturing no more than 360 days
after the date of purchase (ratings on holding companies are not considered as
the rating of the bank); (c) repurchase agreements with any bank, trust company,
or national banking association (including Escrow Agent and its affiliates); or
(d) institutional money market funds, including funds managed by Escrow Agent or
any of its affiliates; provided further, however, that Escrow Agent will not be
directed to invest in investments that Escrow Agent determines are not
consistent with Escrow Agent’s policies or practices. Purchaser and Sellers
Representative recognize and agree that Escrow Agent will not provide
supervision, recommendations or advice relating to either the investment of
Escrow Funds or the purchase, sale, retention or other disposition of any





--------------------------------------------------------------------------------





investment described herein. Escrow Agent has no responsibility whatsoever to
determine the market or other value of any investment and makes no
representation or warranty, express or implied, as to the accuracy of any such
valuations or that any values necessarily reflect the proceeds that may be
received on the sale of an investment.  


If Escrow Agent has not received a written investment instruction from Sellers
Representative at any time that an investment decision must be made, Escrow
Agent is directed to invest the Escrow Funds, or such portion thereof as to
which no written investment instruction has been received, in the investment
indicated on Schedule B hereto. All investments shall be made in the name of
Escrow Agent. Notwithstanding anything to the contrary contained herein, Escrow
Agent may, without notice to Purchaser and Sellers Representative, sell or
liquidate any of the foregoing investments at any time for any disbursement of
Escrow Funds permitted or required hereunder. All investment earnings shall
become part of the Escrow Funds and investment losses shall be charged against
the Escrow Funds. Escrow Agent shall not be liable or responsible for loss in
the value of any investment made pursuant to this Agreement, or for any loss,
cost or penalty resulting from any sale or liquidation of any such investment.
With respect to any Escrow Funds or investment instruction received by Escrow
Agent after 11:00 a.m., Central Time, Escrow Agent shall not be required to
invest such funds or to effect any investment instruction until the next day
upon which Escrow Agent is open to conduct its regular banking business. Receipt
of the Escrow Funds and investment and reinvestment of the Escrow Funds shall be
confirmed by Escrow Agent by an account statement, and Purchaser or Sellers
Representative may inform Escrow Agent in writing of any error, omission or
inaccuracy in any such account statement.


8.    Resignation or Removal of Escrow Agent. Escrow Agent may resign and be
discharged from the performance of its duties hereunder at any time by giving
ten (10) days’ prior written notice to Purchaser and Sellers Representative
specifying a date when such resignation shall take effect and, after the date of
such resignation notice, notwithstanding any other provision of this Agreement,
Escrow Agent’s sole obligation will be to hold the Escrow Funds pending
appointment of a successor Escrow Agent. Similarly, Escrow Agent may be removed
at any time by Purchaser and Sellers Representative giving at least thirty (30)
days’ prior written notice to Escrow Agent specifying the date when such removal
shall take effect. Purchaser and Sellers Representative jointly shall appoint a
successor Escrow Agent hereunder prior to the effective date of such resignation
or removal. If Purchaser and Sellers Representative fail to appoint a successor
Escrow Agent within such time, Escrow Agent shall have the right to petition a
court of competent jurisdiction to appoint a successor escrow agent, and all
costs and expenses (including without limitation attorneys’ fees) related to
such petition shall be paid jointly and severally by Purchaser and Sellers
Representative. The retiring Escrow Agent shall transmit all records pertaining
to the Escrow Funds and shall pay all Escrow Funds to the successor Escrow
Agent, after making copies of such records as the retiring Escrow Agent deems
advisable and after deduction and payment to the retiring Escrow Agent of all
fees and expenses (including court costs and attorneys’ fees) payable to,
incurred by, or expected to be incurred by the retiring Escrow Agent in
connection with the performance of its duties and the exercise of its rights
hereunder. After any retiring Escrow Agent’s resignation or removal, the
provisions of this Agreement shall inure to its benefit as to any actions taken
or omitted to be





--------------------------------------------------------------------------------





taken by it while it was Escrow Agent under this Agreement.


9.    Liability of Escrow Agent. Escrow Agent undertakes to perform only such
duties as are expressly set forth herein and no duties shall be implied. Escrow
Agent has no fiduciary or discretionary duties of any kind. Escrow Agent’s
permissive rights shall not be construed as duties. Escrow Agent shall have no
liability under and no duty to inquire as to the provisions of any agreement
other than this Agreement, including without limitation any other agreement
between any or all of the parties hereto or any other persons even though
reference thereto may be made herein and whether or not a copy of such agreement
has been provided to the Escrow Agent. Escrow Agent shall not be liable for any
action taken or omitted by it in good faith except to the extent that a court of
competent jurisdiction determines that Escrow Agent’s gross negligence or
willful misconduct in connection with its breach of this Agreement was the sole
cause of any loss to Purchaser or Sellers Representative. Escrow Agent may
retain and act hereunder through agents, and shall not be responsible for or
have any liability with respect to the acts of any such agent retained by Escrow
Agent in good faith, provided that any such agent’s retention was not grossly
negligent. Escrow Agent’s sole responsibility shall be for the safekeeping of
the Escrow Funds in accordance with Escrow Agent’s customary practices and
disbursement thereof in accordance with the terms of this Agreement. Escrow
Agent shall not be responsible for or have any duty to make any calculations
under this Agreement, or to determine when any calculation required under the
provisions of this Agreement should be made, how it should be made or what it
should be, or to confirm or verify any such calculation. Escrow Agent shall not
be charged with knowledge or notice of any fact or circumstance not specifically
set forth herein. Escrow Agent may rely upon any notice, instruction, request or
other instrument, not only as to its due execution, validity and effectiveness,
but also as to the truth and accuracy of any information contained therein,
which Escrow Agent believes to be genuine and to have been signed or presented
by the person or parties purporting to sign the same. In no event shall Escrow
Agent be liable for (a) acting in accordance with or conclusively relying upon
any instruction, notice, demand, certificate or document believed by Escrow
Agent to have been created by or on behalf of Purchaser or Sellers
Representative, (b) incidental, indirect, special, consequential or punitive
damages or penalties of any kind (including, but not limited to lost profits),
even if Escrow Agent has been advised of the likelihood of such damages or
penalty and regardless of the form of action or (c) any amount greater than the
value of the Escrow Funds as valued upon deposit with Escrow Agent. Escrow Agent
shall not be responsible for delays or failures in performance resulting from
acts beyond its control, including without limitation acts of God, strikes,
lockouts, riots, acts of war or terror, epidemics, governmental regulations,
fire, communication line failures, computer viruses, attacks or intrusions,
power failures, earthquakes or other disasters. Escrow Agent shall not be
obligated to take any legal action or commence any proceeding in connection with
the Escrow Funds, any account in which Escrow Funds are deposited, this
Agreement or the Underlying Agreement or to appear in, prosecute or defend any
such legal action or proceeding or to take any other action that in Escrow
Agent’s sole judgment may expose it to potential expense or liability. Escrow
Agent may consult legal counsel selected by it in the event of any dispute or
question as to the construction of any of the provisions hereof or of any other
agreement or of its duties hereunder, or relating to any dispute involving any
party hereto, and shall incur no liability and shall be fully indemnified from
any liability whatsoever in acting in good faith in accordance with the advice
of such counsel. Purchaser and





--------------------------------------------------------------------------------





Sellers Representative, jointly and severally, shall promptly pay, upon demand,
the reasonable fees and expenses of any such counsel. Purchaser and Sellers
Representative agree to perform or procure the performance of all further acts
and things, and execute and deliver such further documents, as may be required
by law or as Escrow Agent may reasonably request in connection with its duties
hereunder.


Escrow Agent is authorized, in its sole discretion, to comply with orders issued
or process entered by any court with respect to the Escrow Funds, without
determination by Escrow Agent of such court’s jurisdiction in the matter. If any
portion of the Escrow Funds is at any time attached, garnished or levied upon
under any court order, or in case the payment, assignment, transfer, conveyance
or delivery of any such property shall be stayed or enjoined by any court order,
or in case any order, judgment or decree shall be made or entered by any court
affecting such property or any part thereof, then and in any such event, Escrow
Agent is authorized, in its sole discretion, to rely upon and comply with any
such order, writ, judgment or decree which it is advised by legal counsel
selected by it is binding upon it, without the need for appeal or other action;
and if Escrow Agent complies with any such order, writ, judgment or decree, it
shall not be liable to any of the parties hereto or to any other person or
entity by reason of such compliance even though such order, writ, judgment or
decree may be subsequently reversed, modified, annulled, set aside or vacated.


10.    Indemnification of Escrow Agent. Purchaser and Sellers Representative,
jointly and severally, shall, to the fullest extent permitted by law, indemnify
and hold harmless Escrow Agent and each director, officer, employee, attorney,
agent and affiliate of Escrow Agent (each, an “Indemnified Party”) upon demand
against any and all actions, claims (whether or not valid), losses, damages,
liabilities, penalties, costs and expenses of any kind or nature (including
without limitation reasonable attorneys’ fees, costs and expenses) incurred by
or asserted against any of the Indemnified Parties, whether direct, indirect or
consequential, as a result of or arising from or in any way relating to any
claim, demand, suit, action or proceeding (including any inquiry or
investigation) threatened, asserted or initiated by any person or entity,
including without limitation Purchaser, the Purchaser Representative and the
Sellers Representative, arising from or in connection with this Agreement or any
transactions contemplated herein, whether or not any such Indemnified Party is a
party to any such suit, action or proceeding or the target of any such inquiry
or investigation; provided, however, that no Indemnified Party shall have the
right to be indemnified hereunder for any liability determined by a court of
competent jurisdiction to have been directly caused solely by the gross
negligence or willful misconduct of such Indemnified Party in connection with
Escrow Agent’s breach of this Agreement. Purchaser and Sellers Representative
further agree, jointly and severally, to indemnify each Indemnified Party for
all costs, including without limitation reasonable attorney’s fees, incurred by
such Indemnified Party in connection with the enforcement of Purchaser’s and
Sellers Representative’s obligations hereunder. Each Indemnified Party shall, in
its sole discretion, have the right to select and employ separate counsel with
respect to any action or claim brought or asserted against it, and the
reasonable fees of such counsel shall be paid upon demand by Purchaser and
Sellers Representative jointly and severally. The obligations of Purchaser and
Sellers Representative under this Section shall survive any termination of this
Agreement and the resignation or removal of Escrow Agent.





--------------------------------------------------------------------------------







Purchaser and Sellers Representative agree that neither the payment by Purchaser
or Sellers Representative of any claim by Escrow Agent for indemnification
hereunder nor the disbursement of any amounts to Escrow Agent from the Escrow
Funds in respect of a claim by Escrow Agent for indemnification shall impair,
limit, modify or affect, as between Purchaser and Sellers Representative, the
respective rights and obligations of Purchaser and Sellers Representative under
the Underlying Agreement.


11.    Compensation of Escrow Agent.


(a)Fees and Expenses. Purchaser agrees to compensate Escrow Agent upon demand
for its services hereunder in accordance with Schedule A attached hereto. The
obligations of Purchaser under this Section shall survive any termination of
this Agreement and the resignation or removal of Escrow Agent.


(b)Disbursements from Escrow Funds to Pay Escrow Agent. Escrow Agent is
authorized to, and may disburse to itself from the Escrow Funds, from time to
time, the amount of any compensation and reimbursement of expenses due and
payable hereunder (including any amount to which Escrow Agent or any Indemnified
Party is entitled to seek indemnification hereunder). Escrow Agent shall notify
Purchaser and Sellers Representative of any disbursement from the Escrow Funds
to itself or any Indemnified Party in respect of any compensation or
reimbursement hereunder and shall furnish Purchaser and Sellers Representative
copies of related invoices and other statements.


(c)    Security and Offset. Purchaser and Sellers Representative hereby grant to
Escrow Agent and the Indemnified Parties a first priority security interest in,
lien upon and right of offset against the Escrow Funds with respect to any
compensation or reimbursement due any of them hereunder (including any claim for
indemnification hereunder). If for any reason the Escrow Funds are insufficient
to cover such compensation and reimbursement, Purchaser and Sellers
Representative shall promptly pay such amounts to Escrow Agent or any
Indemnified Party upon receipt of an itemized invoice.


12.    Representations and Warranties. Purchaser and Sellers Representative,
severally and not jointly, each represent and warrant to Escrow Agent that each
has full power and authority to execute and deliver this Agreement and to
perform its obligations hereunder; and this Agreement has been duly approved by
all necessary action and constitutes its valid and binding agreement enforceable
in accordance with its terms.


In addition, the Purchaser represents and warrants to Escrow Agent that (i) each
of the applicable persons designated on Schedule C attached hereto has been duly
appointed to act as its authorized representative hereunder and individually has
full power and authority on its behalf to execute and deliver any Joint Written
Direction, to amend, modify or waive any provision of this Agreement and to take
any and all other actions as its authorized representative under this Agreement,
all without further consent or direction from, or notice to, it or any other
person and (ii) no change in designation of such authorized representatives
shall be effective until written





--------------------------------------------------------------------------------





notice of such change is delivered to each other party to this Agreement
pursuant to Section 14 and Escrow Agent has had reasonable time to act upon it.


In addition, the Sellers Representative represents and warrants to Escrow Agent
that it has the irrevocable right, power and authority (i) to enter into and
perform this Agreement on behalf of the Sellers and to bind all of the Sellers
to its terms; (ii) to give and receive directions and notices hereunder; and
(iii) to make all determinations that may be required or that it deems
appropriate under this Agreement.


13.    Identifying Information. To help the government fight the funding of
terrorism and money laundering activities, federal law requires all financial
institutions to obtain, verify and record information that identifies each
person who opens an account. For a non-individual person such as a business
entity, a charity, a trust or other legal entity, Escrow Agent requires
documentation to verify its formation and existence as a legal entity. Escrow
Agent may require financial statements, licenses or identification and
authorization documents from individuals claiming authority to represent the
entity or other relevant documentation. Purchaser and Sellers Representative
agree to provide all information requested by Escrow Agent in connection with
any legislation or regulation to which Escrow Agent is subject, in a timely
manner.


14.    Notices. All notices, approvals, consents, requests and other
communications hereunder shall be in writing (provided that any communication
sent to Escrow Agent hereunder must be in the form of a manually signed document
or electronic copy thereof), in English, and shall be delivered (a) by personal
delivery, or (b) by national overnight courier service, or (c) by certified or
registered mail, return receipt requested, or (d) via facsimile transmission,
with confirmed receipt or (e) via email by way of a PDF attachment thereto.
Notice shall be effective upon receipt except for notice via email, which shall
be effective only when the recipient, by return email or notice delivered by
other method provided for in this Section, acknowledges having received that
email (with an automatic “read receipt” or similar notice not constituting an
acknowledgement of an email receipt for purposes of this Section). Such notices
shall be sent to the applicable party or parties at the address specified below:


If to Purchaser or Purchaser Representative at:    


Vocera Communications, Inc.
525 Race Street
San Jose, CA 95126
Attention: General Counsel
Telephone: (408) 882-5600
Facsimile: (408) 882-5101
Email: dcarlen@vocera.com
        
If to Sellers Representative at:


Jon Jensen
P.O. Box 547
Genoa, Nevada 89411





--------------------------------------------------------------------------------





Telephone: (661) 373-5976
E-mail: TahoeJon@frontier.com
 
If to Escrow Agent at:    


U.S. Bank National Association, as Escrow Agent
ATTN: Global Corporate Trust Services
Address:          One California Street , Suite 1000
                                                Telephone:       (415) 677-3598
                                                Facsimile:         (415)
677-3768
                                                E-mail:            
alan.maravilla@usbank.com
        
or to such other address as each party may designate for itself by like notice
and unless otherwise provided herein shall be deemed to have been given on the
date received. Purchaser and Sellers Representative agree to assume all risks
arising out of the use of electronic methods to submit instructions and
directions to the Escrow Agent, including without limitation the risk of the
Escrow Agent acting on unauthorized instructions, and the risk of interception
and misuse by third parties.


15.     Optional Security Procedures. In the event instructions, including funds
transfer instructions, address change or change in contact information are given
to Escrow Agent (other than in writing at the time of execution of this
Agreement), whether in writing, by facsimile or otherwise, Escrow Agent is
authorized but shall not be required to seek confirmation of such instructions
by telephone call-back to Sellers Representative or, with respect to Purchaser,
to the person or persons designated on Schedule C hereto, and Escrow Agent may
rely upon the confirmation of anyone purporting to be the person or persons so
designated. The persons and telephone numbers for call-backs may be changed only
in writing actually received and acknowledged by Escrow Agent and shall be
effective only after Escrow Agent has a reasonable opportunity to act on such
changes. If Escrow Agent is unable to contact any of the Purchaser’s designated
representatives identified in Schedule C, Escrow Agent is hereby authorized but
shall be under no duty to seek confirmation of such instructions by telephone
call-back to any one or more of Purchaser’s executive officers (“Executive
Officers”), as the case may be, which shall include the titles of Chief
Executive Officer, President and Vice President, as Escrow Agent may select.
Such Executive Officer shall deliver to Escrow Agent a fully executed incumbency
certificate, and Escrow Agent may rely upon the confirmation of anyone
purporting to be any such officer. Purchaser and Sellers Representative agree
that Escrow Agent may at its option record any telephone calls made pursuant to
this Section. Escrow Agent in any funds transfer may rely solely upon any
account numbers or similar identifying numbers provided by Purchaser or Sellers
Representative to identify (a) the beneficiary, (b) the beneficiary’s bank, or
(c) an intermediary bank. Escrow Agent may apply any of the Escrow Funds for any
payment order it executes using any such identifying number, even when its use
may result in a person other than the beneficiary being paid, or the transfer of
funds to a bank other than the beneficiary’s bank or an intermediary bank so
designated. Purchaser and Sellers Representative acknowledge that these optional
security procedures are commercially reasonable.







--------------------------------------------------------------------------------





16.    Binding Effect; Successors. This Agreement shall be binding upon the
respective parties hereto and their heirs, executors, successors or assigns. If
Escrow Agent consolidates, merges or converts into, or transfers all or
substantially all of its corporate trust business (including the escrow
contemplated by this Agreement) to another entity, the successor or transferee
entity without any further act shall be the successor Escrow Agent.


17. Amendment, Waiver and Assignment. None of the terms or conditions of this
Agreement may be changed, waived, modified, discharged, terminated or varied in
any manner whatsoever unless in writing duly signed by each party to this
Agreement. No course of conduct shall constitute a waiver of any of the terms
and conditions of this Agreement, unless such waiver is specified in writing,
and then only to the extent so specified. A waiver of any of the terms and
conditions of this Agreement on one occasion shall not constitute a waiver of
the other terms of this Agreement, or of such terms and conditions on any other
occasion. Except as otherwise expressly provided herein, this Agreement may not
be assigned by any party without the written consent of the other parties;
provided that the Sellers Representative may be changed as provided in the
Underlying Agreement upon written notice to Purchaser and Escrow Agent without
the consent of any other party hereto. Notwithstanding any other provision of
this Agreement, that prior to such assignment becoming effective with respect to
the Escrow Agent, any prospective assignee shall deliver to the Escrow Agent any
and all documentation and information requested by the Escrow Agent to satisfy
its compliance requirements with respect to the USA PATRIOT ACT,
know-your-customer and anti-money laundering requirements, as well as any other
documentation and information reasonably requested by the Escrow Agent, and
shall provide the Escrow Agent with a reasonable amount of time to perform a due
diligence review of such documentation and information.  Only upon written
confirmation by the Escrow Agent that such due diligence review has been
completed to the reasonable satisfaction of the Escrow Agent shall such
assignment be effective or any enforcement of rights with respect to the Escrow
Agent be permitted. 




18.    Severability. To the extent any provision of this Agreement is prohibited
by or invalid under applicable law, such provision shall be ineffective to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provision or the remaining provisions of this Agreement.


19.    Governing Law. This Agreement shall be construed and interpreted in
accordance with the internal laws of the State of Delaware without giving effect
to the conflict of laws principles thereof that would require the application of
any other laws.


20.    Consent to Jurisdiction and Venue. Each of the parties hereto irrevocably
(a) consents to the exclusive jurisdiction and venue of the state and federal
courts in the State of California in connection with any matter based upon or
arising out of this Agreement, (b) waives any objection to such jurisdiction or
venue (c) agrees not to commence any legal proceedings related hereto except in
such courts and (d) consents to and agrees to accept service of process to vest
personal jurisdiction over them in any such courts made in the manner provided
by for the giving of notice in Section 14.





--------------------------------------------------------------------------------





21.    Entire Agreement, No Third Party Beneficiaries. This Agreement
constitutes the entire agreement between the signatory parties hereto relating
to the holding, investment and disbursement of the Escrow Funds, provided that
this Agreement sets forth in their entirety the obligations and duties of Escrow
Agent with respect to the Escrow Funds. Nothing in this Agreement, express or
implied, is intended to or shall confer upon any person other than the signatory
parties hereto, the Indemnified Parties and the Sellers any right, benefit or
remedy of any nature whatsoever under or by reason of this Agreement.
22.    Execution in Counterparts, Facsimiles. This Agreement and any Joint
Written Direction may be executed in two or more counterparts, which when so
executed shall constitute one and the same agreement or direction. The delivery
of copies of this Agreement and any Joint Written Direction and their respective
signature pages as a PDF attachment to an email or by facsimile transmission in
accordance with Section 14 shall constitute effective execution and delivery as
to the parties and may be used in lieu of originals for all purposes.


23.    Termination. This Agreement shall terminate upon the distribution of all
the Escrow Funds pursuant to any applicable provision of this Agreement.


24.    Dealings. Escrow Agent and any stockholder, director, officer or employee
of Escrow Agent may buy, sell and deal in any of the securities of any other
party hereto and become pecuniarily interested in any transaction in which any
other party hereto may be interested, and contract and lend money to any other
party hereto and otherwise act as fully and freely as though it were not Escrow
Agent under this Agreement. Nothing herein shall preclude Escrow Agent from
acting in any other capacity for any other party hereto or for any other person
or entity.


25.    Brokerage Confirmation Waiver. Purchaser and Sellers Representative
acknowledge that to the extent regulations of the Comptroller of the Currency or
other applicable regulatory entity grant either the right to receive brokerage
confirmations for certain security transactions as they occur, Purchaser and
Sellers Representative specifically waive receipt of such confirmations to the
extent permitted by law. Escrow Agent will furnish Purchaser and Sellers
Representative periodic cash transaction statements that include detail for all
investment transactions made by Escrow Agent.


26.    Tax Reporting. Escrow Agent shall have no responsibility for the tax
consequences of this Agreement and Purchaser and Sellers Representative shall
consult with independent counsel concerning any and all tax matters. Purchaser
and Sellers Representative shall provide Escrow Agent a properly completed IRS
Form W-9 or Form W-8, as applicable, for each of Purchaser and Sellers
Representative. If requested tax documentation is not so provided, Escrow Agent
is authorized to withhold taxes as required by the United States Internal
Revenue Code and related regulations. Purchaser and Sellers Representative shall
prepare and file all required tax filings with the IRS and any other applicable
taxing authority; provided that the parties further agree that:


(a)    Interest Matters. Purchaser and Sellers Representative agree that, for
tax reporting purposes, Purchaser shall be treated as the owner of the Escrow
Funds until distributed





--------------------------------------------------------------------------------





in accordance with this Agreement and that any interest or income earned on the
Escrow Funds shall be treated as earned by Purchaser for the calendar year in
which such interest or income is earned. Within thirty (30) calendar days
following the end of the calendar year in which such interest or income is
earned, the Escrow Agent shall distribute to Purchaser from the Escrow Funds an
amount equal to forty percent (40%) of such interest or income treated as earned
by Purchaser.


(b)    Escrow Agent IRS Reporting. Purchaser and Sellers Representative shall
accurately provide Escrow Agent with all information requested by Escrow Agent
in connection with the preparation and filing with the IRS of all applicable
Form 1099 and Form 1042-S documents with respect to all distributions as well as
in the performance of Escrow Agent’s reporting obligations under the Foreign
Account Tax Compliance Act and Foreign Investment in Real Property Tax Act or
other applicable U.S. federal law or regulation.


(c)    Withholding Requests and Indemnification. Purchaser and Sellers
Representative jointly and severally agree to (i) assume all obligations imposed
now or hereafter by any applicable tax law or regulation with respect to
payments or performance under this Agreement, (ii) request Escrow Agent in
writing with respect to withholding and other taxes, assessments or other
governmental charges, and advise Escrow Agent in writing with respect to any
certifications and governmental reporting that may be required under any
applicable laws or regulations, and (iii) indemnify and hold Escrow Agent
harmless from any liability or obligation on account of taxes, assessments,
additions for late payment, interest, penalties, expenses and other governmental
charges that may be assessed or asserted against Escrow Agent. The
indemnification provided by this Section 26(c) is in addition to any other
indemnification provision of this Agreement and shall survive the resignation or
removal of Escrow Agent and the termination of this Agreement.


(d)     Imputed Interest. To the extent that IRS imputed interest regulations
apply, Purchaser and Sellers Representative shall so inform Escrow Agent,
provide Escrow Agent with all imputed interest calculations and direct Escrow
Agent to disburse imputed interest amounts as Purchaser and Sellers
Representative deem appropriate. Escrow Agent shall rely solely on such provided
calculations and information and shall have no responsibility for the accuracy
or completeness of any such calculations or information.


27. WAIVER OF TRIAL BY JURY. TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW THAT
CANNOT BE WAIVED, THE PARTIES HEREBY WAIVE, AND COVENANT THAT THEY WILL NOT
ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE), ANY RIGHT TO TRIAL BY
JURY IN ANY ACTION ARISING IN WHOLE OR IN PART UNDER OR IN CONNECTION WITH THIS
AGREEMENT, WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN
CONTRACT, TORT OR OTHERWISE. THE PARTIES AGREE THAT ANY OF THEM MAY FILE A COPY
OF THIS PARAGRAPH WITH ANY COURT AS WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY
AND BARGAINED-FOR AGREEMENT AMONG THE PARTIES IRREVOCABLY TO WAIVE ITS RIGHT TO
TRIAL BY JURY IN ANY PROCEEDING WHATSOEVER BETWEEN THEM RELATING TO THIS
AGREEMENT OR ANY OF THE





--------------------------------------------------------------------------------





CONTEMPLATED TRANSACTIONS WILL INSTEAD BE TRIED IN A COURT OF COMPETENT
JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.


28.    Publicity. No party will (a) use any other party’s proprietary indicia,
trademarks, service marks, trade names, logos, symbols or brand names, or (b)
otherwise refer to or identify any other party in advertising, publicity
releases or promotional or marketing publications, or correspondence to third
parties, without, in each case, securing the prior written consent of such other
party.


29.    Construction.  Words used in the singular number may include the plural
and the plural may include the singular. The section headings appearing in this
instrument have been inserted for convenience only and shall be given no
substantive meaning or significance whatsoever in construing the terms and
conditions of this Agreement. All references to Sections refer to Sections of
this Agreement unless expressly stated otherwise.


30.    Waiver of Immunity. To the extent that in any jurisdiction any party may
now or hereafter be entitled to claim, for itself or its assets, immunity from
suit, execution, attachment (before or after judgment) or other legal process,
each party irrevocably agrees not to claim, and it hereby waives, such immunity
in connection with this Agreement.


31.    Escheat. Purchaser and Sellers Representative are aware that under
applicable state law, property which is presumed abandoned may under certain
circumstances escheat to the applicable state. Escrow Agent shall have no
liability to Purchaser or Sellers Representative, their respective heirs, legal
representatives, successors and assigns, or any other party, should any or all
of the Escrow Funds escheat by operation of law.


*****





--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
under seal as of the date first above written.


PURCHASER:




Vocera Communications, Inc.


By:     _____________________________
Name:    _____________________________
Title:    _____________________________




SELLERS REPRESENTATIVE:




        ___________________________________
JON JENSEN


By:     _____________________________




U.S. BANK NATIONAL ASSOCIATION
as Escrow Agent


        By:     _____________________________
Name:    _____________________________
Title:     _____________________________






        





--------------------------------------------------------------------------------







SCHEDULE A


Schedule of Fees for Services as Escrow Agent







--------------------------------------------------------------------------------







SCHEDULE B


U.S. BANK NATIONAL ASSOCIATION
Investment Authorization Form


DESCRIPTION AND TERMS




The U.S. Bank Money Market Deposit Account is a U.S. Bank National Association
(“U.S. Bank”) interest-bearing money market deposit account designed to meet the
needs of U.S. Bank’s Corporate Trust Services Escrow Group and other Corporate
Trust customers of U.S. Bank. Selection of this investment includes
authorization to place funds on deposit and invest with U.S. Bank.


U.S. Bank uses the daily balance method to calculate interest on this account
(actual/365 or 366). This method applies a daily periodic rate to the principal
balance in the account each day. Interest is accrued daily and credited monthly
to the account. Interest rates are determined at U.S. Bank’s discretion, and may
be tiered by customer deposit amount.


The owner of the account is U.S. Bank as agent for its corporate trust
customers. U.S. Bank’s corporate trust department performs all account deposits
and withdrawals. Deposit accounts are FDIC insured per depositor, as determined
under FDIC Regulations, up to applicable FDIC limits.


Automatic Authorization


In the absence of specific written direction to the contrary, U.S. Bank is
hereby directed to invest and reinvest proceeds and other available moneys in
the U.S. Bank Money Market Deposit Account. The customer(s) confirm that the
U.S. Bank Money Market Deposit Account is a permitted investment under the
operative documents and this authorization is the permanent direction for
investment of the moneys until notified in writing of alternate instructions.





--------------------------------------------------------------------------------









SCHEDULE C


Each of the following person(s) is a Purchaser Representative authorized to
execute documents and direct Escrow Agent as to all matters, including fund
transfers, address changes and contact information changes, on Purchaser’s
behalf (only one signature required):


_______________________     _______________________        ____________
Name                Specimen signature            Telephone No.


_______________________     _______________________        ____________
Name                Specimen signature            Telephone No.


_______________________        _______________________        ____________
Name                Specimen signature            Telephone No.


(Note: if only one person is identified above, provide the following
information)
The following person not listed above is authorized for call-back confirmations:


______________                    _______________________
Name                            Telephone Number
                        



























--------------------------------------------------------------------------------





EXHIBIT E
EXTENSION HOLDINGS INDEBTEDNESS


Applicable Contracts:
1. Loan Agreement dated September 15, 2009, as amended.
2. Intellectual Property Security Agreement dated May 15, 2009, as amended.
3. Security Agreement dated September 15, 2009, as amended.
4. Promissory Note of Extension, LLC in favor of Extension Holdings, LLC, dated
January 1, 2015, in the original principal amount of $26,389,313.
5. Revolving Promissory Note of Extension, LLC in favor of Extension Holdings,
LLC, dated January 1, 2015, pursuant to which Extension Holdings, LLC may
advance up to $17,550,000.


Aggregate Amount of Indebtedness as of October 27, 2016:
$39,491,338.00











--------------------------------------------------------------------------------





EXHIBIT F


EXTENSION, LLC
2016 CASH RETENTION BONUS PLAN


1.
PURPOSE

This Extension, LLC 2016 Cash Retention Bonus Plan (the “Plan”) has been
established by Extension, LLC, an Indiana limited liability company (the
“Company”), to provide for the payment of bonuses (each, a “Cash Retention
Bonus”) to its Participants (as defined below) in connection with the
transactions contemplated by that certain Membership Interest Purchase
Agreement, dated October 27, 2016, pursuant to which Vocera Communications, Inc.
(“Buyer”), a Delaware corporation, will acquire all of the outstanding units of
the Company and the Company will become a wholly-owned subsidiary of Buyer (the
“Transaction”). The consummation of the Transaction is referred to as the
“Closing” and the date of the Closing is referred to as the “Closing Date.”
2.
ELIGIBILITY

Participation in the Plan shall be limited to employees of the Company who
receive a retention bonus agreement (a “Cash Retention Bonus Agreement”)
substantially in the form attached hereto as Exhibit A, confirming their
participation in the Plan and identifying their Cash Retention Bonus opportunity
thereunder (each such employee, a “Participant”). The Participants in the Plan
shall be selected by the Administrator (as defined below).
3.
CASH RETENTION BONUSES

(a)Cash Retention Bonus Opportunities. Subject to the provisions of the Plan set
forth herein, a Participant shall be eligible to earn a Cash Retention Bonus on
the terms and in the amounts specified in his or her Cash Retention Bonus
Agreement. A Cash Retention Bonus may be subject to continued services and any
other vesting requirements set forth in the applicable Cash Retention Bonus
Agreement.
(b)Cash Retention Bonus Amounts. A Participant’s Cash Retention Bonus Agreement
shall specify the aggregate amount of the Cash Retention Bonus that such
Participant is eligible to receive under the Plan, the degree to which such Cash
Retention Bonus includes any vesting requirements and the time of payment. The
value of Cash Retention Bonuses payable to Participants under the Plan shall be
determined by the Administrator.
(c)Restrictions on Payment. Notwithstanding anything herein to the contrary, any
payment of a Cash Retention Bonus or portion thereof under the terms specified
hereunder or in any of the Cash Retention Bonus Agreements shall be subject to
and contingent upon the Closing and, except as otherwise specified in a Cash
Retention Bonus Agreement, a Participant’s continued active employment with the
Company on each applicable payment date. If the execution of a release by a
Participant is required under a Participant’s Cash Retention Bonus Agreement,
the release shall be substantially in the form attached hereto as Exhibit B.
4.
ADMINISTRATION

The Plan shall be administered in good faith by the Company’s Board of Managers
(the “Board”) and after the Closing, the Plan shall be administered by the
Buyer’s Senior Director of Human Resources (the “Administrator”). The
Administrator shall have full power to interpret and administer this Plan and
the Cash Retention Bonus Agreements. Without limiting the generality of the
foregoing, the Administrator shall have full discretion to interpret, clarify,
construe or resolve any ambiguity in any provision of this Plan or any Cash
Retention Bonus Agreement, accelerate or waive vesting of Cash Retention
Bonuses, determine the treatment of any Cash Retention Bonuses during any leave
of absence or other break in service and/or





--------------------------------------------------------------------------------





waive any terms or conditions applicable to any Cash Retention Bonuses, subject
to the limitations set forth in Section 7(a). The Administrator shall have full
and exclusive discretionary power to adopt any rules, forms, instruments and
guidelines for administering this Plan as the Administrator deems necessary or
proper, subject to the limitations set forth in Section 7(a). The determinations
and interpretations of the Administrator under this Plan, the Cash Retention
Bonus Agreements and any Cash Retention Bonuses need not be uniform and may be
made selectively by the Board among Participants (whether or not similarly
situated). Subject to Section 7(a), all actions taken and all interpretations
and determinations made by the Administrator shall be final and binding upon all
Participants, the Company and all other interested parties. The Administrator
may delegate to one or more of its members, one or more officers of the Company
and one or more agents or advisors such administrative duties or powers as it
may deem advisable. No member of the Administrator and no officer or employee of
the Company will be liable to any person for any action taken or omitted in
connection with the administration of the Plan unless attributable to such
individual’s fraud or willful misconduct.
5.
PARACHUTE PAYMENTS

In the event that a Participant’s Cash Retention Bonus payable to a Participant
and any other benefits otherwise payable to a Participant (i) constitute
“parachute payments” within the meaning of Section 280G of the Code, and (ii)
but for this subparagraph, would be subject to the excise tax imposed by Section
4999 of the Code, then the Participant’s Cash Retention Bonus will be either:
(a) delivered in full, or (b) delivered as to such lesser extent which would
result in no portion of such benefits being subject to excise tax under Section
4999 of the Code, whichever of the foregoing amounts, taking into account the
applicable federal, state and local income taxes and the excise tax imposed by
Section 4999, results in the receipt by Participant on an after-tax basis, of
the greatest amount of benefits, notwithstanding that all or some portion of
such benefits may be taxable under Section 4999 of the Code. In the event that a
reduction is required, the reduction shall be applied first to any benefits that
are not subject to Section 409A of the Code, and then shall be applied to
benefits (if any) that are subject to Section 409A of the Code, with the
benefits payable latest in time subject to reduction first. Unless the
Participant and the Company otherwise agree in writing, any determination
required under this subparagraph will be made in writing by the Company’s public
accountants immediately prior to any change of control or such other person or
entity to which the parties mutually agree (the “Accountants”), whose
determination will be conclusive and binding upon Participant for all purposes.
For purposes of making the calculations required by this subparagraph, the
Accountants may make reasonable assumptions and approximations concerning
applicable taxes and may rely on reasonable good faith interpretations
concerning the application of Sections 280G and 4999 of the Code. Participant
will be required to furnish to the Accountants such information and documents as
the Accountants may reasonably request in order to make a determination under
this subparagraph.
6.
SECTION 409A

(a)Interpretation. The Company intends that that all payments and benefits under
this Plan will either comply with or be exempt from Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), and the regulations and guidance
promulgated thereunder (collectively “Section 409A”), and, accordingly, to the
maximum extent permitted, this Plan shall be interpreted to be exempt from
Section 409A or in compliance therewith, as applicable. It is further intended
that payments hereunder satisfy, to the greatest extent possible, the exemption
from the application of Section 409A (and any state law of similar effect)
provided under Treasury Regulation Section 1.409A-1(b)(4) (as a “short-term
deferral”).
(b)Separation from Service. A termination of employment shall not be deemed to
have occurred for purposes of any provision of the Plan providing for the
payment of any amounts or benefits that are considered nonqualified deferred
compensation under Section 409A upon or following a termination of employment,
unless such termination is also a “separation from service” within the meaning
of Section 409A





--------------------------------------------------------------------------------





and the payment thereof prior to a “separation from service” would violate
Section 409A. For purposes of any such provision of the Plan or relating to any
such payments or benefits, references to a “termination,” “termination of
employment,” and like terms shall mean “separation from service.”
(c)Installment Payments. If an amount is paid in two or more installments, then
for purposes of Section 409A, each installment shall be treated as a separate
payment.
(d)Specified Employee. Notwithstanding any other provision in the Plan to the
contrary, if the Participant is a “specified employee” on the date of his
separation from service within the meaning of Section 409A and Treasury
Regulation 1.409A-1(h), payments and benefits payable under this Plan due to a
separation from service that are deferred compensation subject to (but not
otherwise exempt from) Section 409A of the Code that would otherwise be paid or
provided during the six-month period commencing on the separation from service,
will be deferred until the first day of the seventh month following the
separation from service if such deferral is necessary to avoid the additional
tax under Section 409A of the Code.
7.
MISCELLANEOUS

(a)Term; Amendment and Termination. The Plan shall be effective as of the
Closing Date and shall continue in effect until terminated by the Administrator.
Subject to the terms of the Plan, the Company may, in its sole discretion,
amend, alter, suspend, discontinue or terminate this Plan or any portion thereof
or any Cash Retention Bonus (or Cash Retention Bonus Agreement) hereunder at any
time; provided, that no action taken by the Company shall materially and
adversely affect the rights granted to any Participant under any outstanding
Cash Retention Bonus (except as otherwise set forth in the Cash Retention Bonus
Agreement or as the Company deems necessary to comply with applicable law)
without the Participant’s written consent.
(b)Successors and Assigns. The Plan shall be binding upon the Company and its
successors and assigns. All obligations of the Company under the Plan with
respect to Cash Retention Bonuses granted hereunder shall be binding on any
successor to the Company, whether the existence of such successor is the result
of a direct or indirect purchase, merger, consolidation or otherwise, of all or
substantially all of the business or assets of the Company.
(c)Governing Law; Severability. The Plan and the Cash Retention Bonus Agreements
shall be construed and enforced in accordance with the laws of the State of
California (without reference to its conflicts-of-law provisions). If any
provision of the Plan, any Cash Retention Bonus Agreement or any Cash Retention
Bonus is or becomes or is deemed to be invalid, illegal or unenforceable in any
jurisdiction or as to any person or Cash Retention Bonus, or would disqualify
the Plan, any Cash Retention Bonus Agreement or any Cash Retention Bonus under
any law deemed applicable by the Company, such provision shall be construed or
deemed amended to conform to applicable laws, or, if it cannot be so construed
or deemed amended without, in the determination of the Company, materially
altering the intent of the Plan, the Cash Retention Bonus Agreement or the Cash
Retention Bonus, such provision shall be stricken as to such jurisdiction,
person or Cash Retention Bonus, and the remainder of the Plan and any such Cash
Retention Bonus Agreements or Cash Retention Bonus shall remain in full force
and effect.
(d)Tax Withholding. The Company may withhold from any amounts payable under the
Plan such U.S. federal, state and local, and any non-U.S., taxes as shall be
required to be withheld pursuant to any applicable law or regulation.
(e)Other Benefits. No payments under the Plan shall count toward, be substituted
in lieu of, or be considered in determining payments or benefits due to a
Participant under any other plan, program or agreement of the Company. For the
avoidance of doubt, payments under the Plan shall not be considered as part of a
Participant’s contractual salary or compensation for purposes of any
calculation, including calculation of any severance, resignation, redundancy or
other end-of-service payments, paid time off, commissions or other payments or
benefits or rights of any kind. Any payment under the Plan shall be considered
unique in nature and shall not create any rights to payments in future years.
(f)No Right to Continued Service. Nothing in the Plan or in any Cash Retention
Bonus Agreement granted under the Plan shall confer upon a Participant any right
to continue in employment for





--------------------------------------------------------------------------------





any period of specific duration or interfere with or otherwise restrict in any
way the rights of the Company to terminate the employment of such Participant at
any time and for any reason, with or without cause. No Participant or other
person shall have any claim to be granted any Cash Retention Bonus and there is
no obligation for uniformity of treatment of Participants or holders or
beneficiaries of Cash Retention Bonuses.
(g)Restrictions on Transfer. No right to a Cash Retention Bonus (whether vested
or unvested) or any other right under the Plan may be sold, transferred,
assigned, pledged, or otherwise encumbered or disposed of to any third party
except by will or the laws of descent and distribution.
(h)Unsecured General Creditor. Notwithstanding any other provision of this Plan,
the Participants and any eligible beneficiary or estate, shall have only an
unsecured, contractual right, and such right shall not be deemed superior to the
right of any other creditor. Any reserves that may be established by the Company
in connection with Cash Retention Bonuses to be granted under this Plan shall be
established in the Company’s sole discretion and shall continue to be treated as
the general assets of the Company.
8.
DEFINITIONS

For purposes of the Plan and the Cash Retention Bonus Agreements, the term below
shall be as defined below:
“Audit Completion Date” shall mean the date the Company Audit is completed.
“Cause” shall mean any of the following: (i) repeated gross negligence or
willful misconduct in the performance of the Participant’s duties to the Company
where such repeated gross negligence or willful misconduct has resulted or is
likely to result in substantial and material damage to the Company, (ii) failure
or inability to perform any assigned duties after written notice from the
Company to the Participant of, and a reasonable opportunity to cure, such
failure or inability, (iii) commission of any act of fraud with respect to the
Company or any of its affiliates causing material harm to the business, assets
or reputation of the Company or any of its affiliates, (iv) conviction
(including any plea of no contest) of a felony or a crime involving moral
turpitude, (v) the Participant’s unauthorized use or disclosure of the
confidential information or trade secrets of the Company or any of its
affiliates which use causes material harm to the Company or any of its
affiliates or (vi) the Participant’s material breach of any contractual
obligation to the Company or any written policy of the Company in effect at the
time of the Closing, which breach is not remedied within fourteen days of
written notice. Notwithstanding the foregoing, the foregoing definition of
“Cause” may, in part or in whole, be modified or replaced in each individual
employment agreement or Cash Retention Bonus Agreement with any Participant,
provided that such document supersedes the definition provided in this Plan.
“Company Audit” shall mean the audit of the Company’s Financial Statements,
expected to be completed shortly following the Closing Date.
“Disability” shall mean the Participant is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or last for a continuous
period of not less than 12 months.
“Financial Statements” shall mean the Company’s (i) unaudited balance sheets as
of, and unaudited statements of income, cash flow and members’ equity for the
12-month period ending on, December 31, 2015; and (ii) an unaudited balance
sheet as of, and unaudited statements of income, cash flow and members’ equity
for the nine months ending on September 30, 2016.
“Good Reason” shall mean (i) a material reduction in or material delay in
payment of a Participant’s compensation and benefits as in effect on the Closing
Date; (ii) the Company’s requiring a Participant to be based at any office or
location other than in Fort Wayne, Indiana; or (iii) the Company materially
breaches





--------------------------------------------------------------------------------





this Plan or a Participant’s Cash Retention Bonus Agreement or any employment
agreement between such Participant and the Company, which breach, if not capable
of being cured, is repeated; provided, however, that with respect to each
occurrence, Participant must (A) within 90 days following its occurrence,
deliver to the Company a written explanation specifying the specific basis for
Participant’s belief that Participant is entitled to terminate Participant’s
employment for Good Reason, (B) give the Company an opportunity to cure any of
the foregoing within 30 days following delivery of such explanation and (C)
provided the Company has failed to cure any of the foregoing within such 30 day
cure period, terminate Participant’s employment within 30 days following
expiration of such cure period.





--------------------------------------------------------------------------------





EXHIBIT A
Form of Cash Retention Bonus Agreement
October 27, 2016
CASH RETENTION BONUS AGREEMENT
Dear [Name]
Congratulations! Thank you for your ongoing service to Extension, LLC, an
Indiana limited liability company (the “Company”). In recognition of your
contributions and the valuable role you are expected to play at the Company in
the coming months, you are eligible to receive a Cash Retention Bonus of
$[Retention Bonus]. This Cash Retention Bonus is being granted in connection
with the acquisition of the Company by Vocera Communications, Inc. and is
conditioned on the Closing of the acquisition and your execution and delivery to
__________of this Cash Retention Bonus Agreement prior to October 27, 2016.
The Cash Retention Bonus is granted under the Company’s 2016 Cash Retention
Bonus Plan (the “Plan”), a copy of which is attached hereto, and is subject to
the terms and conditions of the Plan. You should review the Plan and this Cash
Retention Bonus Agreement carefully to understand the terms and conditions of
your Cash Retention Bonus. Capitalized terms used but not defined in this Cash
Retention Bonus Agreement shall have the meanings set forth in the Plan.
The Cash Retention Bonus will be payable as follows, subject to your continued
employment (except as set forth below) through each applicable date below (each,
a “Bonus Date”):
•
one-fifth (1/5th) of the Cash Retention Bonus will be payable on the Audit
Completion Date;

•
two-fifths (2/5th) of the Cash Retention Bonus will be payable on the twelve
(12)-month anniversary of the Closing Date; and

•
(2/5th) of the Cash Retention Bonus will be payable on the twenty-four (24)
month anniversary of the Closing Date.

If your employment with the Company is terminated for any reason (by you or the
Company) prior to a Bonus Date, you will not be entitled to any unpaid portion
of your Cash Retention Bonus; provided, however, that if your employment is
terminated without Cause or due to your death or Disability [or if you resign
for Good Reason NTD: For the Executive Form of Retention Letter only. at any
time prior to a Bonus Date (a “Qualifying Termination”), you will be entitled to
the unpaid portion of your Cash Retention Bonus, subject to (i) your (or your
estate’s) execution and non-revocation of a general release of claims in favor
of the Company, substantially in the form attached as Exhibit B to the Plan (the
“Release”), and (ii) the Release becoming effective within the time period set
forth in the Release.
Cash Retention Bonus amounts that become payable will be paid to you within
thirty (30) days of the applicable Bonus Date. However, if you have a Qualifying
Termination the unpaid portion, if any, of your Cash Retention Bonus will be
paid to you (or your estate) on the sixtieth (60th) day following such
Qualifying Termination, provided that the Release has become effective within
the time period specified in the Release.
Please note that nothing in this Cash Retention Bonus Agreement changes,
modifies or alters the at-will nature of your employment with the Company.
Accordingly, either you or the Company may terminate your employment at any time
with or without notice and for any reason.


If you have any questions about this Cash Retention Bonus Agreement or the
attached Plan, please contact me. If this is acceptable to you, please sign and
date below and return to Julie Applegate at japplegate@extensionhealthcare.com
by October 27, 2016.


______________________________________________________________________________________
1 NTD: For Executive Form of Retention Letter only







--------------------------------------------------------------------------------







Sincerely,


____________________
[NAME]
[TITLE]
                        






I understand this Cash Retention Bonus Agreement and the Plan and accept their
terms:


Date __________________            _________________________________
[NAME]











--------------------------------------------------------------------------------







EXHIBIT B
Form of Release


<Name> Separation Agreement <date>        


<date>
            
                
<Name>
<Address>
<Address>


Re:
Terms of Separation

Dear <Name>:
This letter confirms the agreement (“Agreement”) between you and [Extension,
LLC, doing business as Extension Healthcare] [Vocera Communications Inc] (the
“Company”) concerning the terms of your separation and offers you the separation
compensation we discussed in exchange for a general release of claims and
covenant not to sue.


1.Separation Date: Your employment with the Company is being terminated
effective <date> (the “Separation Date”).
2.Acknowledgment of Payment of Wages: On the Separation Date, the Company will
provide you with final payment for all wages, salary, earned but unpaid bonuses,
submitted reimbursable expenses, accrued PTO and any similar payments due you
from the Company as of the Separation Date, less applicable withholding. By
signing below, you acknowledge that, except as is expressly set forth in this
paragraph, you are not entitled to additional compensation from the Company
following the Separation Date.
3.Separation Compensation: Notwithstanding the foregoing, in exchange for your
agreement to the general release and waiver of claims and covenant not to sue
set forth below, the Company agrees to provide you with the following severance
benefits (collectively, the “Severance Benefits”):
a.Severance: Provided this Agreement becomes effective within the time period
set forth herein, the Company agrees to pay you, on the sixtieth (60th) day
following your Separation Date, a total of $XX, less applicable state and
federal payroll deductions, which constitutes the remaining unpaid portion of
your Cash Retention Bonus under your Cash Retention Bonus Agreement dated [DATE]
(the “Cash Retention Bonus Agreement”).
b.COBRA: You are eligible to continue your existing health benefits under the
Consolidated Omnibus Budget Reconciliation Act, or COBRA, consistent with the
terms of COBRA and the Company’s health insurance plan.
By signing below, you acknowledge that you are receiving the Severance Benefits
outlined in this paragraph in consideration for waiving your rights to claims
referred to in this Agreement and that you would not otherwise be entitled to
the Severance Benefits.
4.Return of Company Property: You hereby warrant to the Company that you have
returned to the Company all property or data of the Company of any type
whatsoever that has been in your possession or control.
5.Proprietary Information: You hereby acknowledge that you are bound to protect
and safeguard the Company’s proprietary and confidential information and trade
secrets following the Separation Date and at all times in the future. You
further confirm that you have delivered to the Company all documents and data of
any nature





--------------------------------------------------------------------------------





containing or pertaining to such proprietary or confidential information or
trade secrets and that you have not taken with you any such documents or data or
any reproduction thereof. However, notwithstanding the foregoing, there is no
prohibition on any (i) report of possible violations of applicable law or
regulation to any governmental agency or entity, including but not limited to
the Department of Justice or the Securities and Exchange Commission or (ii)
other disclosures that are protected under the whistleblower or other provisions
of applicable law or regulation.  However, you understand and agree that, by
entering into this Agreement, you are releasing any and all individual claims
for relief, and that any and all subsequent disputes between you and the Company
shall be resolved through arbitration as provided herein.
6.Company Equity: Any Company equity to which you are entitled shall lapse as of
the Separation Date.
7.General Release and Waiver of Claims:
a.The payments and promises set forth in this Agreement are in full satisfaction
of all accrued salary, PTO pay, bonus and commission pay, profit‑sharing, stock,
stock options or other ownership interest in the Company, all payments under the
Extension LLC 2016 Cash Retention Bonus Plan and your Cash Retention Bonus
Agreement, termination benefits or other compensation to which you may be
entitled by virtue of your employment with the Company or your separation from
the Company. To the fullest extent permitted by law, you hereby release and
waive any other claims you may have against the Company [and Extension LLC] [and
Vocera Communications Inc] and each of their respective owners, agents,
officers, shareholders, employees, directors, attorneys, subscribers,
subsidiaries, affiliates, successors and assigns. (collectively “Releasees”),
whether known or not known, including, without limitation, claims under any
employment laws, including, but not limited to, claims of unlawful discharge,
breach of contract, breach of the covenant of good faith and fair dealing,
fraud, violation of public policy, defamation, physical injury, emotional
distress, claims for additional compensation or benefits arising out of your
employment or your separation of employment, claims under Title VII of the 1964
Civil Rights Act, as amended, the California Fair Employment and Housing Act and
any other laws and/or regulations relating to employment or employment
discrimination, including, without limitation, claims based on age or under the
California Labor Code, the Age Discrimination in Employment Act or Older Workers
Benefit Protection Act, and/or claims based on disability or under the Americans
with Disabilities Act and if you were located and worked for the Company outside
the State of California, the non-exhaustive list of statues set forth on
Schedule 1 hereto for your particular location (as applicable) and any contract,
whether oral or written, express or implied, any tort or any other statutory
and/or common law claim. .
b.You acknowledge that you have read and understand Section 1542 of the
California Civil Code, which reads as follows: A general release does not extend
to claims which the creditor does not know or suspect to exist in his or her
favor at the time of executing the release, which if known by him or her must
have materially affected his or her settlement with the debtor. You knowingly,
intentionally, and expressly waive and relinquish all rights and benefits under
that section (or analogous statute(s) from any other state) and any law of any
jurisdiction of similar effect with respect to your release of any unknown or
unsuspected claims you may have against the Releasees.
c.You and the Company do not intend to release claims that you may not release
as a matter of law, including but not limited to claims for indemnity under
California Labor Code section 2802 (or analogous statue(s) from any other
state), or any claims for enforcement of this Agreement. To the fullest extent
permitted by law, any dispute regarding the scope of this general release shall
be determined by an arbitrator under the procedures set forth in the arbitration
clause below.
8.Covenant Not to Sue:
a.To the fullest extent permitted by law, at no time subsequent to the execution
of this Agreement will you pursue, or cause or knowingly permit the prosecution
of, in any state, federal or foreign court, or before any local, state, federal
or foreign administrative agency, or any other tribunal, any charge, claim or
action of any kind, nature and character whatsoever, known or unknown, which you
may now have, have ever had, or may in the future have against Releasees, which
is based in whole or in part on any matter released by this Agreement.
b.No provision hereof is intended to limit, or shall be interpreted as limiting,
your right to file administrative charges with any government agency charged
with enforcement of any law, including but not limited to the Equal Employment
Opportunity Commission and National Labor Relations Board, and to participate in
agency investigations.  Additionally, nothing herein is intended to restrict, or
shall be interpreted as restricting, your right to engage in concerted activity
protected by Section 7 of the National Labor Relations Act or to file for or
receive unemployment insurance benefits or workers’ compensation benefits. 
However, you acknowledge and agree





--------------------------------------------------------------------------------





that by entering into this Agreement, you are waiving and releasing all rights
to recover money or other individual relief in connection with any agency
investigation or proceeding.
c.Nothing in this section shall prohibit or impair you or the Company from
complying with all applicable laws, nor shall this Agreement be construed to
obligate either party to commit (or aid or abet in the commission of) any
unlawful act.
d.This Agreement is intended to satisfy the requirements of the Older Workers’
Benefit Protection Act, 29 U.S.C. sec. 626 (f). You are advised to consult with
an attorney prior to executing this agreement. This Agreement does not waive or
release any rights or claims that you may have under the Age Discrimination in
Employment Act that arise after the execution of this Agreement. In addition,
this Agreement does not prohibit you from challenging the validity of the waiver
and release claims set forth herein.
9.Nondisparagement: You agree that you will not disparage Releasees or their
products, services, agents, representatives, directors, officers, shareholders,
attorneys, employees, vendors, affiliates, successors or assigns, or any person
acting by, through, under or in concert with any of them, with any written or
oral statement. Nothing in this paragraph shall prohibit you from providing
truthful information in response to a subpoena or other legal process.
10.Arbitration: Except for any claim for injunctive relief, the parties agree to
arbitrate, in your state and county of residence, through the American
Arbitration Association, or AAA, any and all disputes or claims arising out of
or related to the validity, enforceability, interpretation, performance or
breach of this Agreement, whether sounding in tort, contract, statutory
violation or otherwise, or involving the construction or application or any of
the terms, provisions, or conditions of this Agreement. Rules pertaining to AAA
arbitration are available at: www.adr.org. Any arbitration may be initiated by a
written demand to the other party. The Company shall bear the costs of such
arbitration as would not ordinarily be borne by you had you filed this matter in
court. The arbitrator's decision shall be final, binding, and conclusive. The
parties further agree that this Agreement is intended to be strictly construed
to provide for arbitration as the sole and exclusive means for resolution of all
disputes hereunder to the fullest extent permitted by law. The parties expressly
waive any entitlement to have such controversies decided by a court or a jury.
11.Attorneys’ Fees: If any action is brought to enforce the terms of this
Agreement, to the extent legally permissible the prevailing party will be
entitled to recover its reasonable attorneys’ fees, costs and expenses from the
other party, in addition to any other relief to which the prevailing party may
be entitled.
12.Confidentiality: The contents, terms and conditions of this Agreement must be
kept confidential by you and may not be disclosed except to your immediate
family, accountant or attorneys or pursuant to subpoena or court order. You
agree that if you are asked for information concerning this Agreement, you will
state only that you and the Company reached an amicable resolution of any
disputes concerning your separation from the Company. Any breach of this
confidentiality provision shall be deemed a material breach of this Agreement.
13.No Admission of Liability: This Agreement is not and shall not be construed
or contended by you to be an admission or evidence of any wrongdoing or
liability on the part of Releasees, their representatives, heirs, executors,
attorneys, agents, partners, officers, shareholders, directors, employees,
subsidiaries, affiliates, divisions, successors or assigns. This Agreement shall
be afforded the maximum protection allowable under California Evidence Code
Section 1152 and/or any other state or federal provisions of similar effect.
14.Complete and Voluntary Agreement: This Agreement constitutes the entire
agreement between you and Releasees with respect to the subject matter hereof
and supersedes all prior negotiations and agreements, whether written or oral,
relating to such subject matter. You acknowledge that neither Releasees nor
their agents or attorneys have made any promise, representation or warranty
whatsoever, either express or implied, written or oral, which is not contained
in this Agreement for the purpose of inducing you to execute the Agreement, and
you acknowledge that you have executed this Agreement in reliance only upon such
promises, representations and warranties as are contained herein, and that you
are executing this Agreement voluntarily, free of any duress or coercion.
15.Severability: The provisions of this Agreement are severable, and if any part
of it is found to be invalid or unenforceable, the other parts shall remain
fully valid and enforceable. Specifically, should a court, arbitrator, or
government agency conclude that a particular claim may not be released as a
matter of law, it is the intention of the parties that the general release, the
waiver of unknown claims and the covenant not to sue above shall otherwise
remain effective to release any and all other claims.
16.Modification; Counterparts; Facsimile/PDF Signatures: It is expressly agreed
that this Agreement may not be altered, amended, modified, or otherwise changed
in any respect except by another written agreement





--------------------------------------------------------------------------------





that specifically refers to this Agreement, executed by authorized
representatives of each of the parties to this Agreement. This Agreement may be
executed in any number of counterparts, each of which shall constitute an
original and all of which together shall constitute one and the same instrument.
Execution of a facsimile or PDF copy shall have the same force and effect as
execution of an original, and a copy of a signature will be equally admissible
in any legal proceeding as if an original.
17.Governing Law: This Agreement shall be governed by and construed in
accordance with the laws of the State of Indiana.
18.Acknowledgement/Time to Consider: You acknowledge and agree that: (a) you
have read and understood the terms of this Agreement; (b) you have been advised
in writing to consult with an attorney before executing this Agreement; (c) you
have obtained and considered such legal counsel as you deem necessary; (d) you
have been given forty-five (45) calendar days to consider whether or not to
enter into this Agreement, although you do not have to use the full 45-calendar
day period, at your sole election; and (e) that by signing this Agreement, you
acknowledge that you do so knowingly, freely, and voluntarily.
19.Revocation/Effective Date: This Agreement shall not become effective or
enforceable until the eighth (8th) day after you sign this Agreement. You may
revoke your acceptance of this Agreement within seven (7) days after the date
you sign it. This revocation must be in writing and received by to Lori Stahl at
525 Race Street, San Jose, CA 95126, via fax at (408) 882-5105 or via email at:
hr@vocera.com by 5:00 p.m. Pacific Time on the seventh (7th) day in order to be
effective. If you do not revoke acceptance within the seven (7) day period, your
acceptance of this Agreement will become binding and enforceable on the eighth
(8th) day (the “Effective Date”).
20.Required Disclosures: You further acknowledge that you have been advised of
the following information: (i) all Company employees were considered for layoff
in the restructuring announced in October 2016; (ii) the Company selected
individuals for layoff based upon the following criteria: (a) business
necessity, (b) performance, and (c) redundancy for remaining positions;
(iii) all employees whose employment is being terminated as a result of the
restructuring announced October 2016 are eligible for severance pay; (iv) all
selected employees will have 45 calendar days to consider whether to accept the
Agreement; (iv) the job titles and ages of all employees who are eligible or
selected for this program are listed in Part A to Exhibit 1 of this Agreement;
and (v) the job titles and ages of all employees who are not eligible or
selected for this program are listed in Part B to Exhibit 1 of this Agreement.
If you agree to abide by the terms outlined in this letter, please sign this
letter below on or before [DATE 45 DAYS FROM DATE PRESENTED] and also sign the
attached copy and return it to me. If you do not sign and return this Agreement
on or before 5:00 p.m. Pacific Time on [DATE], the Company will assume you are
not interested in the Severance Benefits and this Agreement will be withdrawn
and this Agreement will be null and void. I wish you the best in your future
endeavors.


Sincerely,


[Extension Healthcare] [Vocera Communications, Inc.]






By:                    
[NAME/TITLE]




READ, UNDERSTOOD AND AGREED




Date:                 
<Name>







--------------------------------------------------------------------------------







EXHIBIT 1


FOR:    [NAME]
The Older Workers’ Benefit Protection Act requires that the Company provide the
following information to you: [INCLUDE OWBPA DISCLOSURE IF APPLICABLE]





--------------------------------------------------------------------------------







SCHEDULE 1


If you were located and worked for the Company outside the State of California
and in one of the states enumerated below, you acknowledge and agree that the
release set forth in Section 7 includes, but is not limited to, a release of all
legally waivable claims under the statutes identified below for your particular
location:


Indiana
Indiana Civil Rights Law
Indiana Age Discrimination Act
Indiana Employment Discrimination Against Disabled Persons Act
















--------------------------------------------------------------------------------





EXHIBIT G
Form of Cash Retention Bonus Agreement


October 27, 2016
CASH RETENTION BONUS AGREEMENT
Dear [Name]
Congratulations! Thank you for your ongoing service to Extension, LLC, an
Indiana limited liability company (the “Company”). In recognition of your
contributions and the valuable role you are expected to play at the Company in
the coming months, you are eligible to receive a Cash Retention Bonus of
$[Retention Bonus]. This Cash Retention Bonus is being granted in connection
with the acquisition of the Company by Vocera Communications, Inc. and is
conditioned on the Closing of the acquisition and your execution and delivery to
__________of this Cash Retention Bonus Agreement prior to October 27, 2016.
The Cash Retention Bonus is granted under the Company’s 2016 Cash Retention
Bonus Plan (the “Plan”), a copy of which is attached hereto, and is subject to
the terms and conditions of the Plan. You should review the Plan and this Cash
Retention Bonus Agreement carefully to understand the terms and conditions of
your Cash Retention Bonus. Capitalized terms used but not defined in this Cash
Retention Bonus Agreement shall have the meanings set forth in the Plan.
The Cash Retention Bonus will be payable as follows, subject to your continued
employment (except as set forth below) through each applicable date below (each,
a “Bonus Date”):
•
one-fifth (1/5th) of the Cash Retention Bonus will be payable on the Audit
Completion Date;

•
two-fifths (2/5th) of the Cash Retention Bonus will be payable on the twelve
(12)-month anniversary of the Closing Date; and

•
(2/5th) of the Cash Retention Bonus will be payable on the twenty-four (24)
month anniversary of the Closing Date.

If your employment with the Company is terminated for any reason (by you or the
Company) prior to a Bonus Date, you will not be entitled to any unpaid portion
of your Cash Retention Bonus; provided, however, that if your employment is
terminated without Cause or due to your death or Disability [or if you resign
for Good Reason NTD: For the Executive Form of Retention Letter only. at any
time prior to a Bonus Date (a “Qualifying Termination”), you will be entitled to
the unpaid portion of your Cash Retention Bonus, subject to (i) your (or your
estate’s) execution and non-revocation of a general release of claims in favor
of the Company, substantially in the form attached as Exhibit B to the Plan (the
“Release”), and (ii) the Release becoming effective within the time period set
forth in the Release.
Cash Retention Bonus amounts that become payable will be paid to you within
thirty (30) days of the applicable Bonus Date. However, if you have a Qualifying
Termination the unpaid portion, if any, of your Cash Retention Bonus will be
paid to you (or your estate) on the sixtieth (60th) day following such
Qualifying Termination, provided that the Release has become effective within
the time period specified in the Release.
Please note that nothing in this Cash Retention Bonus Agreement changes,
modifies or alters the at-will nature of your employment with the Company.
Accordingly, either you or the Company may terminate your employment at any time
with or without notice and for any reason.


If you have any questions about this Cash Retention Bonus Agreement or the
attached Plan, please contact me. If this is acceptable to you, please sign and
date below and return to Julie Applegate at japplegate@extensionhealthcare.com
by October 27, 2016.


1 NTD: For Executive Form of Retention Letter only.





--------------------------------------------------------------------------------







Sincerely,


____________________
[NAME]
[TITLE]
                        






I understand this Cash Retention Bonus Agreement and the Plan and accept their
terms:


Date __________________            _________________________________
[NAME]











